ICJ_047_SouthWestAfrica_LBR_ZAF_1966-07-18_JUD_01_ME_07_FR.txt. 325

OPINION DISSIDENTE DE M. JESSUP
[Traduction]
SECTION I. INTRODUCTION

Etant donné le trés grand respect que j’ai pour la Cour, je regrette
profondément de devoir faire connaitre que je considére comme dénué
de tout fondement en droit l’arrêt que, par la voix prépondérante du
Président, la Cour vient de rendre dans l’affaire du Sud-Ouest africain 1.
A mon avis, la Cour n’est pas juridiquement fondée à s’arréter au seuil de
l'affaire et à esquiver une décision sur la question fondamentale de
savoir si la politique et la pratique de l'apartheid dans le territoire sous
Mandat du Sud-Ouest africain sont compatibles avec l’accomplissement
de la «mission sacrée de civilisation» confiée à la République sud-
africaine en tant que Mandataire.

Comme je suis arrivé à la conclusion que la Cour est compétente et
que les demandeurs — l’Ethiopie et le Libéria — ont qualité pour porter
leurs requêtes devant la Cour et obtenir jugement, je pense qu’il est de
mon devoir de juge d’examiner les problèmes juridiques soulevés par la
présente affaire, dont la Cour est saisie depuis six années, et sur la phase
préliminaire de laquelle elle s’est prononcée en 1962. Cet examen ex-
haustif est d’autant plus indispensable que je suis en désaccord avec la
Cour non seulement sur les motifs juridiques et les interprétations de
faits exposés dans l’arrêt, mais aussi sur la manière générale dont elle a
réglé l’affaire. En ce qui concerne la nature et la valeur des opinions
dissidentes, je souscris entièrement aux vues d’un grand juge, ancien
membre de la Cour, sir Hersch Lauterpacht, qui a si souvent et si brillam-
ment servi la cause du droit international et de la justice internationale
grace aux opinions individuelles ou dissidentes qu’il a émises. Je me
réfère à la section 23 de son ouvrage, The Development of International
Law by the International Court, 1958. Il y cite, en l’approuvant de toute
évidence (dans la note 10, page 66), la «claire définition» donnée par
Charles Evans Hughes qui a été membre de la Cour permanente de Justice
internationale et, ultérieurement, Chief Justice des Etats-Unis: « Une
opinion dissidente exprimée dans un tribunal de dernier ressort est un

1 À mon sens, toutes Jes fois que la Cour rend un arrêt conformément à son
Statut, cet arrêt constitue un arrêt de la Cour et pas seulement un faisceau d’opi-
nions émanant des divers juges. Cette observation vaut également lorsque, con-
formément à l’article 55 du Statut, l’arrêt est adopté grâce à la voix prépondérante
du Président. Je ne pense pas qu’il soit justifiable ni opportun de discréditer des
avis ou des arrêts de la Cour en irisistant sur l'importance de la majorité. Si la Cour
pratiquait le système prédominant en Europe, le nombre de juges composant la
majorité ne serait pas connu. Tout au long de la présente opinion, je me référerai
à l’arrêt de la Cour et non pas à l’opinion de sept de ses membres. Je ne veux pas
dire par là, bien entendu, qu’il y ait la moindre inopportunité à ce qu’un membre
de Ja Cour commente des vues exprimées dans les opinions individuelles ou dissi-
dentes de membres présents ou passés de la Cour.

323
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 326

appel à l’esprit toujours présent du droit, à l'intelligence d’un jour futur
où une décision ultérieure rectifiera peut-être l'erreur dans laquelle le juge
qui émet cette opinion croit que le tribunal est tombé. » Ce n’est pas par
manque de respect pour la Cour, mais bien au contraire par respect pour
l’une de ses grandes et précieuses traditions, que j’exprime mon désac-
cord avec ses conclusions lorsque cela est nécessaire. C’est la première
fois, depuis que je siège à la Cour, que j'estime nécessaire de formuler une
opinion dissidente. ,

L’arrêt de la Cour est fondé, comme il convient, sur une interprétation
des faits historiques qui ont marqué l’origine et le fonctionnement du
système des Mandats de la Société des Nations, replacés à leur époque.
Comme l’étude que j’ai faite du dossier historique depuis l’époque de la
conférence de la paix de Paris jusqu’à 1939 m’a amené à penser que l’arrêt
méconnait la nature des règlements intervenus lors de la conclusion de la
paix a la fin de la premiére guerre mondiale, la nature et le fonctionne-
ment de la Société des Nations, ainsi que la nature et le fonctionnement du
système des Mandats, il me faut exposer mes conclusions sur ces points.

Dans son arrêt, la Cour affirme qu’elle « doit refuser [de] donner suite »
aux demandes; cette affirmation dérive naturellement de l’analyse, faite
par la Cour, de ce que sont ces demandes. Comme j’interpréte autrement
la nature des demandes et conclusions des demandeurs, il m’incombe de
démontrer en quoi mon interprétation diffère, compte tenu de leur nature
et de leur contexte. Ce n’est qu’après avoir bien précisé cela que je serai en
mesure de me prononcer, sous l’angle judiciaire, sur la question de savoir
si les demandeurs ont le droit ou intérêt juridique qu’il faut pour obtenir
de la Cour, en tout ou en partie, ce qu’ils demandent.

L'arrêt est fondé sur un motif qui n’est pas énoncé dans les conclusions
finales du défendeur, à savoir que les demandeurs n’ont aucun «droit ou
intérêt juridique au regard de l’objet des présentes demandes ». On dit
qu’il s’agit en l’occurrence d’une question portant sur le «fond» de la
demande et c’est par conséquent eu égard au «fond» qu’il convient
d’analyser la nature du droit ou intérêt juridique nécessaire.

Aux termes de l’arrêt,

«qu’il s'agisse de l’existence et de la nature des obligations du défen-
deur, relativement au Mandat ou bien de l’existence et de la nature
du droit ou intérêt juridique des demandeurs à cet égard, ce sont les
mêmes textes qui sont pertinents. On a soutenu aussi que certains
principes humanitaires qui auraient une influence sur la nature des
obligations du Mandataire concernant les habitants du territoire,
seraient à la base du droit des demandeurs d’exiger à titre individuel
Pexécution de ces obligations. Les conséquences du premier alinéa de
l’article 7 du Mandat ... doivent être examinées non seulement par
rapport à la conclusion finale n° 9 des demandeurs et à certains
éléments de la conclusion n° 2, mais encore, comme on le verra plus
loin, par rapport à la question de la qualité des demandeurs au
regard du fond. La situation consécutive à la dissolution de la
Société des Nations en 1946 soulève elle aussi un problème revêtant

324
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 327

un double aspect, et il en est de même pour d’autres points.»

Si, comme c’est le cas, mon analyse de ces «mêmes textes», de ces
«principes » et de «la situation consécutive à la dissolution de la Société
des Nations» me conduit à une conclusion différente de celle qu’a
adoptée la Cour, il m’incombe, je me permets de le dire, d'expliquer mon
raisonnement et d'exposer pourquoi il me porte à conclure que les deman-
deurs ont le « droit ou intérêt juridique » nécessaire.

D'autre part, il convient d’indiquer que certains aspects des multiples
questions, tant de procédure que de fond, qui ont été soulevées dans la
présente affaire, ne sauraient être tranchés dans le cadre d’une opinion
dissidente; il en va ainsi, par exemple, de l’appréciation détaillée de la
pertinence et de la valeur des dépositions faités par les quatorze témoins.
Comme la Cour ne se prononce pas sur des questions de ce genre, qui
n’ont pas été et ne pouvaient pas étre définitivement résolues au cours de
la procédure orale, le dossier ne saurait étre considéré comme constituant
un précédent.

C’est la cinquiéme fois que la Cour examine des problémes juridiques
relatifs à administration, par la République sud-africaine, du terri-
toire sous Mandat du Sud-Ouest africain. Ni dans ses trois avis consul-
tatifs, rendus respectivement en 1950, 1955 et 1956, ni dans son arrêt du
21 décembre 1962, la Cour ne s’est jamais écartée de sa conclusion selon
laquelle le Mandat a survécu à la dissolution de la Société des Nations et
selon laquelle le Sud-Ouest africain demeure un territoire soumis au
Mandat. Or, par son arrêt d’aujourd’hui, la Cour décide en réalité que
les demandeurs n’ont pas même qualité pour lui demander de déclarer que
le territoire reste soumis au Mandat.

L'affaire que la Cour vient de trancher lui a été soumise le 4 novembre
1960 par des requêtes de l'Ethiopie et du Libéria. La Cour a joint les
deux instances par ordonnance en date du 20 mai 1961.

Le 30 novembre 1961, le défendeur — le Gouvernement sud-africain —
a déposé des exceptions préliminaires. Les demandeurs ont nommé un
juge ad hoc et le défendeur a fait de même. La procédure orale s’est
déroulée du 2 au 5, du 8 au 11, du 15 au 17 octobre, ainsi que les 19 et
22 octobre 1962.

Par arrêt du 21 décembre 1962, la Cour a décidé qu’elle est com-
pétente pour statuer sur le fond du différend ».

L'adoption de cette conclusion exigeait que la Cour rejette les quatre
exceptions préliminaires formulées par le défendeur. Elle les a effective-
ment rejetées et, ce faisant, elle a affirmé en substance:

1) que le Mandat pour le Sud-Ouest africain constitue « un traité ou une
convention en vigueur » au sens de l’article 37 du Statut de la Cour;

2) qu’en dépit de la dissolution de la Société des Nations, l’Ethiopie et
le Libéria avaient, en vertu du deuxième alinéa de l’article 7 du Mandat,
qualité pour invoquer la juridiction de la Cour;

3) queledifférend entre les demandeurs et le défendeur était un «différend»
ainsi qu’il est prévu au deuxième alinéa de l’article 7 du Mandat;

325
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 328

4) que la confrontation prolongée de thèses divergentes à l’Assemblée
générale des Nations Unies constituait des « négociations » au sens du
deuxième alinéa de l’article 7 du Mandat et démontrait que le dif-
férend en question était bien un différend qui n’était pas susceptible
d’être réglé par des négociations au sens de la même disposition du
Mandat.

En vertu de l’article 60 du Statut de la Cour, cet arrêt de 1962 est
« définitif et sans recours ». En vertu de l’article 94, paragraphe 1, de la
Charte des Nations Unies, les deux Parties à l’affaire avaient l’obligation
de se conformer à cette décision de la Cour.

Après l’arrêt de 1962, le défendeur a déposé son contre-mémoire
qui comprenait dix volumes plus un volume supplémentaire. Les deman-
deurs ont à leur tour déposé leur réplique; le défendeur y a répondu par
sa duplique qui consistait en deux volumes, complétés par d’autres
documents et notamment par ce que lon appelle le rapport Odendaal
(557 pages imprimées grand format).

A partir du 15 mars 1965 la Cour a consacré quatre-vingt-dix-neuf
audiences publiques à la procédure orale, au cours de laquelle elle a
entendu les agents et conseils des deux Parties dans leurs plaidoiries,
ainsi que les dépositions de quatorze témoins.

La Cour a étudié le volumineux dossier de l’affaire et son délibéré
a duré six mois environ.

Or voici que la Cour écarte ce dossier de seize années et, sur la base
d’une thèse que le défendeur n’a pas avancée dans ses conclusions finales
en date du 5 novembre 1965, décide qu’il convient de rejeter la demande
sous prétexte que les demandeurs n’ont aucun droit ni intérêt juridique.

Les demandeurs n’ont sollicité ni dommages-intérêts ni une autre
compensation matérielle pour eux-mêmes. Ils ont en réalité et en partie
sollicité un jugement déclaratoire qui interpréterait certaines dispositions
du Mandat pour le Sud-Ouest africain. Comme la Cour a décidé en
1962 qu'ils avaient qualité (locus standi) pour intenter l’action, ils
sont maintenant fondés à obtenir un jugement déclaratoire sans avoir
à prouver l’existence d’un autre intérêt.

Compte tenu de différences tenant aux faits, le passage suivant de
lPopinion individuelle formulée par sir Gerald Fitzmaurice dans l’affaire
du Cameroun septentrional (C.I.J. Recueil 1963, p. 99) est en l’occurrence
pertinent:

«En ne réclamant aucune indemnisation, l'Etat demandeur s’est
placé dans une situation telle que, si la Cour avait statué au fond,
il aurait pu obtenir une décision en sa faveur en établissant simple-
ment que des violations de l’accord de tutelle avaient été commises;
il n'aurait pas eu à établir — ce qu’il aurait dû faire s’il avait
demandé une réparation — que ces violations étaient la cause
réelle et directe du préjudice allégué, à savoir Punion du Cameroun
septentrional avec la Fédération de Nigeria et non avec la Répu-
blique du Cameroun; il n’aurait pas eu en somme à établir la
responsabilité internationale du Royaume-Uni à raison de ce fait.»

326
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 329

Et l’éminent juge de conclure ainsi ses observations sur ce point:

«Il n'appartient pas à un tribunal international de prononcer
un blame dans le vide ou de déclarer un Etat coupable d’illégalités,
si ce n’est dans le cadre et à propos d’une décision précisant que
ces illégalités sont la cause des conséquences incriminées et que
l'Etat visé en est par suite responsable sur le plan international,
si ce nest encore en liaison avec une situation juridique qui doit
durer et au sujet de laquelle il peut être juridiquement utile et pertinent
de dire que des illégalités ont été commises. » (Loc. cit., p. 100.)

Les termes que j’ai mis en italiques illustrent la situation dans la présente
affaire du Sud-Ouest africain.

Le deuxième alinéa de l’article 7 du Mandat conférait à tout Membre
de la Société des Nations le droit de saisir la Cour d’un différend relatif
à l'interprétation des dispositions du Mandat, si le différend ne pouvait
être réglé par des négociations. Comme je le montrerai plus loin de
manière plus détaillée, la Cour a reconnu en 1962 aux demandeurs la
qualité de « Membres de la Société des Nations ». Cela est chose jugée
et l’arrêt que la Cour rend aujourd’hui ne vise pas à remettre en cause
cette conclusion. En 1962, la Cour a également affirmé que la présente
affaire porte sur un différend qui ne peut être réglé par des négociations.
Cette double conclusion a le même poids et la décision d’aujourd’hui
ne vise pas à la remettre en cause. On ne nie pas, je crois, que le différend
porte sur l'interprétation des dispositions du Mandat. Je ne vois pas
comment on peut brouiller un tableau aussi clair en disant que les de-
mandes présentées exigent la mise en œuvre ou l’exécution d’obligations
contractées par le défendeur à l’égard des demandeurs. Il se peut qu’effec-
tivement les conclusions comportent aussi cet élément, comme on le
notera, mais cela n'exclut pas pour autant les demandes touchant à
l'interprétation du Mandat, formulées en même temps.

Il est fort possible de considérer comme toute différente la question
de savoir si les demandeurs doivent justifier d’un autre droit, titre ou
intérêt pour étayer les demandes présentées en l’espèce et tendant à
obtenir de la Cour qu’elle enjoigne au défendeur de renoncer à un
certain comportement qui violerait, prétend-on, les obligations juridi-
ques lui incombant en tant que Mandataire — mais l’arrêt de la Cour
refuse aux demandeurs jusqu’au jugement déclaratoire. On pourra
cependant dire que, si la Cour, dûment saisie, constate que le défendeur
viole ses obligations juridiques dans l’administration du Mandat, rien
dans son Statut ni dans les principes généraux de droit ne l'empêche
d’enjoindre au défendeur de renoncer à une telle attitude. Mais la Cour
permanente et la Cour actuelle n’ont pas en général conçu leurs arrêts
de cette manière. En vertu du Statut de la Cour internationale, un arrêt
est «définitif et sans recours», comme nous l’avons déjà signalé. Aux
termes de l’article 94 de la Charte, «chaque Membre des Nations Unies
s’engage à se conformer à la décision de la Cour internationale de
Justice dans tout litige auquel il est partie». Si dans son arrêt la Cour

327
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 330

affirme qu’un certain comportement constitue une violation des obli-
gations juridiques d’un Etat, cet Etat est tenu de se conformer à la
décision de la Cour en s’abstenant de ce comportement illicite. La Cour
ne doit pas partir de l’hypothèse qu'un Etat Membre des Nations
Unies peut violer l'obligation que lui impose l’article 94. On se rappellera
que, dans le tout premier arrêt que la Cour permanente de Justice inter-
nationale a rendu, elle a refusé de faire droit à la requête des demandeurs
et d’allouer des «intérêts moratoires plus élevés pour le cas où l’arrêt
resterait inexécuté après expiration du délai fixé pour son exécution.
La Cour ne peut ni ne doit envisager une telle éventualité. » (Vapeur
Wimbledon, 1923, C.P.J.I. série À n° 1, p. 32.)

Comme une opinion dissidente ne représente pas l’avis de la Cour,
il est inutile que j’examine de façon détaillée la question distincte de
savoir si, au cas où la Cour aurait statué sur ce qui est véritablement le
fond de l'affaire, elle aurait dû accueillir des demandes tendant à ce
qu'il soit enjoint au défendeur de faire ou de s’abstenir de faire certaines
choses qui sont mentionnées dans les conclusions des demandeurs. Si
la Cour s’était occupée de telles questions, il lui aurait fallu étudier un
grand nombre de données de fait. L’un des points de fait les plus évidents
avait trait à la conclusion n° 6 selon laquelle le défendeur aurait établi
des bases militaires sur le territoire. La déposition de l’un des témoins
du défendeur m’a convaincu que ce grief était dénué de tout fondement.
Dans leur conclusion n° 4, les demandeurs incriminent d’une manière
générale les «principes économiques, politiques, sociaux et éducatifs
appliqués dans le territoire ... les lois et règlements et ... les méthodes
et actes officiels décrits dans les écritures...» Pour apprécier cette
conclusion, et au cas où elle aurait envisagé de rendre une ordonnance
enjoignant au défendeur de cesser certains agissements et de s’en abstenir
dans l'avenir, la Cour aurait dû déterminer si le défendeur avait apporté
certaines modifications depuis la date du dépôt des requêtes, le 4 novem-
bre 1960. Sans prétendre dégager une conclusion des éléments de preuve,
je crois que la Cour aurait alors probablement constaté que le défendeur,
sensible peut-être à la condamnation générale encourue par son adminis-
tration du Sud-Ouest africain, y avait apporté de nombreuses améliora-
tions. Cela ne veut pas dire qu’il a abandonné la politique d’apartheid
qui fait l’objet de la conclusion n° 3 des demandeurs et ne signifie pas
non plus que la Cour, en se prononçant sur le point de savoir si certaines
politiques ou mesures étaient conformes aux obligations du Mandataire,
aurait pu négliger la «date critique» qui était la date du dépôt des
requêtes.

L’arrét que la Cour rend aujourd’hui n’est pas une décision judiciaire
définitive et obligatoire sur ce qui est vraiment le fond du litige soulevé
en l’espèce. En fait, infirmant son arrêt du 21 décembre 1962, la Cour
rejette les requêtes des demandeurs in limine et s’abstient de se prononcer
sur le véritable fond de l'affaire. La Cour n’a par conséquent pas décidé,
comme l’a soutenu le défendeur, «que le Mandat pour le Sud-Ouest
africain dans son ensemble est devenu caduc lors de la dissolution de la
Société des Nations et que le défendeur n'est plus en conséquence

328
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 331

soumis à aucune des obligations juridiques découlant du Mandat».

En outre la Cour n’a pas décidé, comme le défendeur l’a affirmé
subsidiairement, que les obligations incombant antérieurement au
Mandataire et consistant à faire rapport et à rendre compte ont pris
fin lors de la dissolution de la Société des Nations.

La Cour n’a pas rendu de décision contraire aux conclusions juri-
diques fondamentales que contient son avis consultatif de 1950, com-
plété par les avis consultatifs de 1955 et 1956 et réaffirmé en substance
dans l’arrêt de 1962.

Qui plus est, la Cour n’a pas décidé que les demandeurs ont tort
d'affirmer que le Mandataire — la République sud-africaine — a violé
les obligations énoncées dans le Mandat et l’article 22 du Pacte de la
Société des Nations. En d’autres termes, la décision de la Cour n’a ni
réfuté ni rejeté, sur le plan judiciaire, les griefs des demandeurs d’après
lesquels la mission sacrée de civilisation que le Mandat imposait à
l'Afrique du Sud a été violée.

Néanmoins, vu les motifs de la Cour et les conclusions qu’elle a
adoptées sur certaines questions fondamentales de fait et de droit,
il importe d'examiner l’ensemble de ces questions sous divers aspects,
comme le montrera la présente opinion.

SECTION IT. CARACTÈRE DÉFINITIF DES PRONONCES ANTÉRIEURS DE LA COUR
Arrêt de 1962

Il ne serait pas approprié, je crois, de s’appuyer uniquement sur les
éléments de l’arrêt rendu en 1962 par la Cour qui présentent un caractère
définitif, Mais j’indiquerai brièvement les principes juridiques qui exi-
gent que l’on attribue aux décisions et avis antérieurs de la présente Cour
plus d’autorité que l’actuelle décision ne paraît le faire.

Pour dissiper l'erreur qui consiste à dire qu'aucune décision sur une
exception préliminaire ne peut avoir de caractère définitif et pour préciser
d’abord la terminologie, on notera que le paragraphe 1 de l’article 94 de
la Charte des Nations Unies utilise en français le mot «décision » et en
anglais decision. Au paragraphe 2 de cet article 94, on parle d’« arrét »
(judgment) *. A Particle 41, paragraphe 2, du Statut, le mot «arrêt»
est traduit en anglais par decision et à l’article 63, paragraphe 2, du Statut,
judgment correspond à «sentence». Dans le Règlement de la Cour, Par-
ticle 64, paragraphe 6, dit que «La Cour statue ... par un arrêt» (The
Court will give its decision in the form of a judgment). On trouve les mêmes

1 Article 94 de la Charte:

«1. Chaque Membre des Nations Unies s’engage à se conformer à la décision
de la Cour internationale de Justice dans tout litige auquel il est partie.

2. Si une partie à un litige ne satisfait pas aux oblitations qui lui incombent en
vertu d’un arrêt rendu par la Cour, l’autre partie peut recourir au Conseil de sécurité
et celui-ci, s’il le juge nécessaire, peut faire des recommandations ou décider des
mesures à prendre pour faire exécuter l’arrêt. »

329
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 332

expressions dans les deux langues à l’article 81 du Règlement. A Par-
ticle 62, paragraphe 5, qui se rapporte aux exceptions préliminaires, le texte
français utilise de nouveau le mot «statue», tandis que le texte anglais
parle d’une decision. La decision (pour utiliser le terme figurant à l’ar-
ticle 62, paragraphe 5, du Règlement) du 21 décembre 1962 est intitulée
«arrêt» (judgment) et commence par les termes (p. 321): «La Cour ...
rend l’arrêt suivant» (The Court ... delivers the following Judgment).
La Cour a utilisé le terme d’«arrét» (judgment) dans chacune de ses
décisions relatives aux exceptions préliminaires, de l’affaire du Détroit
de Corfou (C.I.J. Recueil 1947-1948, p. 15) jusqu’à celle de la Barcelona
Traction, Light and Power Company, Limited (C.I.J. Recueil 1964, p. 6).
Après avoir analysé certains passages de Vaffaire du Droit d’asile,
Rosenne écrit (The Law and Practice of the International Court, 1965,
vol. IJ, p. 627):

«Il faudrait donc en conclure que le mot «décision» (decision)
à l’article 59 du Statut a le même sens que le mot «arrêt » (judgment)
à l’article 60 et se rapporte non seulement au dispositif mais aussi
aux motifs de l’arrêt. Il est clair que c’est aussi le sens à donner au
mot «sentence » (judgment) à l’article 63.»

Il n’y a pas de distinction bien marquée entre «décision » et «arrêt »,
ces termes pouvant être utilisés l’un pour l’autre. Par conséquent, depuis
le 21 décembre 1962, en vertu de l’article 94, paragraphe 1, de la Charte,
une certaine obligation incombe aux demandeurs et au défendeur du
fait de l’arrêt rendu à cette date. Je traiterai plus loin de ce à quoi les
deux Parties sont maintenant obligées de «se conformer» (to comply).
Aux termes de l’article 60 du Statut, l’arrêt du 21 décembre 1962 est
«définitif et sans recours » bien que, selon l’article 59, il ne soit « obliga-
toire que pour les parties en litige et dans le cas qui a été décidé». Au
sens de l’article 59, la présente instance relève bien du «cas qui a été
décidé». Il ne fait pas de doute qu’à l’article 60 l’expression «sans
recours » s’applique seulement aux parties; si l'arrêt ne les satisfait pas,
elles peuvent en demander une revision aux termes de l’article 61 du
Statut, à condition qu'elles satisfassent aux conditions énoncées par
cet article. A l’article 60, le mot «définitif» peut avoir une signification
plus large et viser tant la Cour que les parties. Etant donné que le défen-
deur n’a pas appliqué la procédure définie aux articles 78 et suivants
du Règlement et n’a pas cherché ouvertement à obtenir une «revision »
de l’arrêt de 1962, j'estime que la Cour ne se trouve pas dans une situa-
tion correspondant à celle qui est décrite à l’article 61 du Statut, malgré
les «faits nouveaux » invoqués par le défendeur (et dont je traiterai plus
tard).

En énonçant à l’article 60 que « L’arrét est définitif et sans recours »,
ce qui doit être lié au membre de phrase de l’article 59 «dans le cas qui
a été décidé», le Statut a en fait adopté la règle — ou principe — de
autorité de la chose jugée, qui avait été citée dans les débats du Comité

330
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 333

consultatif de juristes ayant rédigé le Statut de la Cour permanente de
Justice internationale en 1920 comme un exemple manifeste de « principe
général de droit reconnu par les nations civilisées ». Cette règle s’appuie
sur la maxime Interest rei publicae ut sit finis litium ou interest rei publicae
res judicatas non rescindi. Anzilotti, dans ce que Rosenne appelle (1965,
vol. IT, p. 624) «un énoncé classique du droit », estime que les éléments
suivants sont essentiels pour l’application du principe de l’autorité de
la chose jugée: identité des parties, identité de cause et indentité d’objet
de la procédure subséquente: persona, petitum, causa petendi. (Inter-
prétation des arrêts n° 7 et 8 (usine de Chorzéw), arrêt n° 11, 1927,
C.P.J.I. série A n° 13, p. 23-27.) Je crois que ces éléments essentiels sont
présents en l’espèce. Cela nous amène de nouveau à la conclusion que
quelque chose a dû être décidé de façon définitive par l’arrêt de 1962.

Pourtant, la règle énoncée à l’article 60 du Statut «ne peut ... être
considérée comme interdisant au tribunal de reviser lui-même un juge-
ment, dans des circonstances particulières, lorsque des faits nouveaux
d'importance décisive ont été découverts...» (Effet de jugements du
Tribunal administratif des Nations Unies accordant indemnité, C.IJ.
Recueil 1954, p. 55). En outre, la Cour a toujours la faculté d’examiner
de son propre chef si elle est compétente ou non.

On ne trouve ni dans la jurisprudence des deux Cours, ni dans les
opinions individuelles, ni dans «la doctrine des publicistes les plus quali-
fiés» de critères permettant de déterminer automatiquement ce qui
relève ou non de la règle de Ja chose jugée. Je partage l'avis d’Anzilotti
dans son opinion dissidente (affaire citée, p. 24):

«En disant que seul le dispositif de lParrêt est obligatoire, je
n’entends pas dire que seulement ce qui est matériellement écrit
dans le dispositif constitue la décision de la Cour. Il est certain,
par contre, qu’il est presque toujours nécessaire d’avoir recours
aux motifs pour bien comprendre le dispositif et surtout pour déter-
miner la causa petendi.»

Dans la même affaire, la Cour a clairement indiqué (p. 20) que les
«constatations » sur lesquelles repose la «conclusion, qui est maintenant,
sans conteste, passée en force de chose jugée» — «constatations qui
constituent une condition absolue de la décision de la Cour» — font
partie des points «tranchés avec force obligatoire aux termes de l’ar-
ticle 59 du Statut » 1.

1 Voici le texte entier du passage pertinent: « Ainsi qu’il a été rappelé ci-dessus,
la Cour a, par ledit arrêt, dit et jugé que l’attitude du Gouvernement polonais
vis-à-vis de l’Oberschlesische n’était pas conforme aux dispositions de la Con-
vention de Genève. Cette conclusion, qui est maintenant, sans conteste, passée
en force de chose jugée, reposait, entre autres, d’une part, sur la constatation
qu’au point de vue du droit international, le Gouvernement allemand avait bien
le droit d’aliéner l’usine de Chorzôw, et, d’autre part, sur la constatation qu’au
point de vue du droit civil, ’Oberschlesische avait valablement acquis le droit
de propriété sur l’usine — constatations qui constituent une condition absolue de la
décision de la Cour. La constatation suivant laquelle, au point de vue du droit civil,
Pusine appartenait à l’Oberschlesische fait, par conséquent, partie des points que

331
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 334

La Cour permanente a signalé, dans une autre affaire, que les motifs
qui ne dépassent pas la portée du dispositif ont force obligatoire (Ser-
vice postal polonais à Dantzig, C.P.J.I. série B n° 11, p. 29). Toutefois
il est clair que les motifs ou arguments invoqués par la Cour à l’appui
de la décision ne relèvent pas tous de la chose jugée.

Le paragraphe 3 de l’article 62 du Règlement stipule: «Dès récep-
tion par le Greffier de l’acte introductif de exception, la procédure sur
le fond est suspendue...» On soutient sur la base de cette disposition
que si, en statuant sur une exception préliminaire d’incompétence ou
WVirrecevabilité, la Cour effleure une question qui se rapporte ou appar-
tient au fond, ce qu’elle dit n’a qu’un caractére incident. Cet argument
est fondé sur une conception erronée de l’article du Règlement, comme
le montre l'historique de celui-ci. C’est lors de la revision du Règlement
par la Cour permanente de Justice internationale en 1936 qu’a été insé-
rée Ja disposition: «la procédure sur le fond est suspendue». Aupara-
vant le Règlement ne contenait rien de tel. L’examen de la question à
la Cour montre que tout l'intérêt était centré sur le problème des délais
que la Cour avait déjà fixés pour l’instance principale. Il a été noté
que de nouveaux délais devraient probablement être accordés si la
Cour rejetait l’exception préliminaire. C’est ainsi que M. Fromageot
a proposé d'ajouter au paragraphe 3 les mots «les délais primitivement
fixés pour la procédure au fond sont suspendus» (C.P.J.I. série D,
3° addendum au n° 2, p. 706). Lorsqu'un autre membre de la Cour a fait
observer «que c’est à partir de la présentation de l’exception que la
procédure du fond est suspendue », M. Fromageot a suggéré de modifier
son texte comme suit: «Dès ce moment, les délais primitivement fixés
pour la procédure au fond sont suspendus. » Plus loin on lit: «Le Gref-
fier relève qu’il ne s’agit pas strictement parlant d’une suspension de
délais. Ce qui est suspendu, c’est l'obligation pour les parties de déposer
à date fixe telle ou telle pièce écrite.» (Ibid., p. 707 — les italiques sont
de nous.) M. Fromageot a alors aussitôt proposé le libellé suivant, qui
a été finalement adopté: «La procédure sur le fond est suspendue. »

Il est parfaitement clair que la disposition dont il s’agit était une
simple question de procédure administrative portant sur la fixation de
délais et n’était pas censée avoir les incidences quant au fond qu’on cher-
che actuellement à lui prêter. L'arrêt rendu aujourd’hui par la Cour
pousse cette nouvelle théorie plus loin qu’on ne l’a jamais fait; elle va
trop loin et il convient de rappeler (historique de l’article.

PArrét n° 7 a tranchés avec force obligatoire aux termes de l’article 59 du Statut.
Le contexte dans lequel se trouve le passage dont il s’agit sert précisément à établir
le droit de propriété de l’Oberschlesische au point de vue du droit civil.

L’Arrét n° 7 de la Cour est de la nature d’un jugement déclaratoire qui, selon
son idée, est destiné à faire reconnaître une situation de droit une fois pour toutes
et avec effet obligatoire entre les Parties, en sorte que la situation juridique ainsi
fixée ne puisse plus être mise en discussion, pour ce qui est des conséquences juri-
diques qui en découlent. » (C.P.J.I. série A n° 13, op. cit., p. 20 — les italiques sont
de nous.)

332
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 335

Au stade des exceptions préliminaires, le rôle des parties est inversé,
Le défendeur qui soulève l’exception préliminaire est invité en premier
par la Cour à exposer sa thèse; le demandeur répond, le défendeur
réplique et la procédure orale se termine par la duplique orale du de-
mandeur. Dans la procédure sur le fond, c’est le demandeur qui com-

mence et c’est le défendeur qui parle en dernier. C’est pourquoi on dit:

«La procédure sur l’exception préliminaire ... prend maintenant
la forme d’une affaire en soi, qui se greffe sur la procédure sur le
fond (et dans laquelle [Etat ayant présenté l’exception devient
demandeur: In excipiendo reus fit actor).» (Rosenne, 1965, vol. I,
p. 464.)

Le principe est bien connu. Voir Ballantine, Law Dictionary, 1930,
page 1138: « Reus excipiendo fit actor. Le défendeur, en présentant une
exception, peut se muer en demandeur »; The Cyclopedic Law Dictionary,
3e édition, 1940, page 975: « Le défendeur, en présentant une exception,
devient demandeur; » Bell, South African Legal Dictionary, 3 édition,
1951, page 21: «celui qui fait valoir une exception est considéré comme
demandeur; en ce qui concerne son exception, le défendeur est deman-
deur ».

Dans cette phase préliminaire, la Cour statue, non pas sur les préten-
tions du demandeur, mais sur les conclusions déposées par le défendeur.

Dans Vaffaire qui nous occupe, au stade des exceptions préliminaires,
l’agent du défendeur a lu d’abord les conclusions suivantes le 11 oc-
tobre 1962:

«le Mandat pour le Sud-Ouest africain [n’a jamais été, ou en tout
cas n’est plus depuis la dissolution de la Société des Nations]
«un traité ou une convention en vigueur » au sens de l’article 37
du Statut de la Cour, la présente conclusion visant:

a) ledit accord de Mandat dans son ensemble, y compris l’article 7,
et
b) en tout cas l’article 7 même 1.»

La Cour était donc invitée à se prononcer sur ce point de droit en
choisissant l’une des deux solutions. Elle a rendu un arrêt où elle a
prononcé que le Mandat, en dépit de la dissolution de la Société des
Nations, était «un traité ou une convention en vigueur » au sens de l’ar-
ticle 37 du Statut, et que la validité de l’article 7 n’était pas affectée par
cette dissolution (affaires du Sud-Ouest africain, CI.J. Recueil 1962,
p. 330 et suiv.).

Ces premières conclusions du défendeur mettaient directement en
question la compétence de la Cour du fait qu’elles contestaient la vali-
dité de la disposition conventionnelle (article 7) par laquelle le défen-
deur avait accepté ia juridiction de la Cour.

1 Les mots placés entre crochets ont été insérés dans la conclusion revisée le
22 octobre, à la suite d’une question posée aux Parties par sir Percy Spender.
Voir arrêt de 1962, p. 330.

333
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 336

Je ne parviens pas à comprendre comment la Cour peut dire que la
décision qu’elle a prise sur ces premières conclusions dans son arrêt
de 1962 étaient simplement fondée sur une hypothèse ou reposait sur
une sorte de base provisoire. Aucune pensée dé ce genre n’a été ex-
primée dans l’arrêt de 1962.

La deuxième conclusion contestait la qualité des demandeurs pour
agir:

« Deuxièmement, ni le Gouvernement de l'Ethiopie ni le Gouver-
nement du Libéria ne sont «un autre Membre de la Société des
Nations », ainsi que l’article 7 du Mandat pour le Sud-Ouest afri-
cain l’exige pour qu’il y ait /ocus standi. »

Pour plusieurs motifs, la Cour a rejeté cette exception (p. 342). Elle
a donc clairement prononcé que les demandeurs ont qualité pour agir
et cela est passé en force de chose jugée.

La troisième conclusion énongait qu’il n’y a pas de «différend» au
sens de l’article 7, car aucun intérêt concret des demandeurs n’était en jeu:

« Troisièmement, le conflit ou désaccord que les gouvernements
de l'Ethiopie et du Libéria prétendent exister entre eux et le Gou-
vernement de la République sud-africaine n’est pas, eu égard à
sa nature et à sa teneur, un «différend » comme il est prévu à l’ar-
ticle 7 du Mandat pour le Sud-Ouest africain, et cela plus particu-
lièrement en tant qu'aucun intérêt concret des gouvernements de
l'Ethiopie et/ou du Libéria ou de leurs ressortissants n’est en cause
ou n'est affecté en l'espèce. »

La Cour (p. 344) a expressément rejeté cette exception, considérant
qu’il y avait un différend au sens de l’article 7. La décision selon laquelle
le différend peut avoir trait «au bien-être et au développement des habi-
tants » et n’a pas besoin de porter sur des intérêts concrets des deman-
deurs a force de chose jugée.

Selon la quatrième conclusion, les négociations collectives qui ont eu
lieu au sein des organes des Nations Unies ou par leur intermédiaire
n'étaient pas du genre envisagé à l’article 7:

« Quatrièmement, le prétendu conflit ou désaccord n’est pas, eu
égard à son état d'avancement, un «différend ... qui ne soit pas
susceptible d’être réglé par des négociations » au sens de l’article 7
du Mandat pour le Sud-Ouest africain.»

La Cour a décidé (p. 346) que cette quatrième exception devait également
être rejetée puisqu’il y avait eu des négociations collectives au plein sens
du terme par l’un des «moyens établis de conduire des négociations in-
ternationales ». La décision selon laquelle ce mode de négociation satis-
fait aux prescriptions de l’article 7 a également force de chose jugée.

L'arrêt rendu aujourd’hui conclut que toutes ces exceptions doivent
être tenues pour des exceptions d’incompétence. Comme le précise l’ar-
rêt de 1962 et comme le souligne l’opinion dissidente de M. Morelli,
certaines de ces exceptions concernaient l’irrecevabilité de la demande.
La distinction est bien établie dans la jurisprudence de la Cour.

334
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 337

Les décisions qui ont été prises sur ces quatre points dans l’arrêt
du 21 décembre 1962 sont définitives au sens de l’article 60 du Statut
et de l’article 94, paragraphe 1, de la Charte. On soutient cependant
qu’il n’y a rien à quoi une partie puisse «se conformer» dans des déci-
sions de cette nature. Si l’on devait considérer que l'article 60 et l’ar-
ticle 94, paragraphe 1, ne s’appliquent en réalité qu’aux arrêts appelant
Padoption d’une mesure positive, la portée de ces articles serait très
diminuée.

Dans l'affaire du Détroit de Corfou (C.I.J. Recueil 1949, p. 35), la
Cour a décidé qu’il y avait eu «violation par l’action de la marine de
guerre britannique de la souveraineté de l’Albanie». C’était là un arrêt
ou une décision à caractère définitif relevant de l’article 94, paragraphe 1,
bien qu'aucune mesure d’exécution n’ait été nécessaire.

Dans l'affaire relative aux Droits des ressortissants des Etats-Unis
d’ Amérique au Maroc (C.IJ. Recueil 1952, p. 213), la Cour a décidé
que les ressortissants américains n'étaient pas exemptés de certains
impôts. C'était là une décision définitive qui n’appelait aucune mesure
d'exécution si ce n’est un acquiescement, lequel est également requis
pour les arrêts affirmant la compétence.

La décision de la Cour en l'affaire du Cameroun septentrional était
définitive (C.I.J. Recueil 1963, p. 38) mais n’appelait aucune mesure
de mise en ceuvre hormis un acquiescement. En tout cas, lorsque des
exceptions préliminaires sont soulevées (comme dans l'affaire relative à
Certains emprunts norvégiens (C.I.J. Recueil 1957, p. 27), aucune mesure
d'application n’est exigée des parties. Pourtant, on n’est nullement
justifié a dire que Particle 94, paragraphe 1, ne s’applique pas aux
diverses affaires que nous venons de citer.

Il convient également de noter qu’en vertu de l’article 61, paragraphe 3,
du Statut, la Cour peut subordonner la procédure de revision à l’exécu-
tion préalable de l’arrêt, même si l’obligation d’exécuter peut dispa-
raître une fois l’arrêt revisé.

L'obligation qui incombait au défendeur en application de l’article 94,
paragraphe 1, de la Charte quant à l’arrêt du 21 décembre 1962 était
d’acquiescer aux conclusions de la Cour et d’y conformer son compor-
tement. En plaidant au fond, le défendeur a reconnu et rempli son
obligation. Dès lors que la Cour s’est déclarée compétente, l'Etat qui
contesterait le bien-fondé de la décision, s’abstiendrait de plaider au
fond et soutiendrait qu’un arrêt défavorable rendu ultérieurement sur
le fond ne serait pas valable violerait l’obligation que lui impose l’ar-
ticle 94. Quant au point de savoir si la première conclusion du défen-
deur d’après laquelle «le Mandat pour le Sud-Ouest africain dans son
ensemble est devenu caduc lors de la dissolution dela Société des Nations»
est en contradiction avec l’arrêt du 21 décembre 1962, on peut y voir
une question d’interprétation dont il peut être légitime de discuter.

Avis consultatifs sur le Sud-Ouest africain

On a également beaucoup parlé des trois avis consultatifs rendus
335
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 338

par la Cour au sujet du Sud-Ouest africain. La Cour les a invoqués
dans l’arrêt de 1962 et le défendeur leur a consacré une longue étude.
Bien qu’un avis consultatif ou une série d’avis consultatifs n’ait pas
force obligatoire pour un Etat Membre des Nations Unies, et cela que
l'avis soit accepté par l’Assemblée générale ou non, je partage l’opi-
nion de M. John Bassett Moore reprise par M. Winiarski dans son opi-
nion dissidente en l’affaire des Traités de paix (C.I.J. Recueil 1950,
p. 89 et 91):

«Si les avis sont traités comme de simples opinions dont il est
permis de ne tenir aucun compte, il ne peut manquer d’en résul-
ter du discrédit pour la Cour... Vu la nature de sa mission, la
Cour doit leur attribuer la plus grande valeur juridique et une
autorité morale. »

M. Azevedo a dit dans la méme affaire que les effets de la chose jugée
ne découlent pas de simples avis mais que «cette constatation ne suffit
pas pour refuser à un avis toutes les conséquences morales, inhérentes
à la dignité de l’organe qui le rend, et même juridiques » (p. 80).

A la question fondamentale de savoir si le Mandat ou Particle 7
du Mandat en tant que clause d’une convention en vigueur a survécu
à la dissolution de la Société des Nations, la Cour a unanimement
répondu par l’affirmative-en 1950 et aucun juge n’a exprimé d’opinion
contraire dans les avis consultatifs de 1955 et 1956. La Cour ayant

£ 4 tae . .
expressément réaffirmé cette conclusion en 1962 (p. 334), elle aurait
certainement risqué le «discrédit » en n’attribuant ensuite aucune auto-
rité 4 ses propres opinions.

«On peut dire que dans la pratique il n’y a pas vraiment de diffé-
rence entre la force obligatoire d’un arrêt, qui découle, outre l’auc-
toritas de la Cour, de dispositions expresses de la Charte et du
Statut, et l’autorité d’un avis consultatif revêtu de cette même
auctoritas.» (Rosenne, op. cit., Vol. II, p. 747.)

«En invoquant des décisions judiciaires comme «source du
droit» au sens de l’article 38 (1) d) du Statut, on ne fait aucune
distinction entre celles qui ont pris la forme d’arrêts et celles qui
ont pris la forme d’avis consultatifs. On a pareillement recours
à ces deux types de prononcé judiciaire.» (Jbid., p. 745, note 1.)

M. de Visscher, tout en indiquant clairement que le principe de
l'autorité de la chose jugée ne s’applique pas aux avis consultatifs,
ajoute: « Dans le pian de leur autorité doctrinale, il n’y a guère de distinc-
tion à faire entre arrêts et avis.» (Aspects récents du droit procédural de
la Cour internationale de Justice, 1966, p. 195.)

Comme on l’a déjà noté, le présent arrêt de la Cour ne décide pas que
le Mandat ou l’article 7 du Mandat est devenu caduc et les prononcés
antérieurs de la Cour sur ce sujet conservent toute leur force.

336
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 339

SECTION IIL. « FAITS NOUVEAUX » ALLÉGUÉS PAR LE DEFENDEUR

Le défendeur insiste beaucoup sur ce qu’il présente comme des
«faits nouveaux » tellement importants que, si la Cour en avait eu con-
naissance à l’époque, elle aurait adopté des conclusions différentes
de celles qu’elle a énoncées dans son avis consultatif de 1950. Indépen-
damment de la question de savoir si largumentation ainsi formulée
est contraire aux dispositions du Statut et du Règlement de la Cour
relatives à la revision d’une décision antérieure, on peut examiner les
faits dits «nouveaux » car, s’ils constituaient des «faits nouveaux d’une
importance décisive », la Cour devrait sans aucun doute en tenir compte,
dût-elle pour cela modifier quelque peu ses conclusions antérieures.
Certains de ces faits touchent de très près à la question du maintien en
vigueur du Mandat, question que je ne saurais passer sous silence dans
la présente opinion. Après examen du problème, je ne pense pas qu’il
soit nécessaire de reviser la déclaration faite par la Cour dans son
arrêt de 1962 (p. 334): « Tous les faits importants ont été exposés ou
cités dans la procédure devant la Cour en 1950.» Un nouvel examen de
certains de ces faits renforce les conclusions antérieures de la Cour.

Mutatis mutandis la situation et les conclusions sont les mêmes que
celles que la Cour permanente de Justice internationale a exposées en
Vaffaire du Monastère de Saint-Naoum à propos d’une proposition
tendant a la revision d’une décision de la conférence des ambassadeurs:

«Cette décision a encore été critiquée comme étant fondée sur
des données erronées ou comme ayant été prise sans tenir compte
de certains faits essentiels...

En présence de ces arguments, la Cour est obligée de rechercher
si, en dehors de l’ensemble des circonstances ayant provoqué la
décision, il se trouve des faits soit nouveaux, soit ignorés au jour
où cette décision est intervenue; en d’autres mots si, comme le
prétendent l'Etat serbe-croate-slovène et la Grèce, la Conférence
des Ambassadeurs, en attribuant le Monastère à l’Albanie, l’a fait
uniquement pour cette raison qu’elle ne connaissait pas de faits
nouveaux ou qu'elle ignorait des faits antérieurs qui, s’ils avaient
été pris en considération, auraient amené une décision contraire.

Des faits nouveaux, il n’en existe pas en l'espèce. Il est vrai
que … la Conférence [n’a pas] eu connaissance des documents
envoyés par l'Etat serbe-croate-slovène à l’appui de sa demande de
révision... Mais, dans l’opinion de la Cour, des documents nouvelle-
ment produits ne constituent pas par eux-mémes de faits nouveaux;
aucun fait nouveau, dans le sens propre du mot, n’a été invoqué.

Quant aux faits ignorés ... [ill est ... difficile d’admettre que les
membres de la Conférence aient ignoré ces documents, qui n’ont
nullement un caractère secret.» (C.P.J.I. série B n° 9, p. 21-22.)

Dans les exceptions préliminaires (p. 345-346), les «faits nouveaux »
337
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 340

sont au nombre de quatre. Dans les C.R. 65/7 du 30 mars 1965 (p. 44-
45) et 65/16 du 12 avril 1965 (p. 43 et suiv.), le premier de ces quatre
«faits nouveaux» est omis 1,

Le premier «fait nouveau» énoncé dans les exceptions préliminaires
est la «réserve expresse » que M. Smit, représentant de l’Afrique du Sud,
aurait formulée le 11 mai 1945 à San Francisco. A la page 114 des Mé-
moires, plaidoiries et documents de 1950, on trouve, dans l'exposé
écrit des Etats-Unis, le texte intégral de la déclaration de M. Smit,
exception faite du paragraphe supplémentaire qui, au dire du défendeur,
ne figure pas dans le procès-verbal officiel mais dont M. Smit aurait
dit, avant son décès, qu’il avait fait partie de sa déclaration. On peut
se demander si ce paragraphe supplémentaire aurait beaucoup ajouté
à ce qui est dit dans les trois derniers paragraphes du texte reproduit
dans l’exposé des Etats-Unis. Ledit exposé contient une référence:
Nations Unies, Documents officiels de l’Assemblée générale, deuxième
partie de la première session, Quatrième Commission, l'° partie, 1946,
page 200, annexe 13. Dans cette annexe figure un document A/123 qui
est une lettre adressée au Secrétaire général par la légation de l’Union
sud-africaine en date du 17 octobre 1946. A cette lettre est joint un long
mémorandum sur l’administration du Sud-Ouest africain commençant
par ces mots: «1. Le 7 mai 1945, la délégation de l’Union sud-africaine
a communiqué à la Conférence des Nations Unies sur l’organisation
internationale tenue à San Francisco les renseignements suivants...»
Vient ensuite la déclaration qui figure dans les exceptions préliminaires
(p. 237-238), mais sans le paragraphe supplémentaire.

Selon le procès-verbal intégral de la séance à laquelle il a fait sa décla-
ration (par. 33), le représentant sud-africain aurait dit, après avoir lu
ce qu'il avait préparé: « C’est tout ce que j’ai à dire.» Rien n’indique
que le paragraphe supplémentaire ait été prononcé et on est donc amené
à conclure que la mémoire de M. Smit l’a peut-être trompé ?.

L’exposé écrit soumis par les Etats-Unis à la Cour en 1950 constate
que le représentant de l’Afrique du Sud a par la suite qualifié de «réser-
ve» l'intervention de M. Smit. Il relève que M. Smit avait distribué des
copies de sa déclaration le 7 mai, avant de la lire en séance. I] mentionne
ensuite un discours prononcé à la deuxième session de l’Assemblée géné-
rale par le représentant sud-africain au sujet de cette «réserve »; la réfé-
rence est la suivante: Nations Unies, A/P.-V. 105, séances plénières,
1947, p. 187-190 (citation finale, 105¢ séance plénière, p. 635). L’exposé
des Etats-Unis dit également (p. 116):

«L'effet de la «réserve» a été simplement d’avertir que l’Union
sud-africaine soulèverait, ultérieurement, devant un organe com-
pétent, la question de l’avenir du Sud-Ouest africain aux fins
d’incorporation de ce territoire dans l’Union. »

1 Les références aux C.R. que l’on trouvera dans la présente opinion renvoient
aux comptes rendus établis au fur et à mesure des audiences; le numérotage et la
pagination seront différents dans le dossier imprimé de l'affaire (C.I.J. Mémoires).

2 Dans l’opinion dissidente commune de 1962 (p. 533), on a peut-être trop
facilement fait confiance à la mémoire de M. Smit.

338
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 341

M. Ingles (Philippines) a fait lui aussi état d’une «réserve» sud-
africaine (C.J. Mémoires, 1950, p. 251 et suiv.). Comme je lai dit plus
haut, le défendeur a abandonné ce «fait nouveau».

Le deuxième «fait nouveau » est le rejet par la Commission prépara-
toire des Nations Unies d’une proposition tendant à créer un comité
temporaire de tutelle. Ce fait ne saurait être qualifié de nouveau, car
M. Kerno, représentant du Secrétaire général !, l’a longuement examiné
(C.I.J. Mémoires, 1950, p. 161 et suiv.). Il a expliqué pourquoi la propo-
sition avait été repoussée, mais la question a été si longuement débattue
au cours de la présente phase de l’affaire qu’il sera utile d’exposer les faits.

Le défendeur semble attribuer de l’importance à ce prétendu «fait
nouveau » dans le cadre de son argumentation selon laquelle le Mandat
serait devenu caduc à la dissolution de la Société des Nations et selon
laquelle les Nations Unies auraient refusé toutes responsabilités et
tous pouvoirs eu égard aux territoires sous Mandat. C’est probable-
ment l’opinion dissidente commune de 1962 (p. 536-537) qui a encou-
ragé le défendeur à formuler cette argumentation.

Par décision de la conférence de San Francisco, une Commission
préparatoire s’est réunie à Londres le 24 novembre 1945. Cette Com-
mission a élaboré un rapport qui a été examiné au cours de la première
partie de la première session de l’Assemblée générale des Nations
Unies, tenue également à Londres à partir du 10 janvier 1946. Parmi
les questions débattues figure la mise en place des mécanismes néces-
saires pour l'instauration du régime de tutelle des Nations Unies. Le
déroulement et les causes des événements sont exposés dans les procès-
verbaux officiels ainsi que dans les comptes rendus contemporains
dignes de foi.

La situation a été résumée dans les observations que le secrétaire
d'Etat aux Affaires étrangères a faites devant le Parlement de Londres
sur le rapport de la Commission préparatoire:

« L'article 85 de la Charte ... fait au Conseil de tutelle obligation
d'informer l’Assemblée générale des termes des accords de tutelle
proposés pour les zones non stratégiques. Par ailleurs l’article 86,
qui définit la composition du Conseil de tutelle, dispose que ses
membres doivent être pour moitié les Etats chargés d’administrer
des territoires sous tutelle, ce qui suppose que les termes des ac-
cords de tutelle afférant à de tels territoires doivent avoir déjà
été approuvés. Pour résoudre cette contradiction, le Comité exécutif
a recommandé la création, en vertu de l’article 22 de la Charte,
d’un comité temporaire de tutelle. Certaines délégations se sont
opposées à cette solution, qu'ils jugeaient inconstitutionnelle, mais
cela ne l’a pas empêchée de réunir la majorité des deux tiers néces-
saire au sein du Comité exécutif. La Commission préparatoire
n’a toutefois pas été en mesure de parvenir à un accord à ce sujet

1 En 1946 M. Kerno avait été rapporteur de la Quatrième Commission de l’As-
semblée générale sur le chapitre IV (le régime de tutelle) du rapport de la Com-
mission préparatoire.

339
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 342

et la recommandation qu’elle formule à l’intention de l’Assemblée

est presque entièrement consacrée à la question des dispositions

que les Etats Membres doivent prendre pour élaborer les termes

des accords de tutelle. En ce qui concerne la question des mécanismes

des Nations Unies, le projet de résolution tend uniquement à ajour-

ner toute solution jusqu’à Ja réunion de l’Assemblée générale elle-
même...» (Cmd. 6734, Misc. n° 5, 1946, p. 8.)

On retrouve une analyse identique de la situation dans le rapport

que la délégation des Etats-Unis a soumis au président des Etats-Unis:

«e) Comme la création du Conseil de tutelle était subordonnée
à la négociation préalable d’accords de tutelle et risquait par con-
séquent d’être ajournée pour quelque temps, les Etats-Unis se
sont ralliés à une proposition aux termes de laquelle un comité
temporaire de tutelle de l’Assemblée pourrait fonctionner jusqu’à
la création du Conseil. D’autres pays ont au contraire estimé
qu’un tel comité risquerait de retarder la création du Conseil de
tutelle et ne serait même peut-être pas constitutionnel. Tout en
doutant de la valeur de ce dernier argument, les Etats-Unis ont
reconnu qu'un comité temporaire n'était pas essentiel et qu’il
conviendrait d’encourager la conclusion, à une date prochaine,
des accords de tutelle indispensables à la création du Conseil
de tutelle. Ce point de vue l’a finalement emporté.» (Department
of State Publication 2484, 1946, p. 4.)

Le défendeur prétend voir dans le rejet de la proposition tendant
à instituer un comité temporaire de tutelle la preuve qu’il a été reconnu
que les Nations Unies n’avaient aucune responsabilité quant aux terri-
toires sous Mandat. Comme il ressort des deux citations ci-dessus, les
délégations du Royaume-Uni et des Etats-Unis ont expliqué ce rejet
par le fait que l’on avait objecté que la proposition était inconstitution-
nelle et que la création d’un comité temporaire risquerait de retarder
la conclusion des accords de tutelle au lieu de la hâter. En raison de
l'importance de ce point, on notera que l’Annuaire des Nations Unies
de 1946-1947 (p. 36) a expliqué de la même manière le rejet de la propo-
sition tendant à l’établissement d’un comité temporaire de tutelle.

Le point de vue de la délégation des Etats-Unis se reflète en outre
dans un amendement que celle-ci a proposé le 4 décembre 1945 à la
Commission préparatoire (doc. PC/TC/11):

«1. Le rapport du Comité exécutif ne contient aucune disposition
prévoyant qu’un organe des Nations Unies exercera les fonctions
de la Commission permanente des Mandats. Dans la partie IH,
chapitre IX, qui traite de la Société des Nations, on trouve la
déclaration suivante: « Etant donné que les questions soulevées par
la terminaison du régime des Mandats sont traitées au chapitre IV
de la partie III, on ne trouvera ici aucune recommandation a
cet égard.» (Section 3, paragraphe 5, page 110.) Au chapitre IV
de la partie III relative au régime de tutelle, on ne trouve cependant

340
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 343

aucune référence précise aux fonctions de la Commission per-
manente des Mandats. La section 2, paragraphe 4, de ce chapitre
(p. 56) assigne seulement au comité temporaire de tutelle une
fonction consultative générale dans ce domaine: «iv) donner des
avis à l’Assemblée générale sur les questions que pourrait soulever
le transfert à l'Organisation des Nations Unies de toutes fonctions
ou responsabilités assumées jusqu'ici en vertu du régime des Man-
dats. »

2. Afin d’assurer une certaine continuité entre le régime des
Mandats et le régime de tutelle, de permettre aux Puissances man-
dataires de remplir leurs obligations et de faciliter la mise sous
tutelle des territoires sous Mandat, le comité temporaire de tutelle
(ou tout comité de ce genre créé pour exercer ces fonctions), et
par Ja suite le Conseil de tutelle, doivent étre expressément habilités
a recevoir les rapports que les Puissances mandataires sont main-
tenant obligées de présenter 4 la Commission permanente des
Mandats. Les obligations et les droits des parties liés au systéme
des Mandats, en ce qui concerne tout territoire sous Mandat, restent
en vigueur jusqu'à ce que ce territoire soit placé sous tutelle en vertu
d’un accord de tutelle particulier ou jusqu'à ce qu’un autre arrange-
ment international intervienne. Pour éviter toute coupure qui pour-
rait se produire entre la cessation du système des Mandats et l’éta-
blissement du régime de tutelle, il semblerait approprié que les
fonctions de surveillance de Ja Commission permanente des Man-
dats soient exercées provisoirement par l’organe des Nations Unies
qui sera chargé des questions de tutelle.

3. En conséquence, afin que le rapport de la Commission pré-
paratoire soit complet à cet égard, l’amendement suivant est
proposé.

4. Amendement

Ajouter au paragraphe 4 (partie II, chapitre IV, section 2) un
nouvel alinéa y) ainsi conçu:

«y) assumer la tâche, après la dissolution de la Société des
Nations et de la Commission permanente des Mandats, de rece-
voir et d’examiner les rapports présentés par les Puissances man-
dataires en ce qui concerne les territoires sous Mandat qui n’ont
pas encore été placés sous le régime de tutelle au moyen d’accords
de tutelle, et cela jusqu’au moment de la constitution du Conseil
de tutelle qui exercera alors une fonction analogue. » (Les italiques
sont de nous.)

A ce stade des débats de la Commission préparatoire, le représentant

de la Yougoslavie a soumis une proposition de rechange tendant à
nommer un comité spécial de l’Assemblée générale, dont les fonctions
auraient été analogues à celles qui avaient été envisagées pour le comité
temporaire de tutelle. Le représentant des Etats-Unis a présenté des
observations sur cette proposition yougoslave au Comité 4 de la Com-

341
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 344

mission préparatoire le 8 décembre 1945. Dans son exposé, dont le
texte a été distribué (doc. PC/TC/30), on relève notamment la déclara-
tion suivante:

« Ma délégation continue à penser qu’il n’y a rien de critiquable
dans le rapport du Comité exécutif où la création d’un Comité
Temporaire de Tutelle est proposée, il nous semble toujours que
c’est là une procédure parfaitement constitutionnelle, une procédure
parfaitement pratique et nous sommes disposés à accepter cette
proposition si nous ne pouvons nous mettre d’accord sur une autre;
nous sommes tout prêts à étudier une autre solution et nous
sommes tout prêts, comme je l’ai dit, à accepter les propositions de
la délégation yougoslave dans les conditions que j’ai précisées. »

Le 10 décembre cependant, le représentant de l’Union soviétique a
soulevé les mêmes objections qu'auparavant, faisant valoir qu’un
comité spécial de l’Assemblée générale serait tout aussi peu constitu-
tionnel et entraînerait les mêmes pertes de temps qu’un comité temporaire
de tutelle. Dans ces conditions, M. Wellington Koo, représentant
de la Chine, a proposé de renvoyer le problème à un sous-comité. Le
sous-comité a élaboré un rapport où il n’était plus question de comité
temporaire ni de comité spécial. Ce rapport a été adopté à l’unanimité
des vingt-huit votants (doc. PC/TC/32; cf. Vernon McKay, «Inter-
national Trusteeship—Role of United Nations in the Colonial World»,
Foreign Policy Reports, XXII, n° 5, 15 mai 1946, p. 54).

Il semble donc que, si la Commission préparatoire, contrairement
aux vœux du Comité exécutif, s’est abstenue de recommander la créa-
tion d’un organe temporaire qui aurait été chargé des Mandats avant
la mise en place du Conseil de tutelle des Nations Unies, c’est qu’il
a été impossible de concilier le point de vue fermement défendu par
le Royaume-Uni, les Etats-Unis et d’autres Etats et le point de vue
radicalement opposé des délégations de l’Union soviétique et d’autres
pays. Il convient de se souvenir que c’était la première fois qu’un organe
représentatif des Nations Unies se réunissait depuis l’entrée en vigueur
de la Charte et que l’on répugnait de toute évidence à imposer une so-
lution faisant l’objet d’une forte opposition.

Les débats qui se sont ensuivis à la Quatrième Commission de FAs-
semblée générale, au cours de la première partie de sa première session
tenue à Londres, ont toutefois révélé que l’on s’accordait largement sur
deux points, à savoir, en premier lieu, que la dissolution de la Société
des Nations ne mettrait pas fin aux Mandats et, en deuxième lieu, que
les Nations Unies avaient des responsabilités en matière de Mandats.
Certains délégués, convaincus que les territoires sous Mandat relevaient
du chapitre XI de la Charte, préconisaient la création d’un mécanisme
pour l’exécution des obligations des Nations Unies à cet égard. Toute-
fois l'opinion dominante a été, à ce stade et ultérieurement, qu'il était
souhaitable de faire passer dès que possible tous les territoires sous Man-

342
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 345

dat sous le régime de tutelle. Les citations suivantes + résument les opi-
nions exprimées au cours des débats de la Quatrième Commission lors
de la première session de l’Assemblée générale:

[M. van Asbeck, Pays-Bas, p. 12]

« L’attention de la Commission est alors appelée sur la solution
de continuité qui se produira dans l’administration des territoires
sous Mandat entre la liquidation de la Société des Nations et le
moment où. ils seront placés sous le système de tutelle. Il devra
être nettement entendu que le Conseil de tutelle aura Je pouvoir
de s’occuper de ces territoires pendant la période intérimaire. »
[M. Makin, Australie, p. 13]

«les travaux du comité vont se scinder en deux parties distinctes:
d’une part l’examen des questions traitant des arrangements de
tutelle, et de l’autre l’étude des questions soulevées par le Cha-
pitre XI de la Charte. L'Australie croit que ces deux fonctions de-
vraient être assumées séparément.

Elle devra examiner également les fonctions des Nations Unies
définies au Chapitre XI de la Charte...

L'importance du Chapitre XI réside dans le fait qu’il est déjà
en application et ne dépend pas de l’organisation du régime de
tutelle. Il s’applique à tous les territoires qui ne sont pas compiète-
ment autonomes et ne demande ni délibérations ni décisions.

Mr. Makin attire ensuite l’attention de la Commission sur l’en-
gagement précis exprimé au paragraphe e) de l’article 73. Il prie
instamment la Commission de donner son avis à l’Assemblée
générale sur les dispositions à prendre pour s’acquitter de ses
fonctions conformément au Chapitre XI de la Charte.

[Il déclare que la délégation australienne soumettra une résolu-
tion reconnaissant la mission sacrée.] Il convient de mettre sur
pied un mécanisme pour l’accomplissement des fonctions qui
incombent aux Nations Unies dans l’exécution de cette obligation. »

Le 6 février, M. Ivan Kerno, rapporteur, a fourni les explications sui-
vantes au sujet du rapport qu’il avait soumis:

« Dans le rapport, il n’a pas été fait mention de la suggestion
relative à l’examen, par la Commission, des procédures d’appro-
bation des accords de tutelle, y compris la possibilité de créer
pour ces fins un mécanisme intérimaire. En effet, cette suggestion
n’a pas été soumise par écrit. La sous-commission qui a discuté
la question très à fond, a décidé qu’il appartiendra à l’Assemblée
générale seule de prendre une décision ultérieurement.» (P. 37.)

Le réprésentant du Royaume-Uni a soulevé une objection au sujet
de l’omission

1 Les conseils des demandeurs accordent une importance exagérée (C.R. 65/3
du 19 mars 1965, p. 30 et suiv.) à la déclaration faite par M. Nicholls (Afrique du
Sud). Je ne reproduis ni cette déclaration ni certaines autres qui figurent déjà au
dossier de l'affaire.

343
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 346

«de toute mention relative à la procédure à suivre pour examen
des questions de tutelle pendant la période comprise entre la pré-
sente session et le moment où sera créé le Conseil de tutelle.

[Il donne lecture d’une déclaration]: « La délégation du Royaume-
Uni, pendant toute la durée des travaux du Comité exécutif, de
la Commission préparatoire et de la Quatrième Commission, a
insisté sur la nécessité de prendre de telles dispositions pour éviter
tout retard dans la mise en vigueur du système de tutelle ... la délé-
gation du Royaume-Uni désirerait rappeler a la Commission que
lorsqu’elle a renoncé à insister pour faire insérer un passage sur
cette question dans le projet de résolution, elle l’a fait ... pleinement
convaincue que la Commission avait pris cette décision en pleine
connaissance de cause...

Malheureusement, il semble que les efforts pour supprimer tout
retard parfaitement évitable, en créant un organisme qui assure-
rait Vintérim entre les deux sessions, ne soient pas partout pleine-
ment appréciés.» (P. 37.)

Le représentant de l’Union soviétique a déclaré que sa délégation
était «toujours d’avis que l’établissement d’un régime temporaire de
tutelle entraverait plutôt qu’il ne faciliterait la mise en application du
régime permanent» (p. 39).

Le représentant des Etats-Unis a suggéré d’amender comme suit un
texte soumis par la délégation du Royaume-Uni:

«La Commission a également examiné la question de savoir
s’il conviendrait, comme suite au projet de résolution préparé
par la Commission préparatoire, de transmettre à l’Assemblée
générale des recommandations au sujet d’un organisme provisoire
qui serait chargé de traiter les questions de tutelle pendant la pé-
riode qui s’écoulera entre la première et la deuxième partie de la
première session de l’Assemblée générale. La Commission a décidé
de ne faire aucune recommandation à ce sujet.» (P. 40.)

Le représentant de l’Union soviétique s’est opposé à cette proposition
parce que «le rapport de la Commission préparatoire ne faisait nulle-
ment mention d’un organisme provisoire de tutelle» et parce que la
proposition n’avait pas été soumise par écrit (p. 40).

Le représentant de la Biélorussie a également élevé des objections,
parce que la proposition des Etats-Unis impliquait «que la Commission,
loin d’être opposée à la création d’un organisme provisoire, s’était sim-
plement abstenue de formuler une recommandation à ce sujet». La
difficulté a été surmontée grâce a l’adoption d’un texte neutre proposé
par M. Ralph Bunche (Etats-Unis). Dans une déclaration ultérieure,
M. Bunche, qui était alors chef par intérim de la division des affaires
des territoires dépendants au département d’Etat des Etats-Unis, a
souligné que la difficulté qui vient d’être décrite «était une difficulté de
procédure plutôt que de fond» (Department of State Bulletin, XII,
1945, p. 1037 et 1043). Si, comme le défendeur l’affirme en l’espèce,
la question avait vraiment été de savoir si les Mandats survivraient à

344
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 347

la dissolution de la Société des Nations et si les Nations Unies avaient
des responsabilités en matière de Mandats, cela aurait certainement
été une question de fond.

Le troisième «fait nouveau» invoqué par le défendeur a également
été mentionné dans l’opinion dissidente commune de 1962. Le fait
qu'ont signalé les auteurs de l’opinion dissidente commune s’est pro-
duit à la session de l’Assemblée de la Société des Nations tenue à Genève
en avril 1946, donc peu après la première partie de la première session
de l’Assemblée générale des Nations Unies. L’incident ainsi survenu
à la session de l’Assemblée de la Société des Nations a suivi celui dont
je viens de faire état. M. Liang, représentant de la Chine, a présenté un
projet de résolution ainsi conçu:

« L'Assemblée,

Considérant que le conseil de tutelle n’a pas encore été consti-
tué et que tous les territoires sous mandat de la Société des Nations
n’ont pas encore été transformés en territoires sous tutelle;

Considérant qu’il y aurait lieu, afin d’éviter toute interruption
dans la surveillance du régime des mandats dans ces territoires,
de transférer a Organisation des Nations Unies les fonctions assumées
à cet égard par la Société des Nations;

Recommande que les Puissances mandataires ainsi que les Puis-
sances administrant des territoires sous mandat ex-ennemi conti-
nuent à présenter aux Nations Unies des rapports annuels et accep-
tent que ces territoires soient inspectés par l'Organisation, jusqu’au
moment où le conseil de tutelle aura été constitué. »

Cette proposition n’a pas receuilli un appui général et, à l’instar de
ce qui s'était produit à ia Commission préparatoire des Nations Unies
et lors de la première session de l’Assemblée générale des Nations Unies,
un texte neutre a été finalement adopté. Le voici:

«L’ Assemblée:

Rappelant que l’article 22 du Pacte applique à certains territoires
placés sous mandat le principe que le bien-être et le développement
des peuples non encore capables de se diriger eux-mêmes dans les
conditions particulièrement difficiles du monde moderne forment
une mission sacrée de civilisation;

1. Exprime sa satisfaction pour la manière dont les divers or-
ganes de la Société des Nations ont rempli les fonctions qui leur
étaient confiées pour l’application du système des Mandats et rend
tout particulièrement hommage à l’œuvre accomplie par la Com-
mission des Mandats;

2. Rappelle que la Société des Nations a aidé (Irak à passer
de son statut de territoire sous mandat A à l'entière indépendance;
se félicite que, depuis la dernière session de l’Assemblée, la Syrie,
le Liban et la Transjordanie aient cessé d’être des territoires sous
mandat pour devenir des membres indépendants de la commu-
nauté internationale;

345
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 348

3. Reconnait que la dissolution de la Société des Nations mettra
fin à ses fonctions en ce qui concerne les territoires sous mandat,
mais note que des principes correspondant à ceux que déclare
l’article 22 du Pacte sont incorporés dans les chapitres XI, XII
et XIII de la Charte des Nations Unies;

4. Note que les Membres de la Société administrant actuelle-
ment des territoires sous mandat ont exprimé leur intention de
continuer à les administrer, en vue du bien-être et du développe-
ment des peuples intéressés, conformément aux obligations conte-
nues dans les divers mandats, jusqu’à ce que de nouveaux arrange-
ments soient pris entre les Nations Unies et les diverses Puis-
sances mandataires. »

Il n’est pas surprenant que les conseils du défendeur fassent valoir
le contraste entre ces deux résolutions, à l’appui de la thèse suivant
laquelle l'abandon de la résolution chinoise originale prouverait que
les Nations Unies n’ont pas reconnu avoir des responsabilités quant
au système des Mandats qui avait fonctionné au temps de la Société
des Nations. Toutefois, comme s’en rendra compte quiconque est ac-
coutumé aux débats des Nations Unies, il est toujours dangereux
de tirer des conclusions hâtives du fait qu’une résolution n’a pas été
adoptée ou que son auteur l’a retirée. Des délégations peuvent avoir
de nombreuses raisons de ne pas voter en faveur d’une proposition
qui n’a peut-être été présentée que comme un ballon d’essai ou pour
d’autres motifs. Dans le cas de la dernière Assemblée de la Société des
Nations, il n’est pas absurde de suppeser que, si l’on avait présenté
un projet de résolution tendant à mettre fin à tous les Mandats à la
dissolution de la Société des Nations, ce projet n’aurait pas non plus
recueilli l’appui nécessaire.

Il est à noter que la résolution chinoise originale faisait état de la
nécessité d’éviter «toute interruption dans la surveillance du régime des
Mandats ». A ce propos, M. Bailey (Australie) a attiré l’attention dans
une déclaration ultérieure du 11 avril 1946 à l’Assemblée de la Société
des Nations sur l’applicabilité immédiate du chapitre XI de la Charte
des Nations Unies aux territoires sous Mandat, disant: «Il n’y aura donc
aucun vide, aucun interrègne à combler. » (La déclaration de M. Bailey
est citée dans le contre-mémoire, livre II, p. 48-49.)

Bien que cet incident ne soit pas réellement de nature a étayer la thése
à l’appui de laquelle on l’invoque, il reste vrai que historique com-
plet des deux résolutions n’a pas été soumis à la Cour en 1950. Il faut
cependant tenir compte de ce que la Cour internationale de Justice
ne se borne pas à examiner les documents qui lui sont effectivement
présentés par les conseils ou, comme dans le cas de l’avis consultatif
de 1950, par les représentants des gouvernements ou des Nations Unies.
M. Kerno ayant mentionné la résolution finale de l’Assemblée de la
Société des Nations que je viens de citer, il serait surprenant que la
Cour n’ait pas étudié le dossier intégral de la dernière session de l’As-
semblée de la Société des Nations évoquée par M. Kerno (C.IJ. Mé-
moires, 1950, p. 164).

346
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 349

Le quatrième «fait nouveau » se rapporte à diverses déclarations pro-
noncées au cours des débats sur la question de la Palestine et, d’après
les plaidoiries du défendeur, à d’autres déclarations faites aux Nations
Unies. On n’a pas présenté à la Cour en 1950 le genre d’arguments que
les conseils de l’Afrique du Sud présentent aujourd’hui au sujet de la
question palestinienne. Mais les relations entre l'Etat d'Israël et les
Etats arabes, qui figuraient en première page dans la presse mondiale,
créaient une situation politique extrêmement délicate. Que l’on songe
à la prudence observée par l’Assemblée générale dans la résolution par
laquelle elle a demandé à la Cour un avis consultatif en l’affaire de la
Réparation des dommages subis au service des Nations Unies et à la
prudence égale dont la Cour a fait preuve dans son avis de 1949 en la
même affaire (C.I.J. Recueil 1949, p. 174).

Les faits réels concernant la situation palestinienne sont tout à fait
différents de ce que pourraient faire croire les plaidoiries des conseils
du défendeur. On notera cependant que la déclaration égyptienne
faite le 18 avril 1946 à la septième séance plénière de l’Assemblée géné-
rale se trouvait dans le dossier soumis à la Cour en 1950 par le Secré-
taire général. De son côté, M. Kerno a parlé de la question de la
Palestine (C.J. Mémoires, 1950, p. 213-214).

Cette affaire palestinienne montre surtout que, à l’exception des Egyp-
tiens dont la position et les motifs étaient bien connus, chacun, y com-
pris la Commission pour la Palestine, se fondait sur l’idée que le Man-
dat avait continué d’exister après la dissolution de la Société des Nations
survenue en avril 1946.

Le Royaume-Uni a reconnu que le Mandat avait survécu à la disso-
lution de la Société des Nations et a admis qu’il devait rendre compte
aux Nations Unies. Dans une lettre qu’il a adressée le 2 avril 1947
au Secrétaire général, on lit:

«Le Gouvernement de Sa Majesté présentera à l’Assemblée un
compte rendu de la manière dont il a exécuté le Mandat que lui a
confié la Société des Nations, et demandera à l’Assemblée de formuler,
conformément à l’article 10 de la Charte, des recommandations
sur le régime futur de la Palestine.» (Procés-verbaux officiels du
Conseil de sécurité, 2719 séance, 19 mars 1948, p. 165.)

Le 7 février 1947, la délégation britannique à une conférence anglo-
arabe de Londres a soumis une nouvelle proposition tendant à établir
une tutelle britannique sur la Palestine pour cinq ans comme prépa-
ration à l’indépendance. Devant l’impossibilité de concilier des points
de vue divergents, le Gouvernement britannique a laissé aux Nations
Unies la tâche de trouver une solution. La Commission spéciale des
Nations Unies pour la Palestine a recommandé qu’il soit mis fin aussi
rapidement que possible au Mandat pour la Palestine. Par sa résolu-
tion 181 (ID A du 29 novembre 1947, l’Assemblée générale a adopté
un plan de partage avec union économique qui commengait en ces
termes: « Le Mandat pour la Palestine prendra fin aussit6t que possible,
et en tout cas le [eT août 1948 au plus tard.» Le 11 septembre 1947,

347
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 350

M. Creech-Jones a annoncé à la Chambre des communes, au nom
de son Gouvernement, que le Mandat prendrait fin le 15 mai 1958
(Hansard, Communes, 11 décembre 1947, col. 1218). En d’autres termes,
le Mandat allait rester en vigueur jusqu’à l’expiration d’un délai d’en-
viron deux ans à partir de la dissolution de la Société des Nations. Les
Nations Unies ont pleinement accepté la responsabilité de s’occuper
du problème et se sont même attribué des pouvoirs qui, selon certains,
ne leur revenaient pas. Il y a eu de sérieux efforts en vue d’établir une
tutelle des Nations Unies. Tout cela a abouti le 14 mai 1948 à l’établisse-
ment de l'Etat d'Israël, que les Nations Unies ont sanctionné en ad-
mettant ce pays comme Membre de l’Organisation.

Quelques extraits des débats du Conseil de sécurité (Procès-verbaux
officiels du Conseil de sécurité, 271 séance, 19 mars 1948, p. 154) montre-
ront quelle était la situation. Le Conseil examinait le rapport de la
Commission pour la Palestine. Le sénateur Austin (Etats-Unis), qui
avait dit au cours de la matinée que quatre des membres permanents
du Conseil de sécurité s’étaient consultés et que le Royaume-Uni,
absent de ces délibérations, leur avait fourni des renseignements, a
donné les explications suivantes (p. 163):

«Dans la déclaration qu’il a faite devant le Conseil de sécurité, le
24 février 1948 [253e séance], le représentant du Royaume-Uni a dit:

« Actuellement, mon Gouvernement se prépare à mettre fin
à l'exercice des fonctions dont il a la charge au sujet de la
Palestine, telles qu’elles découlent du Mandat, et laisse le souci
de l’avenir de ce pays à l’autorité internationale. »

Le 2 mars 1948, le représentant du Royaume-Uni a déclaré
notamment devant le Conseil de sécurité [260€ séance]:

«quelle que soit la procédure que l’Organisation des Nations
Unies pourra décider d’adopter afin d’assumer, le 15 mai, la
responsabilité de l’administration de la Palestine... »

Puis il a conclu:

«Enfin, je dois répéter que le Royaume-Uni ne peut accepter
aucun engagement nouveau ni étendre aucun engagement existant
en ce qui concerne la Palestine. Nous avons déja fourni notre
contribution pendant des années, et la date à laquelle nos respon-
sabilités prendront fin est fixée d’une manière irrévocable. »

Bien qu’il ait admis que l'Organisation des Nations Unies n’avait
pas repris le système des Mandats, M. Austin a déclaré: « D’après les
faits rapportés par les membres permanents du Conseil, la Palestine
est un pays tombant sous l'application du chapitre XI de la Charte
des Nations Unies, c’est-à-dire un territoire non autonome. »

Au cas où l’on penserait que la Cour ne reçoit pas dans une procédure
consultative des exposés écrits et oraux aussi complets que dans une
procédure contentieuse, on notera que les. Mémoires, Plaidoiries et
Documents de 1950 sur l'affaire du Statut international du Sud-Ouest

348
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 351

africain comprennent 350 pages. M. Steyn, représentant de l’Union
sud-africaine, a parlé pour sa part durant quatre audiences de la Cour.

En résumé, dans Vaffaire de la Palestine, le Gouvernement britannique
a reconnu et fréquemment affirmé que le Mandat pour la Palestine
avait survécu à la dissolution de la Société des Nations. Il a accepté
de rendre compte de son administration du Mandat aux Nations Unies
et, en soumettant la question de l’avenir de la Palestine à Assemblée
générale, il a admis le pouvoir des Nations Unies d’apporter une
modification au statut d’un Mandat.

On établira une comparaison avec la position prise par le Gouverne-
ment britannique à l'égard du Mandat pour la Transjordanie. Le
représentant du Royaume-Uni a annoncé à l’Assemblée générale des
Nations Unies, lors de la séance du 17 janvier 1946, l'intention de
son gouvernement «de prendre, à bref délai, des mesures en vue de
faire de ce territoire un Etat indépendant et souverain ».

Par sa résolution XI du 9 novembre 1946, l’Assemblée générale a
accueilli favorablement cette déclaration et, par sa résolution du 18 avril
1946 citée plus haut, l’Assemblée de la Société des Nations s’est félicitée
de l’indépendance transjordanienne.

Toutefois, le représentant de la Pologne a contesté par la suite le
fait que le Mandat ait pris fin en droit et a affirmé les «droits et obli-
gations» des Nations Unies. Le 29 août 1946, à l’occasion de l’examen
de la question de l’admission de la Transjordanie comme Membre
des Nations Unies, le représentant du Royaume-Uni au Conseil de
sécurité a donné la réponse suivante:

«Vous avez exprimé un doute quant au statut de la Trans-
jordanie, du fait que cet Etat avait été sous mandat. Vous avez
dit que les Nations Unies ont hérité de la Société des Nations certains
droits et certaines responsabilités en matière de mandat. Cela est
parfaitement exact. La Société des Nations a récemment, à son lit
de mort, déclaré formellement que la Transjordanie était libérée
du statut de territoire sous mandat. C’est pourquoi sur le point de
savoir si l’on s’est conformé suffisamment aux formalités juridiques,
je ne vois vraiment pas comment ces formalités n’auraient pas
été remplies par la Transjordanie dans la même mesure que pour
les deux autres Etats qui ont été acceptés sans aucune objection
au sein des Nations Unies.» [C'est-à-dire la Syrie et le Liban.]
(Nations Unies, Procès-verbaux officiels du Conseil de sécurité,
première année, 2° série, 56 et 57€ séances, p. 101 — les italiques
sont de nous.)

Il est évident qu’on ne trouve rien dans l’argumentation relative à
lun quelconque des «faits nouveaux» qui soit de nature à induire la
Cour à modifier les décisions qu’elle a prises en l'affaire du Statut
international du Sud-Ouest africain, après avoir lu et entendu tous les
exposés écrits et oraux et après avoir épuisé toute discussion à leur
sujet.

349
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 352
SECTION IV. HISTORIQUE DE LA RÉDACTION DU MANDAT

L'historique de la rédaction des actes de Mandat a été examiné
dans la présente espèce à propos notamment de l'important problème
soulevé par l'interprétation du deuxième alinéa de Particle 7 du Mandat
pour le Sud-Ouest africain. J’ai déjà évoqué les principaux faits histo-
riques dans mon opinion individuelle de 1962, maïs l’opinion dissidente
commune de 1962, les arguments développés par les Parties dans la
phase ultérieure de l’instance ! et le présent arrêt de la Cour m’obligent
maintenant à en exposer certains aspects de façon plus détaillée.

I sera plus commode de ne pas s’en tenir strictement à la chronologie.
Je traiterai d’abord de l’interprétation du deuxième alinéa de l’article 7
du Mandat parce que l'interprétation normale de ce texte a été contestée
au point d'exiger un recours aux travaux préparatoires et à la pratique
ultérieure et parce que l’arrêt de la Cour est fondé, à mon avis, sur
une analyse incomplète et inexacte des données. Cette analyse erronée
conduit la Cour à conclure que le deuxième alinéa de l’article 7 du Mandat
ne conférait pas aux Membres de la Société des Nations le droit de
s’adresser à la Cour pour veiller d’une manière générale à la bonne
administration du Mandat conformément aux obligations résultant de
la mission sacrée de civilisation. Après avoir examiné le contexte histo-
rique et les autres éléments de preuve nécessaires à l’interprétation du
deuxième alinéa de l’article 7 du Mandat, on devra revenir à l’historique
à propos d’autres questions.

Interprétation des traités

Je ne crois pas que, comme certaines déclarations des deux Cours
internationales pourraient le laisser supposer, on doive s’excuser de
recourir aux travaux préparatoires aux fins de l’interprétation. Très
souvent, le dossier fournit des éléments de preuve précieux dont il faut
tenir compte pour interpréter un traité. C’est la tradition plutôt que
le droit ou la logique qui a parfois amené les tribunaux à dire qu’ils
utilisaient ces moyens de preuve simplement pour confirmer une inter-
prétation qui était censée avoir déjà été tirée du libellé même du texte,
voire de sa place dans son contexte. L’attitude qu’il convient d’adopter
à l'égard des «règles» d'interprétation des traités est bien indiquée
dans l'affaire République italienne c. République fédérale d’ Allemagne
(Commission arbitrale sur les biens, droits et intérêts en Allemagne,
deuxième chambre — Sauser-Hall, Schwandt, Sperduti — 1959, Inter-
national Law Reports, vol. 29, p. 449, 459 et suiv. — pagination originale:
p. 443-444 et p. 452 et suiv.).

L’interprétation, en l’espèce, exige que la Cour s’assure du sens qui

1 Le défendeur s’est beaucoup appuyé sur l’opinion dissidente commune de 1962;
voir notamment le contre-mémoire, livre II, chapitre V. Le présent arrét de la
Cour ne semble pas s’écarter des arguments exposés dans l’opinion dissidente
commune à cet égard.

350
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 353

doit être donné à certaines dispositions importantes du Pacte de la
Société des Nations et du Mandat pour le Sud-Ouest africain.
Tout d’abord,

«il faut se souvenir ... que l'interprétation d’un grand acte consti-
tutionnel international comme la Charte des Nations Unies ne
saurait s'inspirer des conceptions individualistes qui prévalent
généralement dans l’interprétation des traités oridinaires !. (Opinion
dissidente de M. de Visscher, Statut international du Sud-Ouest
africain, C.J. Recueil 1950, p. 189.)

En particulier, il est vrai que l’on ne saurait comprendre ou analyser
les travaux de grandes conférences internationales comme celles de
Paris ou de San Francisco si on les considère comme essentiellement
semblables à un rendez-vous entre Dupont et Durand en vue de signer
un contrat pour la vente de briques.

« Mais les juristes formés aux méthodes d’interprétation qu’appli-
quent les tribunaux anglais doivent se souvenir que le style anglais
de rédaction législative fait aux détails une place plus grande que
le style continental et qu’il reçoit et peut-être exige une interprétation
plus littérale. De même les documents diplomatiques, y compris les
traités, n’appellent pas d’ordinaire le recours aux méthodes d’inter-
prétation très strictes que les tribunaux anglais appliquent par
exemple aux lois du Parlement.» (J. L. Brierly, The Law of Nations,
6€ éd., par sir Humphrey Waldock, 1963, p. 325.)

On peut admettre qu’il y a quelque danger à considérer les traités
multilatéraux comme une «législation internationale» mais, si l’on
invoque en matière d’interprétation les précédents du droit interne,
l'interprétation des constitutions ou des lois offrira vraisemblablement
des précédents plus pertinents que l’interprétation des contrats 2.

Lorsqu'elle interprète un traité bilatéral, la Cour peut, mais elle n’y
est pas tenue, se contenter d’examiner les vues des deux parties. Il n’en
va pas de même dans le cas d’un traité multilatéral. Ainsi, dans l’affaire
relative aux Droits des ressortissants des Etats-Unis d’ Amérique au Maroc
(France c. Etats-Unis), la Cour, examinant l’acte d’Algésiras, est arrivée
à la conclusion que Particle dont il s’agissait appelait «une interprétation
plus souple qu’aucune de celles avancées par l’une et l’autre des Parties
en litige » (C.I.T. Recueil 1952, p. 211). De même dans l’affaire relative
à l’Application de la convention de 1902 pour régler la tutelle des mineurs,
M. Cérdova a déclaré:

«Si la convention de 1902 avait été un traité bilatéral, leur inter-
prétation commune [celle des Parties] de l’un de ces articles ...

1 On se souvient de la fameuse déclaration du Chief Justice Marshall dans l’af-
faire McCulloch c. Maryland (4 Wheat. 407): « Nous ne devons jamais oublier que
c’est une constitution que nous interprétons. »

2 La Cour suprême des Etats-Unis s’appuie sur les éléments historiques pour
interpréter la constitution des Etats-Unis (par exemple dans Wesberry c. Sanders,
84 S. Ct. 526, 1964) et les lois du Congrès (par exemple dans Brotherhood of Loco-
motive Engineers c. Chicago RI. & P.R. Co., 86 S. Ct. 594, 1966).

351
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 354

m'aurait sufi pour considérer cette interprétation comme définitive;
mais comme la convention de 1902 est un traité multilatéral, je
crois qu’il est possible d’avoir une opinion différente de celles des
deux Parties en cause sur l'application de ses articles.» (C.I.J.
Recueil 1958, p. 143.)

Dans l’affaire de la Juridiction territoriale de la Commission inter-
nationale de Oder, la Cour permanente n’a pas estimé satisfaisants les
arguments juridiques proposés par les Parties pour l’interprétation du
traité de Versailles; en conséquence, elle a remonté aux principes qui
régissent le droit fluvial international en général (1929, C.P.J.I. série A
n° 23, p. 26). ;

Méme quand elle avait 4 connaitre d’un traité. bilatéral, la Cour perma-
nente a affirmé sa liberté judiciaire en déclarant dans l'affaire des Zones
franches de Haute-Savoie et du pays de Gex:

«A un point de vue général, on ne saurait facilement admettre
que Ja Cour, dont la fonction est de dire le droit, soit appelée a
choisir entre deux ou plusieurs interprétations, déterminées d’avance
par les Parties et dont il se pourrait qu’aucune ne correspondit à
Popinion qu’elle se serait formée. En l’absence d’une disposition
explicite prévoyant le contraire, il faut présumer que la Cour doit
jouir de la liberté qui lui revient normalement et doit être en mesure,
si telle est son opinion, non seulement d’accepter l’une ou l’autre
des deux propositions, mais de rejeter les deux. » (C.P.J.I. série A/B
n° 46, p. 138.)

Plus particulièrement, lorsqu'ils ont eu la tâche d’interpréter judiciaire-
ment les Mandats, les tribunaux nationaux ont déclaré:

«Dans toute analyse du fondement juridique et constitutionnel
du gouvernement du territoire sous Mandat, les tribunaux anglais
ont pour tâche principale de prendre en considération les objets
et les fins du système des Mandats, d’éviter à la fois «l’interprétation
par voie d’arguties verbales » et «la fidélité tout simplement pédante
à des mots déterminés», de «découvrir et de mettre en œuvre
toutes les intentions bienfaisantes» contenues dans l'acte...»
(M. Evatt, juge à la Haute Cour d'Australie, dans Ffrost c. Stevenson,
1937, Commonwealth Law Reports, vol. 58, p. 579.)

Et dans le même sens:

«Je suis d'avis qu’en cherchant la signification des expressions
employées dans le Pacte de la S.d.N. et dans le Mandat on ne doit
pas perdre de vue la nature de ces actes ni se laisser égarer par les
termes techniques dont ils se servent.» (M. van der Hegver dans
l'affaire Rex c. Offen, 1934, South African Law Reports, South West
Africa, p. 84.)

Je rappelle également un passage de l’opinion de M. de Villiers, J.A.,
dans l’affaire Rex c. Christian (1923, South African Law Reports, 1924,
Appellate Division, p. 121) que sir Arnold McNair a cité dans son opi-
nion individuelle de 1950 sur le Statut international du Sud-Ouest africain:

352
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 355

« Les termes juridiques employés à l’article 22 — trust, tutelle,
mandat — ne peuvent être littéralement considérés comme exprimant
les conceptions précises qu’ils représentent en droit. Il faut les
comprendre plutôt comme une indication de l’esprit dans lequel la
nation développée, à qui l’on a fait l'honneur de confier un mandat,
doit administrer le territoire confié à ses soins et s’acquitter de ses
devoirs à l’égard des habitants du Territoire, plus particulièrement
à Végard des populations indigènes. Je ne prendrai pas sur moi
d'indiquer dans quelles mesures les principes juridiques de ces
institutions nationales analogues doivent être appliqués à ces
rapports internationaux. Mais peut-être me permettra-t-on de dire
qu'à mon avis l’usage qui a été fait de ces termes démontre que,
dans la mesure où ces principes juridiques sont raisonnablement
applicables à ces institutions nouvelles, ils doivent être appliqués
loyalement. Sans aucun doute, des questions [des] plus complexes
se présenteront.» (C.I.J. Recueil 1950, p. 151.)

Un adage beaucoup plus ancien enseignait que la lettre tue mais
Vesprit donne la vie.

J'approuve avec la plus grande conviction ce que sir Hersch Lauter-
pacht a dit dans son opinion individuelle de 1955 à propos de la règle
dite du «sens clair », qui selon moi sert souvent à couvrir une conclusion
obtenue d’une autre manière et non à orienter vers une conclusion
exacte. Sir Hersch Lauterpacht a déclaré:

«Cette diversité de vue fournit un exemple de ce danger de se
fonder sur ce qui est supposé être le sens ordinaire et naturel des
mots.

Enfin, eu égard à l’intégrité de la fonction interprétative, il n’est
pas souhaitable d'encourager l’application d’une méthode qui, par
voie d'interprétation, pourrait amener à traiter sommairement la
principale question soumise à la Cour ou à ne pas en tenir compte. »
(C.LJ. Recueil 1955, p. 93 — les italiques sont de nous.)

Je suis d’accord aussi avec l’examen que sir Percy Spender a consacré
à la règle du «sens ordinaire et naturel» dans son opinion individuelle
en Vaffaire relative à Certaines dépenses des Nations Unies (article I7,
paragraphe 2, de la Charte) (C.I.J. Recueil 1962, p. 184):

«Cette injonction est parfois un conseil de perfection. Le sens
ordinaire et naturel des mots peut être à l’occasion très difficile
a déterminer. Ce qui peut étre le sens ordinaire et naturel pour un
interprète peut ne pas l’être pour un autre. Il n’est pas rare que
l'interprète ait ce que l’on a appelé un sentiment personnel à l'égard
de certains mots et de certaines phrases. Ce qui a un sens pour l’un
peut n’en pas avoir pour un autre. L’ambiguité peut se cacher sous
les mots les plus ordinaires et les plus simples, méme pris dans leur
sens naturel et ordinaire. Il n’est pas toujours évident, non plus,
selon quel critére juridique on peut considérer que les mots, lus
dans leurs sens naturel et ordinaire, conduisent 4 un résultat dé-
raisonnable. »

353
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 356

Ayant ces observations présentes à l’esprit, j’insiste à nouveau sur
l’opinion exprimée plus haut quant à la valeur des travaux préparatoires.

Commission Milner

La Commission Milner créée par le Conseil des Quatre de la conférence
de la paix le 27 juin 1919 pour s’occuper des Mandats a tenu sa premiére
réunion le lendemain 28 juin. La Commission était saisie d’un projet
de texte pour les Mandats de la catégorie C, établi par lord Milner.
Le représentant du Japon a noté l’absence d’une clause que l’on appelle
maintenant la «clause de la porte ouverte» prévoyant l’égalité commer-
ciale de tous les Membres de la Société des Nations; l’absence d’une
telle clause devait appeler longtemps les critiques du Japon. Bien que
le compte rendu ! ne mentionne pas qu’un projet de texte pour les
Mandats de la catégorie B ait été distribué à ce moment-là, le vicomte
Chinda se réfère à un projet de Mandat B, et le projet américain de
Mandat B du 8 juillet est précédé d’une note indiquant que les modifica-
tions introduites dans le texte de lord Milner sont imprimées en italiques;
il est donc évident qu’un projet de Mandat B rédigé par lord Milner
avait déjà été distribué.

Le premier projet de Mandat C établi par lord Milner contenait des
dispositions relatives à l’esclavage, au travail forcé, au trafic d’armes,
aux boissons alcoolisées, au service militaire et aux fortifications, mais
il ne disait rien de [a nécessité d’obtenir le consentement du Conseil de
la Société des Nations pour modifier les termes du Mandat et ne contenait
aucune clause juridictionnelle du genre de celle qui a finalement été
consacrée à l’article 7.

La Commission a tenu sa deuxième réunion le 8 juillet. Elle était
saisie d’un projet de Mandat B présenté par la France ? et d’un projet
de Mandat B présenté par les Etats-Unis. Le projet français avait été
envoyé à lord Milner le 5 juillet. Il se peut que l’apparition tardive du
projet américain ait été due au fait que M. Beer représentait seul les
Etats-Unis à la première réunion, le 28 juin, alors que le colonel House
était également présent le 8 juillet et lors des réunions suivantes. J’estime
que rien ne justifie la position prise dans l’arrêt de la Cour selon laquelle
ce projet américain n’était pas au nombre des premiers projets. La
Commission a poursuivi l’examen du projet de Mandat C mais ses
membres se référaient aussi aux nouveaux projets de Mandat B. Ainsi,
le colonel House a proposé d’incorporer au projet de Mandat C l’ar-
ticle 14 de son projet de Mandat B qui, sous une forme détaillée,

1 Le seul compte rendu détaillé dont on dispose est un document officiel français
imprimé comme document confidentiel en 1934 mais qui n’a été publié que longtemps
après : Conférence de la paix 1919-1920, Recueil des actes de la conférence, partie VI A,
Paris, 1934, confidentiel. Telle est la source à laquelle je me se réfère dans les pages
suivantes, sauf indication contraire.

2 Qualifié à tort dans mon opinion individuelle de 1962 de «projet commun
franco-britannique ».

354
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 357

prévoyait que le Conseil de la Société des Nations devait donner son
consentement à toute modification du Mandat, ce qui est indiqué
maintenant au premier alinéa de l’article 7 du Mandat C pour le Sud-
Ouest africain !. La décision sur la proposition du colonel House a
été différée. Le colonel House a suggéré des adjonctions à à ce que l’on
a fini par appeler la «clause des missionnaires » qui, sous une forme ou
sous une autre, se trouvait dans les trois premiers projets de Mandat B
et qui figure maintenant à l’article 5 des Mandats C. Dans un télégramme
adressé de Londres au président Wiüson le 9 juillet, le colonel House
a indiqué à propos de examen des Mandats C: « J’ai proposé d’insérer
une disposition relative à la protection des missionnaires qui a été ap-
prouvée quant au fond et dont le texte sera mis au point demain 2.»

Le colonel House n’a pas proposé alors d’incorporer au Mandat C
la clause juridictionnelle qui figurait à l’article 15 du projet de Man-
dat B présenté par les Etats-Unis, parce que la Commission est passée
à ce moment à l’étude du projet de Mandat B. A cette fin, elle a pris
comme base de discussion le projet français. Elle a discuté une dispo-
sition du préambule du texte américain. Comme cela devait être souvent
le cas par la suite, la réunion s’est terminée sur un désaccord dû à l’atti-
tude de la délégation française quant à l’enrôlement des troupes indigènes.

Le 9 juillet, la troisième séance de la Commission s’est ouverte par
une reprise du débat sur le projet français de Mandat B et le problème
du recrutement de troupes indigènes. A chaque étape de la discussion,
le représentant des Etats-Unis a demandé l'insertion de dispositions du
projet américain, qui contenait une description beaucoup plus détaillée
des droits commerciaux et autres droits économiques, alors que le pro-
jet français traitait de la plupart de ces droits en termes généraux. Le
représentant de la France, M. Simon, a émis des doutes quant à la né-
cessité de ces stipulations détaillées. C’est alors, et avant que le colonel
House ne parle de la clause juridictionnelle du projet américain, que lord
Robert Cecil a fait la déclaration dont un passage, isolé du contexte,
est cité dans l’opinion dissidente commune de 1962 (p. 556):

«Lord Robert Cecil (Empire britannique) pense que cette ques-
tion est liée au droit d’appel devant la Cour internationale. Si
cet appel est autorisé, il est préférable de poser seulement le prin-
cipe d'égalité et de laisser à la Cour le soin de l’appliquer aux
cas particuliers. Il pense néanmoins qu’il y aurait lieu de rempla-
cer les mots: «égalité commerciale» [qui figurent dans le projet

1 Le texte reproduit à l’annexe I (p. 339) est libellé comme suit: « Article 14.
Le consentement de la Société des Nations est nécessaire pour toute modification
des stipulations du présent Mandat et le Conseil devra en recommander à tout
moment un nouvel examen, si ces dispositions, à son avis, ne correspondent plus
aux conditions présentes, »

2 Voir Miller, Diary, vol. XX, p. 348, et Foreign Relations of the United States,
Paris Peace Conference, 1919, vol. XI, p. 647.

Des représentations au nom des intéréts missionnaires avaient été faites aupres
de la délégation américaine 4 la conférence de la paix dés le mois d’avril 1919;
voir Miller, Diary, vol. I, p. 218 et vol. VII, p. 398.

355
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 358

français] par: «égalité commerciale et industrielle ». Si, au contraire,
aucun appel devant la Cour internationale n’est autorisé, il sera
nécessaire d’élaborer des stipulations détaillées. »

Comme le disent fort justement les auteurs de l’opinion dissidente com-
mune: «La séance du matin s’est terminée sur cette observation.» Il
n’y a pas eu de discussion.

Il n’y avait rien d’étonnant à ce que lord Robert Cecil mentionne
la Cour internationale, puisqu’a la conférence de la paix il en avait
été le champion et que c’était en grande partie en raison de son insis-
tance que l’on avait fini par inclure dans le Pacte l’article 14 qui char-
geait le Conseil de préparer la création d’une telle Cour (voir Temperley,
A History of the Peace Conference of Paris, vol. VI, 1924, p. 486; Hud-
son, Permanent Court of International Justice, 1920-1942, 1943, p. 95).
En revanche, M. Simon, qui représentait la France à la Commission
Milner, s'était montré hostile à Paris à l’idée même d’un contrôle inter-
national des anciens territoires ennemis qui ont été finalement placés
sous Mandat; il préconisait «l’annexion pure et simple» (voir Lloyd
George, Memoirs of the Peace Conference, 1939, vol. I, p. 350). La
remarque de lord Robert Cecil citée plus haut est sans lien avec l’inten-
tion qui animait les représentants des Etats-Unis lorsqu'ils ont proposé
une clause juridictionnelle qui — on le montrera — faisait une distinc-
tion entre le recours judiciaire destiné à sauvegarder certains droits
économiques individuels spéciaux et le recours en justice devant la
Cour en vue de protéger le droit général des Etats Membres à la bonne
exécution du Mandat. Rien dans les comptes rendus ne justifie la con-
clusion des auteurs de l’opinion dissidente commune (p. 556) selon
laquelle il ressort des débats de cette séance — à un moment où les Amé-
ricains ne préconisaient pas encore l’insertion de la clause juridiction-
nelle — que «le seul contexte dans lequel [ladite clause] a été examinée,
était la protection des droits commerciaux et autres qu’on avait l’in-
tention de conférer dans les actes de Mandat aux Etats Membres de
la Société et à leurs ressortissants ».

Il est exact qu’à la quatrième séance, qui s’est tenue plus tard dans
la journée du 9 juillet, le colonel House a proposé à la Commission d’exa-
miner l’article 15 du projet américain — la clause juridictionnelle. Le
débat qui a suivi a porté sur la question de procédure que voici: les
particuliers pouvaient-ils intenter une action devant la Cour interna-
tionale — comme le suggère le deuxième alinéa du texte américain —
ou devait-on laisser à l'Etat, conformément à la pratique diplomatique
traditionnelle en matière de réclamations, le soin de prendre fait et
cause pour ses ressortissants et de saisir la Cour en leur nom?

Le texte des deux alinéas de la clause juridictionnelle améficaine était
le suivant:

« Article 15

Si un différend s’élève entre les Membres de la Société des Nations
en ce qui concerne l'interprétation ou l'application de la présente

356
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 359

Convention et que ce différend ne puisse être réglé par les négo-
ciations, il sera porté devant la Cour permanente de Justice inter-
nationale qui doit être établie par la Société des Nations.

Les sujets ou citoyens des Etats Membres de la Société des Na-
tions peuvent également porter des réclamations en ce qui concerne
des infractions aux droits qui leur sont conférés par les articles 5,
6, 7, 7a) et 7b) de ce Mandat devant ladite Cour pour dé-ision.
Le jugement rendu par cette Cour sera sans appel dans Lk', deux
cas précédents et aura le même effet qu’une sentence arbitrale
rendue en application de l’article 13 du Pacte. »

M. Simon a déclaré n’avoir aucune objection à formuler à l’encontre
du principe de lappel devant une cour internationale, mais il estimait
que, si des particuliers pouvaient avoir recours à cette procédure, toute
administration deviendrait impossible. Lord Milner était également
d’avis que ce droit d’appel rendrait toute administration difficile. Il
a ajouté: « La question de l’exécution ou de la non-exécution des termes
du Mandat est très grave et ne devra être mise en avant que sous la
responsabilité d’un Gouvernement, autrement des difficultés surgiraient
qui pourraient entraîner la liquidation de la Société des Nations. » Cette
importante déclaration n’est pas mentionnée dans l’opinion dissidente
commune de 1962.

Il est clair que le membre de phrase « l’exécution ou ... la non-exécu-
tion ... du Mandat» concerne toutes les dispositions relatives au bien-
être des populations indigènes et ne vise pas seulement les droits com-
merciaux des ressortissants des Membres de la Société des Nations.
Il était peu probable que ce dernier type de réclamation puisse entraîner
«la liquidation de la Société des Nations ». C’est donc après avoir ainsi
souligné que les gouvernements eux-mêmes devaient prendre la respon-
sabilité de porter devant la Cour les réclamations concernant la «non-
exécution » du Mandat que lord Milner a dit, comme l'indique l’opinion
dissidente commune, qu’il y aurait certainement avantage à faire pas-
ser de la sphère politique dans la sphère juridique le règlement de ques-
tions comme celle du droit de propriété — mais il a demandé que le
gouvernement qui déciderait si la réclamation devait être portée devant
la Cour en assume la responsabilité. Il convient de noter que cette der-
nière déclaration de lord Milner suivait une observation de lord Robert
Cecil indiquant que rien n’avait occasionné plus d’embarras au minis-
tère des Affaires étrangères de son pays que la question des griefs per-
sonnels de ses nationaux et qu'il y aurait avantage à ce que ces questions
ne fussent plus du domaine de la diplomatie.

L'expression droit de propriété n’était pas apparue jusque-là dans le
débat sur les droits commerciaux et économiques des ressortissants des
autres Membres de la Société des Nations, mais la Commission avait
déjà examiné longuement et en détail le même jour, 9 juillet, les dispo-
sitions du projet Milner et des projets français et américain qui traitaient
des transferts de propriété foncière indigène. M. Beer, représentant des
Etats-Unis, avait préconisé instamment l’adjonction d’une clause tirée

357
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 360

du projet américain stipulant qu'aucun transfert de propriété de ce
genre ne serait valable sans l’autorisation des autorités publiques dési-
gnées à cet effet. Lord Milner avait estimé que cette stipulation devait
être limitée au transfert de terres par un indigène à un non-indigène.
Il craignait que cette proposition ne conduise à des interventions inu-
tiles. Mais lord Robert Cecil avait appuyé le point de vue américain
en signalant qu’il avait entendu dire que, dans la pratique, de nom-
breux abus étaient commis dans l’achat de terres à des indigènes. Après
une longue discussion, la Commission avait adopté un texte relatif à
la propriété foncière indigène et aux biens fonciers indigènes. C'était
là indéniablement une disposition visant la protection des indigènes
et non celle des droits économiques des ressortissants des autres Mem-
bres de la Société des Nations. L'interprétation la plus naturelle de
Pobservation de lord Milner est qu'elle se référait à des questions con-
cernant les droits de propriété foncière indigène — question que, selon
lui, on pourrait bien faire passer dans la sphère juridique et qui pourrait
donc être soumise à la Cour permanente.

Lord Robert Cecil a proposé ensuite de remplacer le deuxième alinéa
de la clause juridictionnelle contenue dans le projet américain par la
formule suivante:

«Les Membres de la Société des Nations pourront également,
pour le compte de leurs sujets ou citoyens, porter des réclamations
pour infractions a leurs droits», etc.

Le mot «également» montre que l’on songeait à deux différents types
d’actions pouvant être intentées devant la Cour. M. Beer, représentant
des Etats-Unis, a accepté ce texte, qui fut alors adopté.

Les auteurs de Vopinion dissidente commune disent ensuite fort
justement (p. 557) qu’il a été décidé de supprimer la dernière phrase du
deuxième alinéa du projet américain de clause juridictionnelle, dont
le libellé était le suivant:

«Le jugement rendu par cette Cour sera sans appel dans les deux
cas précédents et aura le même effet qu'une sentence arbitrale
rendue en application de l’article 13 du Pacte {.» (Les italiques
sont de nous.)

Mais les auteurs de l’opinion dissidente commune concluent à tort que
«cette phrase devenait superflue si toutes les réclamations devaient être

1 Le texte de l’article 13 du Pacte est en partie le suivant:

« Article 13.1. Les Membres de la Société conviennent que s’il s'élève entre
eux un différend susceptible, à leur avis, d’une solution arbitrale ou judiciaire,
et si ce différend ne peut se régler de façon satisfaisante par la voie diplo-
matique, la question sera soumise intégralement à un règlement arbitral ou
judiciaire.

4. Les Membres de la Société s’engagent à exécuter de bonne foi les sen-
tences rendues et à ne pas recourir à la guerre contre tout Membre de la Société
qui.s’y conformera. Faute d’exécution de la sentence, le Conseil propose les
mesures qui doivent en assurer l'effet. »

358
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 361

présentées à la Cour par les gouvernements, qu’il s’agît de leurs propres
droits découlant des Mandats ou de ceux de leurs ressortissants ».

Si cette phrase était superflue en ce qui concerne les réclamations des
gouvernements, pourquoi prévoyait-elle expressément, dans la première
version, qu’elle s’appliquait aux « deux » cas, c’est-à-dire aux réclamations
des gouvernements visées au premier alinéa et aux réclamations des
particuliers visées au second alinéa? Le procès-verbal (et il ne faut pas
oublier que ce n’est pas un compte rendu complet) n’indique pas les
raisons invoquées à l’appui de la suppression 1.

L'opinion dissidente commune affirme également (p. 555):

«En bref, le fait est qu’il semble que personne n’ait pensé à
introduire une disposition touchant le règlement judiciaire obliga-
toire avant que les Etats-Unis n’eussent fait des propositions détail-
lées touchant certains droits, commerciaux et autres, des Etats
Membres de la Société et de leurs ressortissants. »

Le fait est, comme je l’ai souligné plus haut, que le projet américain a
été présenté à la deuxième séance de la Commission, le 8 juillet, en même
temps que le projet français. Le projet américain contenait un certain
nombre de points nouveaux qui ne figuraient pas dans les projets britan-
niques antérieurs de Mandats C et B, à savoir:

i) une description détaillée du contenu du rapport annuel;

ii) une description détaillée des droits commerciaux et économiques;

iü) la clause relative au consentement du Conseil pour les modifica-
tions au Mandat;

iv) la clause juridictionnelle.

La clause juridictionnelle n’était pas plus limitée aux dispositions con-
cernant Jes droits économiques et commerciaux et dispositions analo-
gues des Mandats, que la clause relative à la nécessité d’obtenir le con-
sentement du Conseil pour les modifications aux Mandats. Toutes deux
étaient applicables à toutes les dispositions des Mandats et toutes deux
ont été proposées à un stade précoce des travaux de la Commission.

Le 10 juillet, lors de la cinquième séance de la Commission, une dis-
cussion a eu lieu sur l’article 11 du projet français qui exigeait l’envoi
d’un rapport par le Mandataire au Conseil. Le projet américain, là
encore, était fort détaillé quant au contenu du rapport. Lord Milner
ayant été d’avis que le Mandataire fournisse les renseignements qu’il
jugerait bon et que le Conseil lui demande des informations complémen-
taires s’il le désirait, il a été décidé de remplacer la formule discutée
par celle qui se trouve maintenant à l’article 6 du Mandat pour le Sud-
Ouest africain, à savoir «un rapport annuel satisfaisant le Conseil».

1 On peut noter qu’à l’article 17 de la convention de 1924 relative à Memel
qui est cité dans un passage ultérieur de la présente opinion, un alinéa de la clause
juridictionnelle qui traite uniquement des différends pouvant l’élever entre la Lithu-
anie et l’une quelconque des Principales Puissances alliées, membres du Conseil
de la Société des Nations, ajoute, après la mention du recours à la Cour permanente
de Justice internationale: «La décision de la Cour permanente sera sans appel! et
aura la force et la valeur d’une décision rendue en vertu de l’article 13 du Pacte. »

359
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 362

Cela ne signifiait pas et ne signifie pas que le Conseil devait être satisfait
des mesures effectivement prises par le Mandataire pour s’acquitter
de ses obligations; cela signifie que le Conseil devait être satisfait du
volume des informations fournies. Toute la pratique ultérieure de la
Commission permanente des Mandats et du Conseil de la Société des
Nations confirme cette interprétation.

C’est à la cinquième séance que les textes modifiés des articles 14 et 15
du projet américain ont été adoptés.

A la même séance, la Commission a repris l’examen d’un projet
modifié de Mandat C tenant compte des débats précédents. Il comprenait
la clause relative aux missionnaires suggérée par le colonel House
et les propositions américaines qui exigeaient le consentement du Conseil
pour toute modification au Mandat et prévoyaient la possibilité de
faire appel à la Cour internationale. MAIS le Mandat C ne se référait
pas aux droits économiques et commerciaux spécifiés dans le Mandat B
ET il ne comprenait pas le deuxième alinéa de la clause juridictionnelle
permettant «également» à un gouvernement de porter devant la Cour
des réclamations au nom de ses sujets ou citoyens. Si l’on avait considéré
par exemple que l’article 5 — clause des missionnaires — visait le
genre de droits reconnus aux particuliers dans les dispositions écono-
miques et commerciales des Mandats B, il y a tout lieu de croire que le
deuxième alinéa de la clause juridictionnelle aurait été incorporé, car
il a continué à figurer dans les projets de Mandat B. En fait, la clause
des missionnaires telle qu’elle se présentait à l’origine dans les trois
projets de Mandat B ne faisait état ni de la nationalité des missionnaires
ni, à cet égard, des Membres de la Société des Nations. Le colonel
House avait proposé le 8 juillet d’attribuer aux missionnaires dans le
projet de Mandat C les mêmes droits que dans les projets de Mandat B.
Cette proposition avait été acceptée. Dans le projet revisé de Mandat
C du 10 juillet, il est brusquement fait mention des Membres de la
Société, pour limiter les catégories de missionnaires visées, maïs la Com-
mission Milner n’a pas inscrit cette précision dans les projets de Mandat
B. Il est donc clair que l’on considérait la clause des missionnaires comme
insérée dans l’intérêt des indigènes et non des Etats Membres !. Elle
était liée à la liberté de conscience et de religion. Cela ressort nettement
aussi des articles 8 à 10 du Mandat A pour la Syrie et le Liban. Il semble
évident que la clause juridictionnelle tendait à couvrir, pour citer lord
Milner, toute critique formulée par un Membre de la Société des Nations
sur «exécution ou la non-exécution des termes du Mandat» par le
Mandataire. C’est pourquoi la clause juridictionnelle se référait à
«tout différend» concernant Vinterprétation ou l'application des dis-
positions du Mandat, expression rendue plus nette encore par la suite
dans le texte définitif: «tout différend, quel qu’il soit». Il convient de
noter que, si le deuxième alinéa, relatif aux réclamations des particuliers,

1 Mais les Membres de Ja Société des Nations pouvaient aussi l’invoquer dans
l'intérêt de leurs ressortissants, comme je l’ai montré dans mon opinion individu-
elle de 1962 (p. 410 et suiv.).

360
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 363

faisait état des infractions aux droits qui leur étaient conférés, le pre-
mier alinéa ne mentionnait pas de tels «droits ».

A sa cinquième séance également, la Commission a poursuivi l’examen
du projet de Mandat B et adopté la clause de règlement judiciaire en
conservant les deux alinéas tels qu’ils avaient été revisés. À la sixième
séance, tenue le 10 juillet au soir, les textes de Mandats B et C ont été
à nouveau revisés et adoptés.

Le 15 juillet, lord Milner a adressé les textes des projets de Mandats
B et C au secrétaire générai de la conférence de la paix. Pour faire ap-
paraître les différences de rédaction, il est utile de reproduire le texte
des clauses juridictionnelles des projets de Mandats C et B tels qu’ils
ont été envoyés:

L'article VI du projet de Mandat C stipulait:

« En cas de différend entre les membres de la Société des Nations,
relatif à l'interprétation ou à l’application des présentes dispositions,
et que ce différend ne soit pas susceptible d’être réglé par des négo-
ciations, il sera soumis à la Cour permanente de Justice interna-
tionale à établir par la Société des Nations. »

L'article XII du projet de Mandat B était libellé comme suit:

«1. Si un différend s’élevait entre les membres de la Société des
Nations, en ce qui concerne l'interprétation ou l’application du
présent Mandat, et que ce différend ne püût être réglé par négocia-
tions, il serait soumis à la Cour permanente de Justice internationale,
qui doit être instituée par la Société des Nations.

2. Les Etats Membres de la Société des Nations pourront égale-
ment, pour le compte de leurs sujets ou citoyens, porter des réclama-
tions devant ladite Cour pour décision en ce qui concerne les in-
fractions aux droits qui leur sont conférés par le présent Mandat. »

A sa neuvième séance, le 5 août, la Commission a été saisie d’un
projet de Mandat A présenté par les Etats-Unis, qui contenait l’ar-
ticle XVII suivant:

«Au cas où s’éléverait, entre les Etats Membres de la Société
des Nations, au sujet de l’interprétation ou de l’application de ce
Mandat, une contestation qui ne pourrait être réglée par des négo-
ciations directes, la question sera soumise 4 la Cour permanente
de Justice internationale, qui sera établie par la Société des Nations.

Les Etats Membres de la Société des Nations pourront porter
les revendications de leurs ressortissants devant la Cour permanente
de Justice internationale pour infraction à leurs droits 1.»

Un télégramme adressé au président et au secrétaire d’Etat, le 9 aofit
1919, par le colonel House contient ce que celui-ci a décrit comme étant
le texte du modéle de Mandat A présenté par lui. Dans ce texte, la clause

1 D’après le Diary de Hunter Miller (vol. XX, p. 383), ce texte a été rédigé par
M. Beer et approuvé dans l’ensemble par lord Robert Cecil.

361
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 364

juridictionnelle se trouvait à l’article XV — non à Particle XVIII — et
se lisait comme suit:

«Article quinze, paragraphe 1. Si un différend, quel qu’il soit,
s'élevait entre Etats Membres de la Société des Nations en ce qui
concerne l'interprétation ou l’application du présent Mandat et
que ce différend ne püût être réglé par négociation, il serait soumis
à la Cour permanente de Justice internationale, qui doit être ins-
tituée par la Société des Nations.

Paragraphe 2. Les Etats Membres de la Société des Nations pourront
également, pour le compte de leurs sujets ou citoyens, porter des
réclamations devant ladite Cour pour décision en ce qui concerne les
infractions aux droits qui leurs sont conférés par le présent Mandat,»

A ce moment-là, il y avait deux précédents: la clause juridictionnelle
en deux alinéas des deux Mandats B et la clause juridictionnelle en un
seul alinéa du Mandat C. En rédigeant le Mandat A les rédacteurs
américains avaient le choix entre l’une ou l’autre de ces formules. Ils
ont opté pour la formule des deux alinéas, car les autres articles du
projet comprenaient des dispositions détaillées sur les droits écono-
miques, commerciaux, archéologiques et autres. Mais lord Milner a in-
formé le secrétaire général de la conférence de la paix, par une lettre
du 14 août, que le représentant de la France s’opposait à un examen des
Mandats A à ce stade et que le projet américain était par suite retiré.

Le document frangais cité plus haut contient une note indiquant
que les textes des Mandats B et C ont été envoyés au comité de rédaction
de la conférence de la paix qui n’en a pas discuté le fond mais les a mis
sous forme de traités. Le texte des Mandats B britannique et belge sur
l'Est africain a alors été imprimé; le libellé de l’article 15 — la clause
juridictionnelle en deux alinéas — est identique dans les deux Mandats.
Les textes des Mandats C pour le Sud-Ouest africain, Nauru, Samoa,
pour les possessions au sud de l’équateur autres que Samoa et Nauru
et pour les îles situées au nord de l’équateur ont été imprimés aussi,
la clause juridictionnelle étant la méme dans tous ces Mandats, bien
que dans certains elle figure à l’article 8 et dans d’autres à Particle 9.
Ces textes sont identiques à ceux que reproduisent en anglais les volumes
relatifs à la conférence de Ja paix de l’ouvrage Foreign Relations of the
United States. Dans le volume IX (appendices B, C et D, p. 649 et suiv.),
on trouve ce qui suit:

Article 15 du Mandat B britannique sur l’Est africain:

«15. Au cas où quelque contestation s’élèverait entre les Membres
de la Société des Nations sur l’interprétation ou l’application de ce
Mandat, qui ne pourrait étre résolue par des négociations, cette
contestation sera soumise 4 la Cour permanente de Justice inter-
nationale qui doit étre créée par la Société des Nations.

Les Etats Membres de la Société des Nations pourront également
porter devant ladite Cour a fin de jugement toutes réclamations au

1 Miller, Diary, vol. XX, p. 383, 388 [traduction du Greffe].
362
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 365

nom de leurs sujets ou citoyens pour des violations de leurs droits,
tels qu’ils sont garantis par le Mandat. »

L’appendice C reproduit les paragraphes introductifs du Mandat B
belge sur l’Est africain puis indique que les articles suivants sont iden-
tiques mutatis mutandis à ceux du Mandat britannique.
Dans l’appendice D, l’article 8 du Mandat C pour le Sud-Ouest
africain est libellé comme suit:
« Article 8

Toute modification aux termes de ce Mandat devra être approuvée
au préalable par le Conseil de la Société des Nations. Si une diver-
gence d'interprétation quelconque s’élevait entre les Membres de la
Société des Nations au sujet de l’application de ces (those) disposi-
tions et que cette divergence ne puisse être tranchée par des négocia-
tions, celle-ci devra être portée devant le Tribunal permanent de
Justice internationale qui doit être constitué par la Ligue des
Nations. »

Le libellé du Mandat C pour Nauru est identique mais dans le texte
anglais du Mandat pour Samoa, le mot those — signalé dans le texte
précité — est corrigé en these. Une note précise que pour les autres
Mandats C concernant les îles, le texte est identique; il n’est pas re-
produit {.

Il convient de noter en outre que, dans les mêmes documents, le texte
français de l’article 14 des deux Mandats B sur l’Est africain correspond
au texte anglais mais que, dans le Mandat C pour le Sud-Ouest africain,
la première phrase est légèrement différente: « Toute modification aux
termes de ce Mandat devra être approuvée au préalable par le Conseil de
la Société des Nations. » Dans la version anglaise, on a rendu cette phrase
conforme au texte des Mandats B sur l’Est africain. Dans le texte français
finalement adopté, c’est cette version qui a été maintenue dans les
Mandats C, tandis que le texte anglais, comme c’est le cas pour le
premier alinéa de l’article 7 du Mandat pour le Sud-Ouest africain, suit
le texte anglais donné dans le volume cité des Foreign Relations.

Clause dite du Tanganyika

Il est impossible d’accepter l’explication donnée dans l’arrêt de la
Cour pour justifier l'existence de la clause dite du Tanganyika, qui
constitue le second alinéa de la clause juridictionnelle proposée par les
Etats-Unis le 9 juillet et adoptée ultérieurement avec des modifications.
Cette clause concerne les droits des particuliers.

L’opinion dissidente commune de 1962 a abouti a la conclusion que,
dans le Mandat pour le Tanganyika, «on a simplement négligé d’omettre
la seconde partie, comme superflue » (p. 560; voir aussi note en bas de
page). M. Winiarski, dans son opinion dissidente de 1962, déclare que

1 Dans les documents frangais, le Mandat pour le Sud-Ouest africain se référe
à la «Ligue (sic) des Nations»; cette erreur est rectifiée dans le texte des autres
Mandats C où l’on trouve I’expression «Société des Nations ».

363
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 366

«personne n’a pu expliquer comment cet alinéa ... a pu se trouver dans
le seul Mandat pour le Tanganyika...» (p. 454). Le présent exposé éclaire
un peu le problème.

Comme je l’ai montré, il semble que l’on ait eu à l’origine l’intention
de viser dans ce second alinéa les réclamations relatives aux droits
économiques et commerciaux, qui normalement devaient émaner de
citoyens alléguant une atteinte portée à un droit défini par le Mandat.
Une telle situation s’est produite plus tard avec les affaires des Concessions

‘ Mavrommatis au sujet du Mandat pour la Palestine. En revanche, le
premier alinéa de la clause juridictionnelle prévoyait le renvoi à la Cour,
à la demande de tout Membre de la Société des Nations, de toute question
relative à l’interprétation ou à l’application du Mandat; c'était donc
une disposition beaucoup plus large. On a fait remarquer que, les clauses
générales de «porte ouverte» ne figurant pas dans les Mandats C, le
second alinéa de la clause juridictionnelle, relatif aux droits individuels,
n’y figurait pas non plus. L'insertion dans les Mandats C de la clause des
missionnaires traduit un intérêt d’ordre général quant au bien-être des
populations indigènes. Conformément aux dispositions de l’article 5 du
Mandat pour le Sud-Ouest africain, elle imposait au Mandataire l’obliga-
tion générale d’assurer Ja liberté de conscience et le «libre exercice
de tous les cultes». Elle accordait en outre a «tout les missionnaires,
sujets ou citoyens de tout Membre de la Société des Nations » la faculté
de pénétrer dans le territoire et d’y exercer leur ministére.

Or au moment où lord Milner a envoyé à Paris les projets de Mandat,
les seuls Mandats B qui avaient recueilli Papprobation générale étaient
les Mandats conférés à la Grande-Bretagne et à la Belgique sur lEst
africain. Le second alinéa de la clause juridictionnelle figurait dans
l’un et l’autre de ces Mandats. Il y figurait de même après l’examen de
ces deux projets par le Comité de rédaction de la conférence de la paix
— ce sont les textes cités ci-dessus qui sont extraits de la série Foreign
Relations of the United States. Au cours d’un remaniement ultérieur,
le second alinéa a été supprimé du Mandat belge sur l’Est africain. Le
vicomte Ishii, rapporteur au Conseil de la Société des Nations, déclare
dans son rapport de février 1921 (Société des Nations, Journal officiel,
août 1922, annexe 374 b, p. 849), que le Mandat britannique pour l'Est
africain reproduit le plus fidèlement le type des projets de Mandat B éla-
borés par la Commission Milner. Pourtant, dans le Mandat belge sur l’Est
africain, qui était l’un des textes présentés au Conseil et que celui-ci a
approuvés, le second alinéa de la clause juridictionnelle ne figurait pas.

Dans ses observations relatives au Mandat belge sur l’Est africain, le
vicomte Ishii se réfère à une lettre transmise par M. Hymans, représentant
de la Belgique, dans laquelle il était précisé qué le projet de Mandat belge
avait été rédigé sur la base du texte des projets de Mandats français et
britannique sur le Togo et le Cameroun, afin de donner «au Mandat
belge un peu plus d’élasticité pour l’administration du territoire...»
(loc. cit., p. 860). Or ces deux projets de Mandats français et britannique
n’ont pas été rédigés par la Commission Milner; ils ont été établis
ultérieurement, après que les Gouvernements français et britannique

364
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 367

furent tombés d’accord sur la répartition des territoires et eurent décidé
de les placer sous Mandat. Ces Mandats n'avaient pas été attribués en
même temps que les autres le 7 mai 1919. Les Mandats sur le Togo et le
Cameroun ne contenaient tous deux qu’une clause juridictionnelle d’un
alinéa et il en a été de même pour le Mandat belge sur l’Est africain.
Le vicomte Ishii avait pris note du fait que les projets de Mandats sur
le Togo et le Cameroun comportaient une clause juridictionnelle « rédigée
en termes identiques au premier paragraphe de l'article 13 du projet
britannique pour l’Est africain» (ibid., p. 857). Mais il n’a fait aucun
commentaire sur l’omission du second alinéa et, en traitant de la même
clause contenue dans le projet de Mandat belge, il s’est borné à se référer
aux observations qu’il avait faites pour le Togo et le Cameroun (ibid.,
p. 861) +.

On s’est dit probablement qu’une Puissance mandataire risquait
davantage d’étre traduite en justice devant la Cour a raison de réclama-
tions diplomatiques du genre habituel, présentées par un gouvernement
au nom de ses ressortissants, qu’à raison de réclamations d’origine
gouvernementale concernant le traitement des indigènes. On a pu penser,
comme l’ont fait plus tard certains des juges ayant formulé une opinion
dissidente à propos des Concessions Mavrommatis, que la suppression du
second alinéa portant sur les réclamations diplomatiques de type habituel
laisserait plus de liberté au Mandataire. Puisque, dans la mesure où
l’arrêt de la Cour essaie d’analyser les mobiles des rédacteurs du Pacte
et des Mandats en 1919-1920, il se fonde à plusieurs reprises sur ce que
la Cour estime avoir été vraisemblable, probable ou plausible, je m’estime
libre d’indiquer ce qui me semble être une explication raisonnable des
motifs pour lesquels les auteurs des projets de Mandats sur le Togo, le
Cameroun et l’Est africain belge ont omis une clause qui avait été
acceptée à la Commission Milner et que le Gouvernement britannique
avait plus de difficulté à abandonner.

La Cour permanente de Justice internationale a été appelée à examiner
une question concernant le Mandat pour la Palestine dans les affaires des
Concessions Mavrommatis; le premier arrêt a été rendu le 30 août 1924.
Le Mandat pour la Palestine comportait une clause de règlement judi-
ciaire d’un alinéa qui correspondait à la clause des Mandats C. La Cour
a confirmé et appliqué la règle habituelle de la protection diplomatique
et autorisé le Gouvernement grec à soutenir cette réclamation au nom de
son ressortissant. Trois des juges ayant formulé une opinion dissidente
ont signalé que, dans le Mandat britannique sur l’Est africain, la clause
juridictionnelle contenait le second alinéa — «la clause du Tanganyika ».
Deux juges dissidents ont estimé que l’omission de ce second alinéa avait
une grande signification. Commentant ce point, M. de Bustamante a
déclaré:

«La Grande-Bretagne n’est pas le souverain de la Palestine,
mais tout simplement le Mandataire de la Société des Nations et

1 La Grande-Bretagne et la France ont conclu en 1916 un accord sur le partage
du Togo et du Cameroun. Les dispositions prévues pour ces Mandats sont décrites
dans mon opinion individuelle de 1962 (p. 395 et 396).

365
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 368

elle est soumise à la Cour permanente pour tout différend qui
s’élève entre elle, comme Mandataire, et un Membre quelconque de
la Société mandante. Comme celle-ci ne pouvait pas comparaître en
qualité de partie dans un litige relatif à l’application ou à l’inter-
prétation du Mandat, étant donné les termes restrictifs de l’article 34
du Statut de la Cour, ce sont les Membres de la Société qui ont
été autorisés, en leur condition de Membres, à porter devant la
Cour les questions relatives à l’interprétation ou à l’application du
Mandat.

Chaque fois que la Grande-Bretagne, comme Mandataire, agit
dans la Palestine en vertu du Mandat d’une façon générale et
au point de vue de l'intérêt public, les Membres de la Société
mandante ont le droit, toutes les autres conditions remplies, de
demander l’intervention de la Cour permanente.» (C.P.T.I. série A
n° 2, p. 81.)

M. Oda s’est exprimé en ces termes dans son opinion dissidente:

«Suivant le Mandat, outre le droit de surveillance directe du
Conseil de la Société des Nations (art. 24 et 25), un droit de sur-
veillance indirecte est donné à la Cour, à la condition qu’il puisse
être exercé seulement à la demande d’un Membre de la Société des
Nations (art. 26). Il faut donc considérer que la requête de celui-ci
doit être présentée exclusivement en vue de sauvegarder un intérêt
général et que la simple subrogation de l'Etat à un individu pour
faire valoir un intérêt privé, est inadmissible. Cela est clair, si Fon
réfère à l’article 13 du Mandat de l'Est africain, dans lequel la sub-
stitution d’un Membre de la Société des Nations à un de ses res-
sortissants, pour faire valoir des intérêts privés, est spécialement
autorisée. On ne peut pas savoir pourquoi l’insertion de la stipula-
tion spéciale fut faite seulement dans le Mandat de l’Est africain;
mais comme il semble que dans tous les projets du Mandat «B » il
y avait la même stipulation, qui fut supprimée dans les textes
définitifs, sauf dans le cas du Mandat de l'Est africain, il est clair
tout au moins que l’on a voulu faire une différence entre les Mandats
«B» et les Mandats «A», dont fait partie le Mandat pour la Pales-
tine. » (Jbid., p. 86-87.)

Le Gouvernement britannique lui-même, dans les pièces de procédure
écrite qu’il a présentées, a semblé adopter la thèse suivant laquelle la clause
de règlement judiciaire figurant dans le Mandat pour la Palestine con-
férait à tout Membre de la Société des Nations le droit de porter devant
la Cour toute question impliquant une violation prétendue des obligations
imposées au Mandataire par le Mandat. Dans l'exception d’incompé-
tence qu’il a soumise on trouve, après la citation de l’article 11 du Mandat
ayant trait aux concessions, la déclaration suivante:

«Le Mandat pour la Palestine est exercé par S.M. britannique
au nom de la Société des Nations et celle-ci s'engage à ce que
soient respectés divers principes salutaires comme la liberté de
transit et de communication, l'égalité de commerce pour tous les

366
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 369

Membres de la Société des Nations, la suppression du trafic
d'armes, etc. C’est là le type d’engagement international que le
Mandataire a accepté et que toute concession accordée en applica-
tion de l’article 11 du Mandat doit respecter.

Les concessions accordées à M. Rutenberg en septembre 1921
pour la mise en valeur de l’énergie électrique et hydraulique en
Palestine … devaient respecter cet article 11 et il aurait été Joisible
à tout Membre de la Société des Nations de remettre en question
les dispositions de ces concessions qui violaient les obligations
internationales que S.M. britannique a acceptées en tant que Man-
dataire pour la Palestine.

Il n’y a rien dans cet article qui puisse concerner l’affaire Mavrom-
matis.» (C.P.JT.I. série C n° 5-I, p. 445.)

La Commission permanente des Mandats a naturellement noté cette
première affaire de Mandat portée devant la Cour permanente. Dans le
premier discours qu’il a prononcé en qualité de directeur de la section
des Mandats du Secrétariat de la Société des Nations, le 23 octobre 1924,
M. Rappard a évoqué la différence de rédaction du Mandat sur le
Tanganyika qui avait été commentée par des juges ayant formulé une
opinion dissidente dans l’affaire des Concessions Mavrommatis. Il a
déclaré: «Or j’ai tout lieu de penser que cette divergence résulte d’un
pur accident survenu au cours de la rédaction du Mandat sur le Tanga-
nyika. » Il a suggéré que la Commission permanente des Mandats signale
cette question 4 l’attention du Conseil. On trouve dans la suite des débats:
«Sir F. Lugard (Grande-Bretagne) a fait remarquer qu’en supposant
que cette clause ait été introduite intentionnellement dans le Mandat,
la Commission pourrait demander au Conseil pourquoi elle ne figure
que dans le Mandat pour le Tanganyika... »

A la sixiéme session de la Commission, le 29 juin 1925, M. Rappard
et M. van Rees ont tous deux présenté des mémorandums sur le sujet,
en des sens opposés’. M. Rappard a encore insisté sur le caractère
accidentel de la divergence. M. van Rees a été d’avis que le second
alinéa «a créé une garantie spéciale » dans le Mandat sur le Tanganyika.
Il a déclaré que les droits des nationaux protégés par le Mandat sont
ceux qui découlent de l’article 7 où il est fait mention, dans le dernier
alinéa, de «droits conférés » par le présent article et où il est dit que ces
droits s'étendent «également aux sociétés et associations». Selon lui,
la suppression du deuxième alinéa entraînerait «une conséquence juri-
dique des plus graves, puisqu'elle priverait, par rapport au Tanganyika,
les nationaux des Etats Membres de la Société d’un moyen de défense
de leurs droits en question, qu’ils possèdent actuellement ». Il préférerait
ajouter une clause à tous les autres Mandats. Mais M. Rappard a
soutenu que la décision de la Cour dans l’affaire des Concessions Mavrom-
matis avait démontré que ce droit existait, même en l’absence du second
alinéa. Il en résulterait que le premier alinéa pourrait s’appliquer aux

1 Commission permanente des Mandats, Procès-verbaux de la sixième session,
annexes 5 a) et 5b).

367
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 370

réclamations visées par le second alinéa (la clause du Tanganyika) mais
il n’en resterait pas moins que ce premier alinéa viserait également d’au-
tres types d’affaires, comme l'indique son libellé très général. S’oppo-
sant à la thèse «accidentelle » de M. Rappard, sir F. Lugard a dit avoir
« demandé à son Gouvernement [celui de la Grande-Bretagne] s’il existait
quelque raison pour ou contre un amendement du texte. Son Gouver-
nement a répondu qu’il ne faisait pas d’objection à ce que l’on modifiât
le texte, mais qu’il semblerait toutefois incorrect d’affirmer que cette
clause a été réservée fortuitement. »

La Commission a décidé de ne rien faire à cet égard, mais M. van Rees
a relevé qu’il y avait d’autres divergences dans le Mandat sur le Tanga-
nyika. La cause de ces divergences a été notée.

L'opinion dissidente commune de 1962 se borne à citer, pour étayer
sa thèse, en doctrine, le cours de M. Feinberg à l’Académie de La Haye,
auquel s’est référé également M. Winiarski dans son opinion dissidente
de 1962. Mais M. Feinberg lui-même signale que le professeur McNair
(tel était alors son titre) et le professeur Quincy Wright avaient des
opinions différentes. M. Charles de Visscher déclare, dans son ouvrage
Aspects récents du droit procédural de la Cour internationale de Justice,
1966, page 73, que la doctrine est complètement divisée sur ce point.
On pourrait citer de nombreux avis dans les deux sens. Je me bornerai
aux suivants.

Dans son magistral traité sur les Mandats, M. Wright conclut, à
propos de la clause du Tanganyika (p. 158), que la Cour, dans l’affaire
des Concessions Mavrommatis, a confirmé qu’une plainte peut être
présentée par un Etat au nom d’un ressortissant, lorsque les droits du
ressortissant prévus par le Mandat sont violés. Arrivé à ce point de son
argumentation, M. Wright dit qu’il n’a pas été décidé (vraisemblable-
ment par la Cour) si un Membre de la Société des Nations pouvait
invoquer la compétence de la Cour pour faire respecter un Mandat
«lorsqu’aucun de ses ressortissants ni aucun intérêt concret propre
n’est en cause». Mais à la page 475 il conclut nettement:

«Tout Membre de la Société des Nations peut considérer que
ses droits sont lésés par toute violation par le Mandataire des
devoirs qwimpose le Mandat, même de ceux qui doivent essentielle-
ment bénéficier aux indigènes, et peut faire des représentations qui, :
si elles n’aboutissent pas, hâteront l’éclosion d’un différend, lequel
pourra être porté devant la Cour permanente de Justice interna-
tionale, au cas où il ne pourrait être réglé par voie de négociation. »

L'historique de la rédaction et la logique confirment la justesse de
cette conclusion.

Le professeur McNair a fait en 1928 deux déclarations que MM.
Feinberg et de Visscher ont tous deux interprétées, fort justement, comme
indiquant que l’auteur approuvait, du moins provisoirement, le point
de vue de M. Quincy Wright. Dans l’article de M. McNair paru dans le
Cambridge Law Journal en avril 1928 et qui porte sur les Mandats, on
peut lire à la page 6 (note 8):

368
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 371

«Aucune disposition ne prévoit le renvoi d’une pétition devant
la Cour permanente, mais on a dit que ce renvoi pourrait avoir lieu
si un autre Membre de la Société des Nations était disposé à se
saisir de la question, qui pourrait alors devenir un différend entre
ce Membre et le Mandataire. »

Et à la page 11 (note 8):

«Tous les Mandats contiennent une clause qui prévoit qu’un
différend s’élevant entre un Mandataire et un Membre de la Société
des Nations qui ne peut pas être réglé par voie de négociation sera
déféré à la Cour permanente de Justice internationale: voir l’affaire
des Concessions Mavrommatis en Palestine... Est-ce que ce droit
de porter devant la Cour un différend avec un Mandataire ne peut
être exercé que lorsque les intérêts de Pautre partie ou de ses res-
sortissants sont lésés, ou bien peut-il être exercé en un sens altruiste
par un Membre de la Société des Nations qui n’a pas de tels in-
térêts à protéger mais cherche simplement à ce que l’on respecte
fidèlement les termes d’un Mandat?»

Vingt-deux ans plus tard, quand il fut devenu juge à la Cour inter-
nationale de Justice, sir Arnold McNair (tel était devenu son titre) a
répondu à sa propre question dans l’opinion individuelle qu’il a jointe
à l’avis consultatif de la Cour du 11 juillet 1950 sur le Statut interna-
tional du Sud-Ouest africain. Il a déclaré:

« Que reste-t-il donc aujourd’hui des obligations et autres effets
juridiques découlant du Mandat? Le Mandataire était généralement

. tenu, vis-à-vis de la Société des Nations et de ses Membres, d’ap-

pliquer les termes du Mandat et d'observer également certaines
obligations particulières, par exemple de présenter un rapport an-
nuel au Conseil de la Société (art. 6). Les obligations contractées
envers la Société elle-même sont éteintes. Les obligations contrac-
tées envers les anciens Membres de la Société, tout au moins envers
les Etats qui étaient Membres de la Société à la date où celle-ci a
été dissoute, subsistent, sauf dans la mesure où leur exécution im-
plique la coopération effective de la Société des Nations, ce qui est
maintenant impossible. (Je m’occuperai plus loin de l’article 6 et
du premier paragraphe de l’article 7.) En outre, le statut internatio-
nal créé pour le Sud-Ouest africain, savoir celui d’un territoire
gouverné par un Etat en vertu d’un titre limité, tel que ce titre est
défini dans un Mandat, subsiste.

Bien qu’il n'existe plus de Société des Nations pour surveiller
l'exercice du Mandat, ce serait une erreur de croire que le Man-
dataire n’est soumis à aucun contrôle. Tous les Etats qui faisaient
partie de la Société des Nations à l’époque de sa dissolution ont encore
un intérêt juridique à ce que le Mandat soit exercé comme il convient.
Le Mandat prévoit, pour cette surveillance, deux sortes de méca-
nisme — un mécanisme judiciaire, résultant du droit que l’article 7 ré-
serve à tout Membre de la Société des Nations de citer obligatoirement
le Mandataire devant la Cour permanente, et un mécanisme adminis-

369
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 372

tratif, comprenant des rapports annuels et l'examen de ces der-
niers par la Commission permanente des Mandats de la Société
des Nations.» (C.I.J. Recueil 1950, p. 158 — les italiques sont de
nous, sauf pour les mots judiciaire et administratif.)
M. Read partageait ce point de vue, d’après l’opinion individuelle
qu’il a formulée en la même affaire et où l’on peut lire:

«Les premières, les plus importantes des obligations internatio-
nales du Mandataire, étaient les obligations tendant à assurer et
à défendre le bien-être des habitants. Elles ne bénéficiaient pas aux
Membres de la Société des Nations, encore que chacun des Membres
individuellement eût le droit d’en négliger l'exécution. Chacun des
Membres de la Société des Nations est juridiquement intéressé, vis-
à-vis de la Puissance mandataire, aux questions «relatives à l’inter-
prétation ou à l'application des dispositions du Mandat» et jouit
du droit d'affirmer son intérêt contre l’Union en invoquant la juridic-
tion obligatoire de la Cour permanente (article 7 de l’accord de Man-
dat). » (Loc. cit., p. 164-165 — les italiques sont de nous.)

Norman Bentwich conclut en ces termes le cours qu’il a fait à l’Aca-
démie de La Haye en 1929:

« Jusqu’à présent la Cour n’a pas prononcé sur l’application ou
l'interprétation des autres articles concernant les droits publics,
l'égalité économique, ou les autres obligations internationales
assumées par le Mandataire. Mais elle est toujours, au-dessus de
la Commission des Mandats et au-dessus du Conseil, le gardien
suprême des droits des nations dans l’exercice de la mission inter-
nationale qui est confiée aux Mandataires. Si la Commission per-
manente est l’aréopage international, la Cour est le palladium
international de la Justice dans toutes les activités de la Société
des Nations, dont le système des Mandats est une partie importante. »
(Recueil, 1929, vol. 29, p. 180.)

Comme la clause du Tanganyika se trouve dans un Mandat britan-
nique et que le représentant britannique à la Commission permanente
des Mandats était sir Frederick Lugard, lequel, je l’ai mentionné plus
haut, soutenait que l’insertion du deuxième alinéa de la clause juridic-
tionnelle n’était pas fortuite, il convient de rappeler une déclaration
faite par lui dans un mémorandum présenté en 1924 à la cinquième
session de la Commission permanente des Mandats, où il expose sa
conception du rôle vital que la Cour peut jouer à propos des Mandats.
Dans ce mémorandum, il traite des hésitations des détenteurs de capi-
taux à investir dans les territoires sous Mandat et il écrit (Procés-verbaux
de la cinquième session, p. 177):

«Dans tous les cas où existe la faculté de révocation (comme
suite à une rupture de contrat pour mauvaise administration) il
est certain que, dans cette éventualité presque inconcevable, la
Cour de Justice internationale (sic) serait lautorité choisie et
qu’elle assurerait un recours entier 4 tous les droits et revendica-

tions justifiés. »
370
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 373

Finalement, il convient de noter Popinion dissidente de M. Nyholm
dans une phase ultérieure de Vaffaire des Concessions Mavrommatis.
Esquissant l'historique de l’établissement des Mandats, il dit que les
Puissances désiraient avoir

«une garantie que les administrations agissent selon les principes
adoptés dans l'intérêt de la communauté des nations par le Pacte.

La garantie qui se présentait comme possible consistait à sou-
mettre à la compétence de la Cour, nouvelle institution internatio-
nale, le soin de trancher toutes questions concernant l’interprétation
et l’application du Mandat.

Les Mandataires ne devaient léser ni les droits des Etats ni ceux
des particuliers. Chaque Etat a donc un droit de contrôle, qu’il
peut exercer devant la Cour. Il est vrai qu'aucune stipulation de
compétence n'existe pour les particuliers dans leurs rapports avec
le Mandataire, mais il est à supposer que, si un sujet se trouvait
lésé, son gouvernement prendrait, le cas échéant, fait et cause pour
lui. Quand une affaire se déroule entre un Mandataire et un autre
Membre de la Société des Nations, concernant une interprétation
ou une application — ce qui est précisément le cas en l’espèce —,
la compétence de la Cour est reconnue par l’article 26 du Mandat. »
(Concessions Mavrommatis à Jérusalem (réadaptation) 1927, C.P.JI.I.
série À n° 10, p. 26.)

SECTION V. MOTIFS ET APPLICATION DE CERTAINS DES RÈGLEMENTS
INTERVENUS EN 1919-1920 LORS DE LA CONCLUSION DE LA PAIX —
RECONNAISSANCE JURIDIQUE DE L’« INTERET GENERAL »

A l’appui des arguments qui font fi du texte même de la clause juri-
dictionnelle énoncée au deuxième alinéa de l’article 7 du Mandat pour
le Sud-Ouest africain, on soutient d’une manière générale qu’il est
inconcevable que les hommes d’Etat de 1919 aient pu vouloir reconnaître
aux Etats un intérêt général — justiciable de la Cour internationale —
au maintien d’un régime international adopté pour le bien commun
de la société internationale. C’est ne pas tenir compte d’un fait historique,
la vague d’idéalisme qui, après les souffrances prolongées des années
de guerre, a fait écho aux visions d’avenir du président Wilson. Comme
Pécrivait en 1928 lord McNair, qui portait alors le titre de professeur:

«Il n’est peut-être pas de chapitre du Pacte qui ait été plus raillé
par les cyniques et les blasés que l’article 22 où est défini le système
des Mandats. Avec le système des Mandats, l’idéaliste fait irruption
dans l’un de ces règlements internationaux périodiques qui jus-
qu’alors dépendaient par trop des esprits dits pratiques.» (Préface
à l’ouvrage de Stoyanovsky, The Mandate for Palestine, 1928.)

S’il y avait bien du cynisme chez certains de ces hommes politiques,
de grandes chartes concernant les libertés humaines n’en ont pas moins

371
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 374

été signées, ratifiées et sont devenues obligatoires pour les Etats.

J'ai étudié ces faits de manière assez détaillée dans mon opinion
individuelle de 1962 relative aux affaires du Sud-Ouest africain (p. 425-
433). J'ai rappelé alors que, par son article 11, le Pacte de la Société
des Nations, qui faisait partie du traité de Versailles, reconnaissait le
caractère indivisible de la paix. J’ai cité des extraits de la Constitution
de l’Organisation internationale du Travail, elle aussi intégrée audit
traité, pour montrer que l’on était d’accord sur l'intérêt qu’ont tous les
Etats à l’adoption d’un régime de travail réellement humain dans le
monde entier. J’ai relevé, dans ces instruments, les dispositions de renvoi
à la Cour permanente de Justice internationale et signalé les instances
judiciaires qui ont par la suite traduit dans les faits cette préoccupation
commune à l’égard des problèmes du travail 1.

Jai rappelé aussi que l’on avait de même attribué à la Cour perma-
nente — en partie par les traités de paix et en partie par les accords
internationaux conclus ensuite — un rôle dans les systèmes créés pour
la protection des minorités. Il était donc conforme à l’état d’esprit qui
régnait à l’époque de la conférence de la paix de Paris de 1919 de voir
figurer dans le Pacte de la Société des Nations le célèbre article 22, par
lequel il est reconnu que «le bien-être et le développement» de peuples «non
encore capables de se diriger eux-mêmes dans les conditions particulière-
ment difficiles du monde moderne forment une mission sacrée de civilisa-
tion». Ii était donc tout naturel, voire inévitable, qu’au moment de
l'élaboration des Mandats l’on prévoie que tout Membre de la Société
des Nations pourrait se pourvoir devant la Cour permanente de Justice
internationale.

Sans doute, à chaque domaine d’intérêt général défini dans les règle-
ments intervenus lors de la conclusion de la paix, correspondait un
système particulier et le rôle dévolu à la Cour était différent dans chaque
cas. Mais ce qui ressort nettement, c’est que l’on reconnaissait aux Etats
le droit, dans l'intérêt général, sans qu’il leur fût nécessaire d’arguer d’un
préjudice directement subi par eux ou par leurs ressortissants, de de-
mander à la Cour une interprétation autorisée des obligations que les
Etats avaient assumées afin que les travailleurs, les minorités et les
peuples dépendants bénéficient d’une protection internationale. Il est
vrai que les seules affaires relatives aux Mandats qui aient été portées
devant la Cour internationale ont été les affaires des Concessions Ma-
vrommatis en Palestine; la raison du phénomène peut prêter à conjecture
mais quelques éléments d'explication seront apportés plus loin. Pour le
moment, il convient d’étayer la proposition générale présentée ci-dessus
d’après laquelle, à l’époque des traités de paix de Paris, il était reconnu
que les Etats pouvaient saisir la Cour dans l'intérêt international général
alors même que leurs intérêts propres n’étaient pas en cause.

1 J'ai exposé l'affaire Ghana-Portugal; depuis cette date, l'Organisation interna-
tionale du Travail a procédé à une autre enquête judiciaire et a pris une décision
en l'affaire Portugal-Libéria, laquelle mettait également en jeu une convention sur
le travail forcé — voir Bureau international du Travail, Bulletin Officiel, vol.
XLVI, n° 2, avril 1963.

372
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 375

Sur ce point, l’affaire relative à l’Interprétation du statut du territoire
de Memel (C.P.J.I. série A/B n° 47, p. 243) est instructive. L’article 17 de
la convention du 8 mai 1924 relative à Memel est ainsi conçu:

«Les Hautes Parties contractantes déclarent que tout Membre
du Conseil de la Société des Nations aura le droit de signaler à
l'attention de ce Conseil toute infraction aux dispositions de la
présente convention.

En cas de divergence d’opinions sur des questions de droit ou
de fait concernant ces dispositions, entre le Gouvernement lithuanien
et l’une quelconque des Principales Puissances alliées, membres du
Conseil de la Société des Nations, cette divergence sera considérée
comme un différend ayant un caractére international selon les
termes de l’article 14 du Pacte de la Société des Nations. Le Gouver-
nement lithuanien agrée que tout différend de ce genre sera, si
l’autre partie le demande, déféré à la Cour permanente de Justice
internationale. La décision de la Cour permanente sera sans appel
et aura la force et la valeur d’une décision rendue en vertu de
Particle 13 du Pacte.»

L'Allemagne, en application du premier alinéa de cet article 17, a
saisi le Conseil d’une plainte à l'encontre de certains actes de la Lithuanie
à Memel. M. Colban, rapporteur du Conseil, a constaté que les membres
du Conseil ne seraient certainement pas unanimes à demander à la Cour
permanente un avis consultatif ! mais il a rappelé aux quatre Principales
Puissances qu’elles avaient le droit de saisir la Cour en application du
deuxième alinéa de l’article 17. Le représentant du Royaume-Uni au
Conseil, le marquis de Londonderry, a déclaré regretter lui aussi qu’il
ne fût pas possible de demander à la Cour un avis consultatif, ce qui
aurait constitué, selon lui, le moyen normal d'obtenir une réponse aux
questions de droit qui se posaient, mais la Grande-Bretagne, la France,
Vitalie et le Japon n’en ont pas moins introduit une instance par voie
de requéte devant la Cour. La Lithuanie a opposé une exception pré-
liminaire 4 la compétence de la Cour relativement 4 deux questions
évoquées dans la plainte des quatre Puissances, car ces deux questions
n’avaient pas été d’abord soumises au Conseil, ce que la Lithuanie
estimait indispensable aux termes du traité. Dans leurs observations
relatives à l’exception de la Lithuanie, les quatres Puissances ont souligné
que la procédure devant le Conseil et la procédure devant la Cour
étaient parfaitement distinctes et non tributaires l’une de l’autre. Les
demandeurs ont déclaré (C.PJ.I. série C n° 59, 1932, p. 135):

«La procédure devant le Conseil a pour objet l’examen d’une
«infraction aux dispositions de la convention ». La procédure devant
la Cour a pour objet une «divergence d’opinions sur des questions
de droit ou de fait». Cette divergence d’opinions peut trés bien se

1 On n’était pas certain à l’époque que le Conseil pit demander un avis consul-
tatif à la simple majorité de ses membres; voir Hudson, The Permanent Court of
International Justice, 1920-1942, 1943, sect. 469.

373
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 376

produire sans qu'aucune infraction ne soit relevée; elle peut appa-
raître au cours de négociations touchant l’exacte interprétation de
la Convention de 1924, et la Cour peut être appelée à prononcer
un arrêt déclaratoire. »

Au cours de sa plaidoirie, sir William Malkin, agent du Gouvernement
britannique, a dit:

[Traduction] «En Vespéce, les Etats requérants ne sont pas ici
pour défendre leurs intéréts particuliers ou des droits propres, a la
suite d’infractions commises à leurs dépens. Leur seul intérêt est de
veiller à ce que la Convention à laquelle ils sont parties soit exécutée
par la Lithuanie conformément à ce qu’ils estiment être la bonne
interprétation. » (Jbid., p. 173.)

Dans ses observations relatives à l'exception préliminaire de la
Lithuanie, M. Pilotti, agent du Gouvernement italien, a déclaré lui
aussi qu'aucune des puissances requérantes n’avait d'intérêt propre
à faire valoir contre la Lithuanie. A son avis, elles avaient «un droit de
caractère international à ce que l’autonomie du Territoire ... soit res-
pectée» (loc. cit., p. 190). (Comme tout cela ressemble au droit des
demandeurs à voir respecter le caractère de Mandat du Sud-Ouest
africain!)

La Cour, en rejetant l’exception de la Lithuanie, a suivi de près
les observations des quatre Puissances. En reconnaissant que l’on
pouvait s’adresser à elle en cas de divergence d’opinions même lorsqu'il
n’y avait pas d'infraction aux dispositions de la convention, la Cour
s’est également rangée à l’avis de sir William Malkin et, dans l’arrêt
qu’elle a rendu ensuite sur le fond (série A/B n° 49, p. 337), elle a tenu
compte du fait qu’apparemment les quatre Puissances avaient simple-
ment pour intention «d’obtenir une interprétation du Statut qui puisse
à l’avenir servir de guide! ».

Sans doute les observations ci-dessus concernaient-elles une conven-
tion à laquelle les quatre Etats demandeurs étaient parties; cependant
Pessentiel n’était pas de savoir s’ils étaient parties à la convention,
mais s’ils avaient qualité en vertu de ladite convention pour saisir la

1 Dans son arrêt sur l’exception préliminaire (p. 248-249), la Cour a dit:

«La procédure devant le Conseil a pour objet l’examen d’une «infraction
aux dispositions de la convention», ce qui présuppose un fait déjà accompli,
tandis que la procédure devant la Cour a pour objet une « divergence d’opinions
sur des questions de droit ou de fait ». Cette divergence d'opinions peut se pro-
duire sans qu'aucune infraction soit relevée. Il est vrai qu’une même situation
peut donner lieu à un recours soit devant le Conseil en vertu du premier alinéa,
soit devant la Cour en vertu du second; mais cela ne sera pas forcément tou-
jours le cas, et cette constatation suffit à démontrer que les deux procédures
ne sont pas nécessairement liées l’une à l’autre. Si l’on devait admettre l’uni-
té de procédure, il en résulterait qu’une affaire ne pourrait être suivie devant
la Cour en vertu de l’alinéa 2 de l’article 17, si elle avait été, en vertu de l’ali-
néa 1, portée devant le Conseil...» (Les italiques sont de nous.)

374
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 377

Cour. Or, cette qualité découlait de la clause juridictionnelle et non
pas d’un droit touchant au fond qui leur aurait été conféré par ailleurs.
La Cour actuelle a décidé que le Mandat était un traité; du point de
vue purement historique, les Principales Puissances étaient tout autant
les auteurs du Mandat pour le Sud-Ouest africain qu’elles étaient les
auteurs du statut du territoire de Memel annexé à la convention du
8 mai 1924. Dans le cas du territoire de Memel, les obligations étaient
toutes d’un seul côté — la Lithuanie —, tandis que des droits et des
intérêts étaient attribués aux Principales Puissances. Dans le cas du
Sud-Ouest africain, les obligations sont toutes d’un seul côté — le
Mandataire, l’Afrique du Sud —, tandis que des droits et des intérêts
sont conférés à tous les Etats Membres. Le système des Mandats in-
téressait non pas simplement les Principales Puissances mais tous les
Membres de la Société des Nations et c’est pour cette raison que l’ar-
ticle 7 du Mandat a reconnu à tous les Membres de la Société des Nations
le droit de porter devant la Cour tout différend, quel qu’il soit, relatif
à l'interprétation ou à l’application du Mandat. Il en va de même à
l'Organisation internationale du Travail: selon les termes mêmes de
l’article 411 (devenu plus tard l’article 26) de la Constitution de l’Or-
ganisation,

«Chacun des Membres pourra déposer une plainte au Bureau
international du Travail contre un autre Membre qui, à son avis,
n’assurerait pas d’une manière satisfaisante l’exécution d’une
convention que l’un et l’autre aurait ratifiée en vertu des articles
précédents. »

Ainsi qu’il a été indiqué plus haut, une telle plainte peut donner lieu
à poursuite judiciaire, comme cela s’est produit pour les affaires Ghana-
Portugal et Portugal-Libéria, et l’on peut en dernier ressort saisir la Cour;
mais l’État demandeur n’est à aucun stade tenu de prouver qu’il a subi
un préjudice direct dans ses intérêts propres.

On constate que, dans les traités de minorités aussi, les hommes
d’Etat de 1919 reconnaissaient aux Etats le droit de saisir la Cour dans
l'intérêt de certains groupes particuliers même lorsque leurs intérêts
propres n'étaient pas en cause. C’est ce que M. Huber fait ressortir
très clairement dans son opinion dissidente en l’affaire des Droits de
minorités en Haute-Silésie (écoles minoritaires) (1928, C.P.J.T. série A
n° 15, p. 50):

«L'article 72, alinéa 3 [de la Convention de Genève] est la re-
production littérale de l’article 12 du Traité des Minorités du 28 juin
1919 et de dispositions analogues d’autres traités. La juridiction
prévue par cette clause présente à tous égards un caractère très
particulier et exorbitant du droit international général; car l’ar-
ticle 72, alinéa 3, reconnaît à toute Puissance membre du Conseil,
même si elle n’est pas partie contractante du Traité des minorités
ou de la Convention de Genève, le droit de s’adresser à la Cour,
et cette action judiciaire vise des stipulations qui ont trait non à des
droits de l'Etat demandeur ou de ceux de ses ressortissants pour les-

375

 
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 378

quels il prendrait fait et cause, mais bien à des rapports entre l’Etat
défendeur et ses propres ressortissants. » (Les italiques sont de nous.)

Le principe qui veut que les Etats soient fondés à porter devant la
Cour des affaires ne concernant pas directement des intérêts propres
garde toute sa valeur alors même que ce droit de recours, dans les traités
de minorités, était limité aux membres du Conceil de la Société des
Nations. Si, dans l’affaire relative à l’Interprétation du statut du territoire
de Memel, les Puissances habilitées à saisir la Cour étaient toutes parties
à la convention, dans plusieurs des affaires relatives aux minorités ce
droit de recours existait non seulement chez les membres permanents
du Conseil, éventuellement parties au traité en cause, mais aussi chez
les membres non permanents élus périodiquement, qui, comme M. Huber
l’a fait observer, n'étaient pas nécessairement, et souvent n'étaient pas,
parties aux traités de minorités leur donnant le droit de saisir la Cour.
La qualité des Etats en question pour saisir la Cour découlait de la clause
juridictionnelle et non pas d’un droit touchant au fond qui leur aurait
été conféré par ailleurs !. |

Les traités de minorités présentent un autre aspect qui donne encore
plus de relief à la conclusion précédente. Ainsi, dans le traité du 10 sep-
tembre 1919 conclu avec la Tchécoslovaquie (Hudson, International
Legislation, vol. I, p. 298), l’article 14 est une clause juridictionnelle
habilitant tout membre du Conseil de la Société des Nations à déférer
à la Cour permanente de Justice internationale toute divergence d’opi-
nions sur des questions de droit ou de fait concernant les articles dudit
traité qui contiennent les stipulations garantissant la protection des
minorités. A Ja suite de cet article 14, figure un chapitre II où l’on trouve
des dispositions précises conférant certains droits économiques et
commerciaux aux Puissances alliées et associées; mais la clause juri-
dictionnelle ne s'applique pas aux articles du chapitre III. Les traités de
minorités conclus avec la Yougoslavie (ibid., p. 312) et avec la Roumanie
(ibid., p. 426) se présentent de la même manière. Cette présentation
s'explique car, normalement, une clause juridictionnelle n’aurait pas
figuré dans un traité ordinaire stipulant des droits commerciaux et
économiques auquel correspondaient précisément les chapitres des
traités de minorités relatifs aux relations économiques. En revanche,
les dispositions ayant trait aux minorités étaient une caractéristique
des traités conclus aprés la guerre avec certains Etats et le systéme,
dans ce cas-la, était placé sous le double contrôle du Conseil de la
Société des Nations et de la Cour. Dans les Mandats, les dispositions
@ordre économique — on le verra sous peu — faisaient partie inté-
grante du systéme qui prévoyait la « porte ouverte » et comme le Manda-
taire n’avait pas la souveraineté sur le territoire sous Mandat, le pourvoi
devant la Cour était un élément du contrôle qui s’exerçait sur tous les
aspects de l’administration du Mandataire. Tout comme dans les traités

1 L’existence de ce précédent est l’une des raisons pour lesquelles je n’estime
pas indispensable d’étudier la question de savoir si les Membres de la Société des
Nations étaient ou non «parties» aux Mandats.

376
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 379

de minorités, les dispositions assurant la protection de certains peuples
qui, dans le cas des Mandats, étaient jugés encore incapables de se diriger
eux-mêmes, relevaient de la clause de juridiction obligatoire. Si l’on
veut arguer que les Membres de la Société des Nations n’étaient pas tous
« parties » aux Mandats, on ne doit pas oublier que la protection judiciaire
des minorités pouvait être assurée sur l'initiative d'Etats qui n'étaient
pas parties aux traités visés mais qui étaient simplement élus au Conseil
à titre non permanent.

Vai également signalé, dans mon opinion individuelle de 1962 (p. 426),
que plus récemment, aux fins de linterprétation, de application ou de
l'exécution d’un traité présentant un intérêt humanitaire de portée
globale, on a reconnu, sur le plan général, le droit de s’adresser à la
Cour internationale de Justice, par exemple dans

«la convention pour la prévention et la répression du crime de
génocide, qui est entrée en vigueur le 12 janvier 1951, après le
dépôt du vingtième instrument de ratification. [Cette convention]
prévoit en son article IX:

« Les différends entre les Parties contractantes relatifs à l’inter-
prétation, l’application ou l’exécution de la présente Convention,
y compris ceux relatifs à la responsabilité d’un Etat en matière
de génocide ou de l’un quelconque des autres actes énumérés
à l’article III, seront soumis à la Cour internationale de Justice,
à la requête d’une Partie au différend. » (Nations Unies, Recueil
des traités, vol. 78, p. 283.)

Comme la présente Cour l’a dit au sujet de la convention sur
le génocide: «Dans une telle convention, les Etats contractants
n’ont pas d’intérêts propres; ils ont seulement, tous et chacun, un
intérêt commun, celui de préserver les fins supérieures qui sont la
raison d’être de la convention. Il en résulte que l’on ne saurait,
pour une convention de ce type, parler d’avantages ou de désavan-
tages individuels des Etats, non plus que d’un exact équilibre
contractuel à maintenir entre les droits et les charges. La considéra-
tion des fins supérieures de la convention est, en vertu de la volonté
commune des parties, le fondement et la mesure de toutes les
dispositions qu’elle renferme. » (C.I.J. Recueil 1951, p. 23.)

MM. Guerrero, McNair, Read, et Hsu Mo ont présenté dans cette
affaire une opinion dissidente collective. Ils ne se sont pas trouvés en
désaccord avec ce que je viens de citer. Ils ont dit en effet (p. 46):

« Il est indéniable que toutes les activités internationales ont tendu
dans la période récente à la réalisation du bien-être commun de la
communauté internationale, en limitant de ce fait la compétence
souveraine des Etats particuliers. Par conséquent, devant un effort
commun en vue de réaliser un objectif d’une haute valeur huma-
nitaire, tel que la convention sur le génocide, tout Etat intéressé
attend naturellement des autres qu’ils n’y cherchent pas un avantage
ou une commodité personnels, mais qu’ils mettent en œuvre les
mesures adoptées d’un commun accord. »

377
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 380

Il est divers autres cas reconnus en droit où Ja qualité pour intenter
une action et obtenir une décision est accordée par une clause juridic-
tionnelle à ceux qui ont un intérêt à ce que soient assurés le bien-être
général et le bon fonctionnement de la communauté internationale et
à ce que soit évité tout ce qui peut menacer la paix ou la mettre en
danger et à ceux qui ont un intérêt un peu plus direct. Ainsi, tout Etat
maritime, ou possédant une flotte, peut, aux termes d’un traité ou d’un
autre instrument international, avoir le droit de demander à la Cour
d'interpréter une disposition relative au passage dans une voie d’eau
navigable, même si ses propres bâtiments n’ont pas fait l’objet d’une
accusation d'infraction. C’est ainsi que, dans l’affaire du Vapeur Wim-
bledon (C.P.JT.I. série À n° I, p. 7), les Gouvernements de la Grande-
Bretagne, de la France, de l’Italie et du Japon ont ensemble fait appel
à la Cour, conformément au traité de Versailles, dont l’article 386
donne droit de recours à «toute Puissance intéressée » en cas de « violation
d’une des dispositions des articles 380 à 386, ou en cas de désaccord
sur l’interprétation de ces articles». Le traité de Versailles ne précisait
pas que le droit de saisir la Cour fût limité aux Etats parties au traité.
L'affaire concernait un navire britannique, affrété par une société
française, qui s’était vu refuser par l’Allemagne le droit de transiter
par le canal de Kiel. L'Allemagne ayant contesté aux demandeurs le
droit d’intenter une action, ceux-ci ont répliqué:

«les quatre Puissances de qui émane la requête sont intéressées au
respect du principe du libre passage dans le canal de Kiel et à
l’exacte exécution des clauses du traité de Versailles » (série C n° 3,
vol. suppl., p. 65 — les italiques sont de nous).

Tel est donc l'intérêt dont elles faisaient état. La requête en indemnité
présentée par la France représentait une question distincte et en quelque
sorte incidente. La Cour est allée plus loin. Elle a déclaré que les quatre
Puissances demanderesses avaient «un intérêt évident» puisqu'elles
possédaient

«toutes des flottes et des navires marchands... Elles rentrent donc,
sans qu'il soit besoin pour elles de justifier d’un intérêt pécuniaire
lésé, dans les prévisions de l’article 386...» (C.PJ.I. série À n° 1,
p. 20 et 33 — les italiques sont de nous).

Il y a lieu de noter que l’article 386 était une clause juridictionnelle et
que l’article 380 ne conférait pas en termes exprès de droits touchant au
fond aux «Puissance[s] intéressée[s]». L’article 380 imposait purement
et simplement une obligation à Allemagne et il faut déduire implicite-
ment de l’article 386 le droit de fond dont jouit toute Puissance maritime.

La Cour pourrait donc être saisie de la même façon par n’importe
lequel des très nombreux Etats qui sont parties au statut sur le régime
des voies navigables d’intérêt international annexé à la convention de
Barcelone de 1921 et entré en vigueur le 31 octobre 1922, qui fait «partie
intégrante de ladite convention». L'article 22 dudit statut stipule que:

«à défaut d’entente directe entre les Etats, tous différends qui sur-
giraient entre eux relativement à l’interprétation ou à l’application

378
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 381

du présent Statut, seront portés devant la Cour permanente de
Justice internationale, à moins que, par application d’une conven-
tion spéciale ou d’une clause générale d’arbitrage, il ne soit procédé
à un règlement du différend, soit par arbitrage, soit de toute autre
manière ». (Hudson, International Legislation, vol. I, p. 658. Voir
la disposition analogue qui figure dans le statut sur la liberté du
transit annexé à la convention de Barcelone sur la liberté du
transit, portant la même date, ibid., p. 631.)

Les obligations imposées par la convention sont à la charge des
Etats riverains d’une voie d’eau navigable d’intérêt international, mais
un grand nombre d'Etats ont le droit de saisir la Cour le cas échéant.
«Les Etats qui ont des droits conventionnels relativement à la voie
d’eau navigable, n’ont pas besoin d’alléguer l’utilisation de la voie
pour porter plainte contre des mesures de discrimination ou d’exclu-
sion.» (Baxter, The Law of International Waterways, 1964, p. 183.
L’auteur se réfère plus particulièrement au canal de Suez, mais ses ob-
servations sont valables également dans un contexte plus large.)

La qualité des demandeurs pour agir dans les présentes affaires découle
nettement du droit qui est reconnu au deuxième alinéa de l’article 7 du
Mandat pour le Sud-Ouest africain et que possèdent de nombreux Etats.
Mais on doit admettre aussi que les demandeurs, en tant qu’Etats afri-
cains, ont en outre un intérêt particulier quant à la situation actuelle
et future du territoire sous Mandat du Sud-Ouest africain et de ses habi-
tants. Cet intérêt particulier est plus grand peut-être que celui d’un Etat
maritime au droit de passage dans le canal de Kiel. La «contiguité
géographique » est, d’après le paragraphe 6 de l’articie 22 du Pacte de
la Société des Nations, l’un des éléments sur la base desquels les Man-
dats C ont été attribués. Il est banal de rappeler que les moyens mo-
dernes de transport et de communication ont raccourci les distances; on
peut très réellement dire que tous les Etats d’Afrique au sud du Sahara
sont contigus et que l’interdépendance de leurs intérêts, géographiques
ou autres, est indéniable. Bien que l’arrêt rendu aujourd’hui par la Cour
ne cherche pas à examiner ce point, la conclusion à laquelle il aboutit
nie Vexistence d’un droit ou intérêt particulier chez les demandeurs,
ce qui devrait être étayé par une argumentation solide au lieu d’être
donné pour implicite.

Les conflits raciaux et la pratique de l’apartheid au Sud-Ouest afri-
cain pourraient avoir — et ont — des répercussions aussi importantes
sinon plus importantes sur les autres Etats d’Afrique au sud du Sahara
que certains facteurs dont le défendeur reconnaît les effets. IL est dit
dans le contre-mémoire (livre II, p. 177):

«Les actes de Mandat contenaient également d’autres disposi-
tions destinées surtout à bénéficier aux habitants mais dont la
non-observation pouvait aussi toucher les intérêts concrets des
Membres de la Société des Nations envisagés individuellement.
On peut citer comme exemples les dispositions relatives à la traite
des esclaves et les dispositions concernant le trafic des spiritueux

379
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 382

dont la violation par un Mandataire pouvait affecter un Etat voi-
sin ou même d’autres Etats lesquels, étant Membres de la Société
des Nations, auraient alors eu le droit d’élever des objections. S’agis-
sant de ces dispositions, les Etats Membres de la Société des Nations
auraient possédé des droits ou des intéréts juridiques, soit parce
que les accords indiquaient l'intention d’attribuer de tels droits
aux Etats Membres à titre individuel soit parce que, vu l’effet qu’une
violation des termes du Mandat aurait eu sur les intéréts concrets
des Membres pris individuellement, on a dû vouloir conférer à
ceux-ci le droit de résister à une violation de ce genre.»

Le défendeur admet ici un principe nié par l’arrêt de la Cour, à savoir
que, dans certaines circonstances, les Etats Membres de la Société des
Nations avaient le droit de se plaindre des violations des dispositions
du Mandat que l’arrêt dénomme dispositions relatives à la gestion, c’est-
à-dire des dispositions ayant trait à l’accomplissement de la mission
sacrée de civilisation. C’est alors une question de fait que d’apprécier
si la politique de discrimination raciale au Sud-Ouest africain a des ré-
percussions sur des Etats comme les Etats demandeurs. En formulant
une allégation qui concerne la discrimination raciale, ils ont le droit,
en vertu du deuxième alinéa de l’article 7, de voir la Cour se prononcer
sur leur demande au fond, tout comme s’ils alléguaient l’existence de
la traite des esclaves ou du trafic des spiritueux. Cela ne va d’ailleurs
pas à l’encontre des autres conclusions énoncées dans la présente opi-
nion sur l’origine et la nature du droit des demandeurs à ce qu’il soit
statué sur les requêtes qu’ils ont déposées conformément au deuxième
alinéa de l’article 7. Cela montre que les demandeurs ont qualité pour
obtenir que la Cour se prononce sur leurs conclusions, que ce soit en
un sens favorable ou défavorable.

L’arrét de la Cour se fonde sur cette assertion que, même si les deman-
deurs ont qualité pour introduire une action en l’espèce — ce que la
Cour a décidé en 1962 — il n’en résulte pas qu’ils aient un intérêt
juridique leur permettant d'obtenir un jugement au fond. Aucune autorité
n’est citée à l’appui de cette assertion, qui paraît inviter à une procédure
parfaitement vaine. Pourquoi un Etat introduirait-il une instance, alors
qu’il n’a pas qualité pour obtenir qu’un jugement soit rendu en sa faveur
même si les thèses qu'il soutient en fait et en droit sont établies au fond?
Pourquoi la Cour tolérerait-elle une situation dans laquelle les parties
prennent à grands frais la peine d’étudier le fond en détail, pour s’en-
tendre dire plus tard que la Cour ne tiendra compte ni des plaidoiries
ni des dépositions parce qu’une décision de rejet est adoptée du chef
d’une question préliminaire qui empêche tout examen au fond?

Egalité économique

Comme l'arrêt de la Cour entreprend l’analyse du système des Man-
dats dans son ensemble et non pas seulement celle des Mandats C, il
convient de connaître, aux fins du problème général soulevé par cette
analyse, les intentions que les auteurs ont eues en 1919 lorsqu'ils ont

380
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 383

prévu le pourvoi devant la Cour relativement aux dispositions des Man-
dats autres que les dispositions déjà considérées. On sait que le système
des Mandats ne se bornait pas à traduire des préoccupations idéalistes
quant au bien-être des peuples autochtones non encore capables de se
diriger eux-mêmes ; non seulement il rejetait l’idée que les colonies appar-
tenant auparavant à l’ennemi vaincu seraient prises comme butin de
guerre par les conquérants, dans l'intérêt de ceux-ci, mais encore il se
fondait sur la proposition de caractère pratique d’après laquelle les
territoires sous Mandat, du moins ceux qui relevaient des catégories A
et B, devraient offrir des possibilités économiques égales à tous les Mem-
bres de la Société des Nations; c’était le principe de la porte ouverte.
Il était inscrit dans les Mandats A et B et le retard avec lequel les Man-
dats C ont été approuvés tient à ce que le Japon s’est efforcé, sans succès,
de le faire appliquer aux Mandats C pour la région du Pacifique. Le
représentant du Japon à la conférence de la paix a pu invoquer un ar-
gument que l’on a continué à avancer au cours des années suivantes.
Au Conseil des chefs de délégation, à Paris, en décembre 1919, il a dé-
claré: « Le principe de l’égalité de traitement dans le domaine économique
doit être l’une des garanties prévues ... dans l’intérêt de la population
indigène» (United States Foreign Relations, Paris Peace Conference
1919, vol. IX, p. 642). Il a soutenu en outre que, parmi les garanties
mentionnées à l’article 22, paragraphe 6, on doit compter légalité de
traitement prévue au paragraphe 5, puisque «cette égalité de traitement
favorise tout autant les intérêts de la population indigène que ceux des
ressortissants étrangers » (ibid., p. 645). Le point de vue du Japon ne
l’a pas emporté en matière de Mandats C mais, pour ce qui est du sys-
tème dans son ensemble, la question a été nettement posée.

«Dans la conception que s’en faisaient à l’origine le général
Smuts et le président Wilson, les Mandats comportaient nécessaire-
ment la condition de la porte ouverte et les Etats Unis ont souli-
gné ensuite que c’est seulement lorsque l’on se fut entendu à la
Conférence de la Paix sur cette condition qu’ils «ont cru pouvoir
considérer que l’attribution de certains territoires ennemis par les
Puissances victorieuses serait conforme à l’intérêt du monde.»
(Quincy Wright, Mandates under the League of Nations, 1930,
p. 260; voir aussi ibid., p. 475, 477 et 479.)

L’un des principaux spécialistes français de la Société des Nations
a souligné avec force que c’est en dernière analyse l'intérêt de la popu-
lation indigène qui justifiait les dispositions concernant l'égalité de trai-
tement sur le plan économique (Ray, Commentaire du Pacte de la Société
des Nations, 1930, p. 625-626). Il partageait l’avis du représentant du
Japon selon lequel les garanties stipulées au paragraphe 5 de l’article 22
s’étendaient aussi aux Mandats régis par le paragraphe 6, c’est-à-dire
aux Mandats C.

La Commission permanente des Mandats a inscrit à son questionnaire,
même pour les Mandats C, une question sur l’égalité économique et les
rapports adressés par elle au Conseil mentionnent souvent ce sujet. Il

381
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 384

est donc exact de dire que les droits économiques qui, d’après l'arrêt
de la Cour, appartenaient aux Membres de la Société des Nations à
titre individuel, intéressaient la Société des Nations elle-même. C’est
ainsi que la question de l’égalité économique. a été discutée assez longue-
ment le 29 octobre 1927, à la douzième session de la Commission per-
manente des Mandats. On y a souligné à plusieurs reprises importance
du principe de l’égalité économique et insisté sur le fait que les garanties
de cette égalité étaient prévues dans l’intérêt des habitants et non pas
seulement dans l’intérêt des Etats Membres de la Société des Nations.
Au cours de la discussion, M. Rappard a déclaré:

«La clause de légalité économique a, en effet, été inscrite au
Pacte, à la fois dans l’intérêt du territoire et dans l'intérêt des Etats
Membres de la Société des Nations. D'ailleurs, à son avis, ces inté-
rêts se confondent. Mais il peut s’élever un conflit entre l’intérêt
de la Puissance mandataire et l’intérêt du territoire sous Mandat,
et c’est alors qu’il appartient à la Commission des mandats d’inter-
venir pour obtenir une solution favorable au territoire sous Mandat.»
(Commission permanente des Mandats, Procès-verbal de la douzième
session, p. 66.)

De même, le marquis Thecdoli, président de la Commission, a fait

observer:
«il s’est fait jour dans le public, ainsi qu’au sein de la Commission
des Mandats, l’opinion suivant laquelle le système des Mandats
a été établi dans l’intérêt des indigènes et que les règles imposées
aux Puissances mandataires dans ce but constituent un progrès
pour accroître le bien-être et le développement des populations
autochtones de certains territoires dont la civilisation est arriérée.
Le président partage cette opinion...»

Il a poursuivi en soulignant que «à la base de tout le système il y a, en
outre, un autre principe de toute importance, le principe de l’égalité
économique» (ibid., p. 168).

Puisqwil est admis dans l'arrêt de la Cour que les Membres de la
Société des Nations pouvaient invoquer les clauses juridictionnelles
des Mandats pour assurer le respect des dispositions relatives au main-
tien de l’égalité économique et puisque ces dispositions avaient aussi
pour objet l’intérêt des populations autochtones, on doit manifeste-
ment tenir pour mal fondé et inacceptable l’argument qui tend à mini-
miser la portée des clauses juridictionnelles en partant de cette idée
que les Mandataires n'auraient jamais consenti à un système qui aurait
pu les exposer à de constants procès. Il est peut-être opportun de rappeler
ici ce qui a été indiqué plus haut, à savoir que la clause dite des mission-
naires ressemblait plus par sa nature à une garantie en faveur des
autochtones qu’à une garantie en faveur des ressortissants des Etats
Membres de la Société des Nations.

On lit dans une étude très récente des origines du système des Mandats
le passage suivant:

«Le principe de la porte ouverte, en particulier tel qu'il a été

382
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 385

interprété à la fin du XIX® siècle, participe du caractère dualiste
du Mandat [obligations envers les populations sous tutelle et envers
la famille des nations] en ce qu’il repose implicitement sur l’hypo-
thèse que le meilleur moyen de favoriser les intérêts économiques
d’une population dépendante. est de n’exclure personne des avan-
tages du commerce colonial. » (Twitchett, « The Intellectual Genesis
of the League of Nations Mandate System », International Relations,
IIT, n° 13, avril 1966, p. 18.)

Il est ainsi établi qu’en prévoyant l’accès à la Cour internationale,
grâce a la reconnaissance de droits généraux dans une clause juridic-
tionnelle, les Mandats ne se heurtaient 4 aucune impossibilité juridique
et à aucune improbabilité inhérente eu égard aux pratiques inter-
nationales suivies au cours de la période postérieure à la première
guerre mondiale. La prétendue impossibilité ou tout au moins la préten-
due innovation juridique que constituait la reconnaissance de droits
touchant au fond, liés à un intérêt général, peuvent être également
étudiées compte tenu de certains principes et de certaines pratiques de
droit interne.

Problème de la qualité pour agir («standing») en droit interne

Dans son opinion dissidente de 1962 (p. 452), M. Winiarski a dit,
à propos de l’argument relatif à l’exercice d’un droit d’action dans un
intérêt général:

«On a invoqué à cette occasion une institution du vieux droit
pénal romain appelée actio popularis, qui cependant paraît étran-
gère aux systèmes juridiques modernes de 1919-1920 et au droit
international. »

Je laisse à d’autres le soin de parler des préceptes anciens du droit
pénal mais je voudrais dire qu’il existe au moins un système juridique
moderne où il est tout à fait courant que l’on tienne pour valables
des actions en justice engagées alors que le demandeur n’établit aucun
préjudice individuel direct.

Le problème de la qualité pour agir est bien connu dans le droit
des Etats-Unis. Envisagé notamment au regard du droit constitutionnel
américain ou du droit de la compétence fédérale, il se pose 4 propos
des contestations dont l’action des pouvoirs publics peut faire l’objet.
En droit international, on trouve un parallèle dans le droit de se pourvoir
contre une organisation internationale ou lun de ses organes. La ques-
tion a été examinée par l’Institut de droit international en 1957 mais
n’est pas en cause ici. Le droit des Membres de la Société des Nations
à se pourvoir individuellement devant la Cour permanente de Justice
internationale dans le cas où surviendraient certains différends avec le
Mandataire au sujet de l’interprétation ou de lapplication du Mandat,
comme il était prévu au deuxième alinéa de l’article 7 du Mandat,
pouvait aboutir à une situation où une décision judiciaire de la Cour
aurait contredit une décision politique du Conseil de la Société des
Nations. Mais, même dans une situation de ce genre, l’action de la

383
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 386

Cour n’aurait pas été dirigée contre la Société des Nations, l’un de ses
organes ou l’un de ses fonctionnaires. Elle n’aurait pas davantage
constitué une attaque contre la validité de la décision du Conseil consi-
dérée comme entachée d’excès de pouvoir. Nul ne songe à suggérer ici
qu'il existait dans le système judiciaire international un recours compa-
rable à celui qu'offre le droit des Etats-Unis sous la forme du writ
of mandamus, qui peut obliger un agent ou un organe du gouvernement
à s’abstenir de prendre une mesure dont l’inconstitutionnalité est alléguée.
Le droit applicable aux Etats-Unis, s’agissant de la qualité pour agir,
présente de l’intérêt en l’espèce dans la mesure où il concerne la question
de savoir si, dans certains systèmes juridiques, une partie «intéressée »
et «subissant en fait un préjudice» ou, comme le disent certaines lois,
«toute partie lésée » a qualité pour agir, autrement dit possède un droit
protégé par les tribunaux.

Le problème de la qualité permettant de se pourvoir en justice
(« Standing to Secure Judicial Review») + comporte maints aspects sans
équivalent à la Cour internationale de Justice. Mais l’argumentation
de l’arrêt de la Cour dans la présente affaire du Sud-Ouest africain,
en contestant à tout Etat le droit d’obtenir de la Cour une décision
lorsqu'un traité confère un droit de recours judiciaire mais que l'Etat
demandeur n’allégue pas un intérêt juridique propre touchant au fond,
aboutirait, si elle était exacte, à la conclusion que le vaste ensemble
constitué par la common law et la législation des Etats-Unis en la matière
est une quasi-impossibilité juridique. Il est dans la jurisprudence amé-
ricaine des cas où le demandeur doit montrer qu’un préjudice direct
a été causé à ses intérêts; cela se produit par exemple pour certaines
affaires intentées par des contribuables. Mais c’est loin d’être une règle
universelle. Un «contribuable, ou un citoyen et électeur, a un tel intérêt
à la forme de gouvernement qui le régit qu'il est fondé à engager une
action en vue d’obtenir un jugement déclaratoire au sujet de questions
y relatives», c’est-à-dire de questions relatives à «toute modification
de la charte municipale pour ce qui est de l’élection des conseillers »
(Corpus Juris Secundum, vol. 26, p. 271 — les italiques sont de nous).
Un Etat membre de la communauté internationale a un intérêt plus
fort et même plus direct à des questions concernant l’exécution d’obli-
gations conventionnelles fondamentales contenues dans un traité ayant
ce qu’on peut appeler à juste titre des caractéristiques constitutionnelles.

Bien que le droit anglais n’ait pas évolué dans ce domaine comme
celui des Etats-Unis, il n’en reste pas moins que, dès 1898, la Court
of Queen’s Bench a dit que le curé d’une paroisse «a manifestement
un intérêt suffisant» pour solliciter un mandamus à l'encontre d’autorités
chargées d’accorder des licences pour la vente de spiritueux (The Queen
c. Cotham [1898] 1 Q.B. 802). Aux Etats-Unis, on reconnaît aux citoyens
le droit de s’adresser aux tribunaux pour qu’ils remédient aux abus
dont le public se plaint. « L’action publique — action intentée par un

1 Tel est le titre de deux articles publiés par M. Louis L. Jaffe dans Harvard
Law Review, vol. 74, 1961, p. 1265, et vol. 75, 1961, p. 255.

384
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 387

particulier essentiellement pour défendre l'intérêt qu’a le public à ce
que les obligations qui lui sont dues soient exécutées — est depuis
longtemps l’une des caractéristiques de notre droit anglais et améri-
cain.» (Jaffe, op. cit., p. 302.) Le deuxième alinéa de l’article 7 du
Mandat reconnaissait à tout Membre de la Société des Nations un droit
semblable, lié à Pintérét qu’il avait à l’accomplissement de Ja mission
sacrée de civilisation.

Il importe peu, aux fins de mon argumentation, que le droit puisse
être différent en Italie et dans d’autres pays (voir Galeotti, The Judicial
Control of Public Authorities in England and in Italy, 1954), car je ne
cherche pas à établir un «principe général de droit» par des méthodés
de droit comparé. J’admets aussi qu’il y a «plus de rhétorique que de
raisonnement » (Jaffe, op. cit., p. 1289) dans la déclaration par laquelle
un tribunal de l’Ohio a dit qu’en autorisant les citoyens à obtenir
l’application des lois sur le repos dominical on permettrait «à tout
fanatique en mal de croisade de parcourir l'Etat en tous sens en obligeant
la police ou les tribunaux municipaux à arrêter des gens pour de pré-
tendues infractions dont il n’avait aucune raison légitime de s’occuper ».
Ce n’est pas pour donner libre cours à ce zèle désordonné que le droit
d’agir a été conféré aux Membres de la Société des Nations par le
deuxième alinéa de Particle 7 du Mandat.

J'accepte la proposition d’après laquelle

«la reconnaissance même du droit d’action du demandeur est la
meilleure preuve qu’il existe un droit touchant au fond. C’est au-
trement dit un cercle vicieux que de chercher un droit sur lequel repo-
serait la qualité pour agir car l’attribution même de la qualité pour
agir traduit l’existence d’un droit ... l’attribution du droit procédu-
ral permettant d’agir confère ipso facto des droits touchant au fond
de sorte que la qualité pour agir va toujours de pair avec un droit i.»

«Quand la législature a reconnu qu’un certain «intérêt» doit
être pris en considération, c’est cet «intérêt juridiquement protégé »
qui justifie que l’on ait qualité pour se plaindre lorsqu'il y a mécon-
naissance ?. »

Dans le cas des Mandats, la conférence de la paix de 1919-1920 a
joué le rôle de «législature», pour recourir à une analogie en un sens
restreint et limité. Si «le demandeur a qualité pour agir, son intérêt
est un intérêt juridiquement protégé et c’est ce que l’on entend par un
droit » 5.

Je tiens à redire ce que j’ai déjà indiqué plus haut, à savoir que l’ana-
logie tirée du droit interne que je viens d’examiner est loin d’être absolue
et qu’il importe de voir nettement les différences avec la situation en droit
international +. Il n’y a pas d’actio popularis généralement établie en

1 Jaffe, op. cit., p. 256; on doit noter que sa conception est différente.

2 Ibid., p. 264.

3 Davis, Administrative Law Treaties, 1958, sect. 22.04, p. 217.

* Je n’ai pas étudié la condition, exigée en droit constitutionnel américain, qui
porte sur l’existence d’une «affaire» où d’une «controverse ».

385
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 388

droit international. Mais le droit international a accepté et créé des
situations telles que les Etats ont un droit d’action sans avoir à prouver
un préjudice individuel ou à démontrer un intérêt individuel touchant
au fond, distinct de l’intérêt général.

SECTION VI. NATURE ET STRUCTURE DE LA SOCIÉTÉ DES NATIONS —
SON RÔLE DANS LE SYSTÈME DES MANDATS

Dans l'avis consultatif qu’elle a rendu en 1950 sur le Statut du Sud-
Ouest africain, la Cour est parvenue à la conclusion que les fonctions
de surveillance de la Société des Nations n’avaient pas pris fin avec
la dissolution de cette organisation, que l’Assemblée générale des
Nations Unies pouvait désormais exercer ces fonctions de surveillance
et que l’Union sud-africaine avait «l’obligation de se prêter à la surveil-
lance de l’Assemblée générale et de lui soumettre des rapports annuels »
(C.LJ. Recueil 1950, p. 137). Lorsqu'elle a examiné en 1955 et en 1956
des questions connexes, la Cour n’a pas modifié son point de vue à ce
sujet. De son arrêt de 1962, il faut déduire qu'elle restait fidèle à cette
conclusion. Dans l’arrêt qu’elle rend aujourd’hui, la Cour ne se prononce
pas sur la question du maintien en vigueur du Mandat ou de son article 6
qui contient la disposition relative à l’envoi de rapports annuels au
Conseil de la Société des Nations. L'autorité des énonciations anté-
rieures demeure donc inchangée, comme je l’ai déjà dit à un autre
propos. J’estime en conséquence inutile d’examiner la longue argumen-
tation présentée par le défendeur sur la disparition des pouvoirs de
surveillance de la Société des Nations. J’estime inutile aussi de m’attarder
dans la présente opinion sur les conclusions n° 2, 7 et 8 des demandeurs.

Il est tout aussi évident que la conclusion antérieure de la Cour d’a-
près laquelle rien n’a entamé la validité du premier alinéa de l’article 7
du Mandat demeure toujours. En d’autres termes, le Mandataire ne
pouvait pas modifier le Mandat sans en avoir préalablement obtenu
l’autorisation. Cette autorisation qui devait initialement être accordée
par le Conseil de la Société des Nations doit l’être désormais par l’As-
semblée générale des Nations Unies. Bien entendu, on peut, lorsqu'on
modifie, aller jusqu’à mettre fin. Le défendeur a reconnu qu’une autori-
sation serait, éventuellement tout au moins, indispensable pour intro-
duire des changements. Le conseil du défendeur a expliqué notamment,
le 7 avril 1965 (C.R. 65/13, p. 6), que l’Assemblée législative d'Afrique
du Sud avait «envisagé» que l’Assemblée générale avait compétence
pour accéder à la «requête » sud-africaine en vue de l’incorporation du
territoire. Ce point de vue correspondrait à celui du Royaume-Uni,
qui avait reconnu la nécessité d’obtenir l’autorisation des Nations Unies
pour toute modification du Mandat pour la Palestine. Mais le conseil
du défendeur a estimé que la compétence voulue pour faire droit à
une «requête » tendant à ce qu’il soit mis fin au Mandat est «une question
sans aucun rapport avec celle d’un pouvoir de surveillance ». La conclu-
sion qui s'impose, au contraire, est que semblable «compétence » est
l’une des manifestations les plus parfaites du pouvoir de surveillance.

386
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 389

Une autre fois, le défendeur a semblé admettre qu’il n’était pas besoin
d’obtenir, pour modifier le Mandat ou pour y mettre fin, accord d’un or-
gane des Nations Unies, mais qu’une autorisation prenant la forme d’une
résolution de l’Assemblée générale était en quelque sorte un «raccourci »
commode pour s’assurer l’agrément de divers Etats. Mais le premier
alinéa de l’article 7 n’envisage pas la nécessité d’obtenir l’autorisation de
divers Etats comme tels; il envisage la nécessité d’obtenir l’autorisation
de l’organe de surveillance, qui était initialement le Conseil de la Société
des Nations et qui est désormais l’Assemblée générale des Nations Unies.

L'arrêt que la Cour rend aujourd’hui insiste beaucoup sur la nature
de la surveillance exercée sur les Mandats. Il souligne que le Conseil
de la Société des Nations était le principal organe de surveillance.
Tout en reconnaissant que l’Assemblée de la Société des Nations pou-
vait prendre intérêt aux Mandats, il conclut que les Membres de l’or-
ganisation ne jouaient à titre individuel aucun rôle si ce n’est comme
membres du Conseil ou de l’Assemblée. L’arrét semble souligner la
personnalité distincte non seulement de la Société des Nations elle-
même mais aussi du Conseil. Il souligne aussi les dispositions de l’ar-
ticle 22, paragraphe 1, du Pacte aux termes desquelles il faut appliquer
aux régions placées sous Mandat le principe que

«le bien-être et le développement de ces peuples forment une mis-
sion sacrée de civilisation, et il convient d’incorporer dans le présent
Pacte des garanties pour l’accomplissement de cette mission».

Je reviendrai sur l’importance des mots que j’ai mis en italiques. L’ar-
rêt rendu aujourd’hui par la Cour reconnaît aussi, bien sûr, le rôle
imparti à la Commission permanente des Mandats qui examinait de
près les rapports annuels transmis par les Mandataires et donnait des
avis au Conseil. Il minimise le rôle de la Cour permanente de Justice
internationale. C’est par le fil de cette analyse qu’il en arrive à une inter-
prétation du deuxième alinéa de l’article 7 du Mandat, à faquelle je
ne puis souscrire.

Dans son argumentation, le défendeur-a fait état également du rôle
du Conseil et de la Commission permanente des Mandats comme or-
ganes exclusifs de surveillance. Selon lui, ces organes étaient par avance
connus du Mandataire et acceptés par le Mandataire, lequel devait
se prêter non pas généralement à n’importe quel genre de surveillance
internationale, mais uniquement à celle de ce Conseil et de cette Commis-
sion déterminés.

Ces prises de position et ces thèses qui se répondent l’une l’autre se
fondent sur une interprétation de certains événements historiques et
de certains instruments internationaux qui est différente de la mienne;
je vais donc exposer comment je comprends les choses après avoir étu-
dié les données pertinentes. Je m’efforcerai de suivre la ligne que Parrêt
semble indiquer, en examinant les circonstances dans lesquelles le
Pacte a été élaboré et la Société des Nations créée et les circons-
tances dans lesquelles le système des Mandats a fonctionné ensuite.

387
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 390

Il n’est pas toujours facile de faire le départ entre l’action de la So-
ciété des Nations ou de ses organes en tant qu’entités collectives et l’ac-
tion des Etats qui constituaient l’organisation. Je ne cherche pas ici à
formuler de conclusion sur le point de savoir si la Société des Nations
avait une personnalité juridique internationale distincte, je cherche à
apprécier de façon réaliste l’activité qu’elle exerçait en tant qu’organisa-
tion. Pour l’étude des problèmes qui nous intéressent ici, les vues expri-
mées et les attitudes adoptées par les gouvernements et leurs porte-
parole vers 1920 présentent de l’importance. Il y a lieu d'évoquer tout
d’abord certaines déclarations qui ont été faites en 1923 et en 1924 par
l’un des grands avocats de la Société des Nations, lord Robert Cecil:

«Au point de vue constitutionnel, la Société des Nations est
l’ensemble des gouvernements qui la composent et rien de plus.»
(Société des Nations, Journal officiel, 1923, p. 938.)

« La Société n’est pas une organisation supranationale, elle n’est
rien en dehors des gouvernements représentés à son Conseil et à
son Assemblée ... on peut donc utilement exercer de l’influence non
pas sur la Société des Nations en tant qu’organisme mais seulement
sur les gouvernements qui la composent. » (Jbid., 1924, p. 329-330.)
«Lord Robert n’est pas sans redouter des propositions qui pour-
raient avoir pour résultat de transformer le Conseil en une institu-
tion essayant, par ses propres forces, de supprimer l'esclavage.
Le Conseil n’a été institué que pour permettre aux gouvernements
de coopérer et pour leur prêter son concours toutes les fois que
cela est nécessaire.» (Zbid., p. 331.)

On voit donc par cette appréciation réaliste que, au moins durant
les premières années d’existence de la Société des Nations, ce sont les
gouvernements des Etats Membres qui ont été les vrais acteurs; cela
est encore souligné par la façon dont on a donné suite au paragraphe 8
de l’article 22 du Pacte, lequel se lit comme suit:

«Si le degré d’autorité, de contrôle ou d'administration à exercer
par le Mandataire n’a pas fait l’objet d’une convention antérieure
entre les Membres de la Société, il sera expressément statué sur ces
points par le Conseil. »

La section IV de la présente opinion retrace l’historique de la rédac-
tion des Mandats à la Commission Milner jusqu’au moment où les textes
ont été transmis, en août 1919, à la conférence de la paix. Comme
on l’a déjà signalé, ces Mandats n’ont été en définitive confirmés par le
Conseil de la Société des Nations que le 17 décembre 1920. Dans l’inter-
valle, ont eu lieu des négociations avec les Etats-Unis et des débats
occasionnés par l’insistance du Japon à faire inscrire la clause de la
«porte ouverte » dans les Mandats C; d’autre part, on a élaboré les Man-
dats A et les Mandats pour le Togo et le Cameroun qui n’avaient pas
été rédigés par la Commission Milner. L’Assemblée de la Société des
Nations a manifesté une certaine impatience devant ces retards et l’opi-
nion a réclamé la publication du texte des Mandats +.

1 Je crois devoir reprendre ici, à quelques modifications et additions près, une
partie de mon opinion individuelle de 1962 (p. 390 et suiv.).

388
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 391

«Le 5 août 1920 le Conseil de la Société des Nations a adopté
le rapport préparé par M. Hymans, représentant de la Belgique,
sur les « Obligations incombant à la Société des Nations aux termes
de l’article 22 du Pacte (Mandats) ». Le but de ce rapport était de
clarifier les rôles respectifs du Conseil et de l’Assemblée de la So-
ciété des Nations à l’égard des Mandats, mais il constitue aussi
le document de base relatif aux rôles respectifs du Conseil de la
Société d’une part et des Principales Puissances alliées d’autre part.
On se souviendra que la France, la Grande-Bretagne, le Japon et
la Belgique, c’est-à-dire les quatre Etats qui avaient accepté des
Mandats — la Grande-Bretagne agissant à plusieurs titres —,
faisaient alors partie du Conseil de la Société. En adoptant le
rapport Hymans, le Conseil de la Société approuvait inter alia
les conclusions suivantes:

3. A la question «Qui doit déterminer les termes des Mandats? »
le rapport répond:

«On n’a pas assez remarqué que la question n’est résolue que
partiellement par le paragraphe 8 de l’article 22 suivant lequel,
si le degré d’autorité, de contrôle ou d’administration n’est pas
déterminé par une convention antérieure, le Conseil doit statuer
sur ces points.»

Le rapport indique ensuite que la plupart des Mandats contien-
dront bien d’autres prescriptions que celles qui sont relatives au
degré d’autorité. Il précise que les Mandats B et C devront être
soumis «à l’approbation du Conseil». Eu égard au paragraphe 6
de l’article 22 du Pacte, il conclut qu’«il n’est donc pas indispen-
sable que les Mandats ... C contiennent des dispositions quelcon-
ques en ce qui concerne le degré d’autorité ou d’administration ».

4. Le rapport traite du sens de l'expression «Membres de la
Société» figurant dans le paragraphe 8 de l’article 22. I conclut
qu’elle ne saurait être prise au pied de la lettre, car il en résulterait
que le soin de déterminer les termes des Mandats reviendrait à
l’Assemblée de la Société, qui seule réunit tous les Membres; si
les rédacteurs avaient voulu désigner l’Assemblée, «ils auraient
employé ce terme et n’auraient pas eu recours à une périphrase
obscure». Le rapport conclut que, lorsque l’article a été rédigé,
on croyait que les conventions relatives aux Mandats seraient insé-
rées dans le traité de paix et que seules les Puissances alliées et as-
sociées seraient Membres fondateurs de la Société des Nations.
Le terme « Membres de la Société» voulait désigner dans le para-
graphe 8 de l’article 22 tous les signataires du traité de Versailles,
sauf l'Allemagne. En pratique, le rapport recommandait au Conseil
de demander aux Puissances de lui faire connaître leurs proposi-
tions quant aux termes des Mandats.

Le 26 octobre, le Conseil a adopté un second rapport présenté
par M. Hymans sur la question des Mandats.

389
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 392

Ce rapport déclare:

«En ce qui concerne les Mandats B ou C, il apparaît que l’ac-
cord est établi entre les Principales Puissances sur de nombreux
points, mais que des divergences subsistent sur l’interprétation
de certaines dispositions de l’article 22 et que les négociations
ne sont pas arrivées à leur terme.

Assurément, il est hautement désirable que les Principales
Puissances puissent réaliser une pleine entente et soumettre des
conventions au Conseil. À défaut de cette entente si souhaitable,
le Pacte prévoit l’intervention du Conseil à l’effet de statuer
sur le degré d’autorité, de contrôle ou d’administration à exer-
cer par les mandataires. »

. “Aussi espérons-nous vivement que, avant que l’Assemblée
ne se sépare, les Principales Puissances auront arrêté de concert
les formules de mandats destinées à être soumises au Conseil.»
(Les italiques sont de nous.)

Les divergences dont le rapport fait état dans le cas des Man-
dats C tiennent à la réserve formulée par le Japon sur la clause de
la porte ouverte. »

Les Principales Puissances ont en définitive abouti à un accord.

Il existe encore d’autres documents qui témoignent de la façon dont
était conçu à l’époque le rôle respectif des Puissances membres du
Conseil de la Société des Nations dans l’établissement des Mandats.

Le premier ministre de Grande-Bretagne a déclaré à la Chambre
des communes le 26 juillet 1920 (en réponse à la question: « Les grandes
Puissances soumettent-elles les Mandats à la Société des Nations?
Est-ce là leur position véritable?»): «Les grandes Puissances sont
Membres de la Société des Nations et ne soumettent les Mandats qu’à
elles-mêmes. » A nouveau, le 8 novembre 1920, lorsqu’on lui a demandé
si les représentants envoyés à la Société des Nations pouvaient « modifier,
amender et rejeter un Mandat », le premier ministre a répondu:

«Les grandes Puissances sont naturellement représentées au
Conseil de la Société et ces Mandats doivent être soumis au Conseil
de la Société. Ils ne peuvent être rejetés que de l’accord unanime
du Conseil de la Société... Rien ne peut se faire sans une décision
unanime du Conseil. C’est dire que rien ne peut se faire sans accord
des Puissances intéressées. »

Le 14 décembre 1920, la question a de nouveau été posée de savoir si
des projets de Mandats avaient été présentés à l’Assemblée de la Société
des Nations «et, dans la négative, pourquoi tel n’avait pas été le cas,
puisque l’obligation de définir le degré d’autorité, de contrôle ou d’ad-
ministration à exercer par le Mandataire incombe au premier chef aux
Membres de la Société?» Le sous-secrétaire d’Etat aux Affaires étran-
gères à fait publier une réponse imprimée dans laquelle il disait:

«le Conseil de la Société des Nations a décidé le 5 août 1920 que,
d’après le Pacte, l’obligation de définir le degré d’autorité, de con-

390
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 393

trôle ou d’administration à exercer par le Mandataire n’incombe
pas au premier chef à l’Assemblée de la Société des Nations. Confor-
mément au paragraphe 8 de l’article 22 du Pacte, c’est le Conseil
qui doit expressément statuer sur le degré d’autorité, de contrôle
ou d'administration si cela «n’a pas fait l’objet d’une convention
antérieure entre les Membres de la Société». Le Conseil a estimé
que, lorsqu'ils parlent des «Membres de la Société», les auteurs
du Pacte veulent désigner dans ce contexte les Membres de la
Société intéressés aux Mandats, c’est-a-dire les grandes Puissances
réunies 4 la conférence de la paix, entre lesquelles les Mandats
doivent être répartis. On considère donc que, d’après le texte du
Pacte, la Société des Nations n’est censée intervenir dans la mise
au point définitive des dispositions des Mandats que par l’inter-
médiaire du Conseil, et cela uniquement en cas de désaccord entre
les Puissances intéressées. Ces Puissances ont toutefois décidé de
donner au libellé du Pacte une interprétation plus large et d’ad-
mettre qu’il prévoit implicitement que le Conseil doit agir non pas
seulement en cas de désaccord, mais dans tous les cas, pour confir-
mer les décisions prises. On procède actuellement à des négociations
pour résoudre certaines difficultés qui subsistent encore et, si lon
peut aboutir à un accord, il faut espérer que la Société des Nations
approuvera les projets de Mandat avant que la présente session ne
prenne fin à Genève. »

C’est également le point de vue qui ressort du rapport Ishii présenté
au Conseil le 20 février 1921, dans lequel le rapporteur déclarait: « En
général ... le rôle du Conseil pourra se borner à la ratification des pro-
positions faites par les Puissances mandataires. »

Six années plus tard le Gouvernement britannique analysait toujours
la situation de la même manière. Le 21 février 1927, en réponse à la
question: «Qui a conféré le Mandat pour le Tanganyika à S.M. britan-
nique? », le secrétaire d'Etat aux colonies a répondu:

«Par l’article 119 du traité de Versailles, ’ Allemagne a renoncé
à ses anciennes possessions africaines en faveur des Principales
Puissances alliées et associées qui sont convenues, selon l’article 22
du traité [c’est-à-dire du Pacte], que les Mandats relatifs à l’admi-
nistration de ces territoires seraient confiés aux gouvernements
intéressés et ont proposé les termes dans lesquels les Mandats
devaient être énoncés. S’étant entendus sur l'attribution et la
délimitation de ces territoires, les gouvernements intéressés ont
accepté leurs mandats respectifs et ont également accepté de les
exercer au nom de la Société des Nations et conformément aux termes
proposés. Les Mandats ont alors été confirmés par le Conseil. »

Outre ces documents qui montrent clairement comment la Grande-
Bretagne interprétait la façon dont devaient être appliquées les disposi-
tions du paragraphe 8 de l’article 22 du Pacte, on peut noter encore qu’à
la séance non publique tenue par le Conseil le 4 août 1920, M. Bourgeois

391
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 394

(France) a souligné: Les « Puissances alliées et associées, en usant, lors
de la rédaction du Pacte, des mots « Membres de la Société» ont bien
entendu voulu se désigner elles-mêmes. » Le 10 décembre 1920, au cours
de la discussion des projets de Mandat au sein du Conseil de la Société
des Nations, le représentant de J’Italie a déclaré qu’aux termes du para-
graphe 8 de l’article 22 du Pacte le Conseil ne se trouvait pas encore
saisi à proprement parler de projets de Mandat A parce qu'aucun de
ces projets n’avait encore été communiqué à l'Italie et que «par consé-
quent, il n’y [avait] pas encore à leur égard accord entre les Principales
Puissances alliées ». Il s’est référé à la «nécessité de l’accord des Prin-
cipales Puissances alliées, visée par l’article 22 » (les italiques sont de nous).

Compte tenu de tous les éléments ci-dessus, on est inévitablement
amené à une autre observation que j’ai formulée dans mon opinion
individuelle de 1962 et que l’arrêt de la Cour ne semble pas pleinement
accepter. Il s’agit de la question de savoir si le quatrième alinéa du
préambule du Mandat pour le Sud-Ouest africain contredit en fait la
conclusion énoncée ci-dessus et prouve que les Puissances n’étaient pas
convenues des termes du Mandat et que c’est le Conseil qui a en réalité
« statué ».

Quand, le 14 décembre 1920, M. Balfour a présenté au Conseil de
la Société des Nations les projets types de Mandat C, le Conseil les a
immédiatement renvoyés au Sécretariat pour étre soumis aux experts.
Tl ressort des rapports ultérieurs du vicomte Ishii que le Secrétariat s’est
efforcé de faire en sorte que les termes prévus fussent conformes à l’ar-
ticle 22 du Pacte et que le rôle de la Société fût dûment reconnu. Le
vicomte Ishii signalait que le texte qui forme à présent le quatrième
alinéa du préambule avait pour but

«de définir clairement les relations qui, aux termes du Pacte, doivent
exister entre la Société des Nations et le Conseil, d’une part, et la
Puissance mandataire de l’autre ».

C’est dans le même esprit que les mots qui suivaient le préambule
dans le projet Balfour ([le Conseil] « par la présente, approuve les termes
du Mandat comme suit: ») ont été remplacés par la phrase figurant dans
le texte définitif, à savoir: «Par la présente, confirmant le mandat, a
statué sur ses termes comme suit: »

Le quatrième alinéa du préambule, inséré par le Secrétariat de la
Société des Nations, est sujet à malentendu. Le texte anglais, tel qu’il
apparait dans la version définitive du Mandat, est le suivant:

« Whereas, by the aforementioned Article 22, paragraph 8, it is
provided that the degree of authority, control or administration
to be exercised by the Mandatory not having been previously
agreed upon by the Members of the League, shall be explicitly
defined by the Council of the League of Nations: »

On notera que ce texte paraphrase plus ou moins le texte du paragraphe
8 de l’article 22 du Pacte. Mais le texte français suit plus exactement
le texte du paragraphe 8 de Particle 22 et, ce faisant, indique plus

392
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 395

clairement la condition à laquelle le Conseil était autorisé à agir. Le
texte français est le suivant:

« Considérant que, aux termes de l’Article 22 ci-dessus mentionné,
paragraphe 8, il est prévu que si le degré d’autorité, de contrôle ou
d'administration à exercer par le Mandataire n’a pas fait l’objet
d’une Convention antérieure entre les Membres de la Société, il sera
expressément statué sur ces points par le Conseil:» (Les italiques
sont de nous.)

En outre, dans le texte anglais du rapport Ishii, le membre de phrase
«not having been previously agreed upon by Members of the League»
est placé entre deux virgules, construction qui, en anglais, peut indiquer
aussi une condition. La virgule qui figure après le mot « Mandatory»
se retrouve dans les Mandats pour la Syrie et le Liban et pour la Palestine,
le Mandat belge sur l'Est africain, le Mandat britannique sur l'Est
africain et les Mandats pour les îles du Pacifique situées au nord de
l'équateur, mais elle ne figure pas dans le texte des Mandats pour les
îles du Pacifique au sud de l’équateur, ni dans les Mandats pour Samoa,
pour Nauru et pour le Sud-Ouest africain.

Si Pon estime que le quatrième alinéa du préambule affirme que les
Membres de la Société des Nations n’ont pas statué antérieurement sur
les termes du Mandat, étant donné l’interprétation que le Conseil et
ses Membres donnaient couramment à l’expression « Membres de la
Société des Nations », cette affirmation ne serait pas seulement contraire
aux faits historiques mais encore à l'énoncé de ces faits au deuxième
et au troisième alinéa du préambule. Au reste, il ressort à l’évidence du
dossier que ce sont les Principales Puissances et non le Conseil qui ont
«statué » sur les termes du Mandat, y compris les termes que seul, dans
les conditions indiquées, le Conseil était autorisé à définir en vertu du
paragraphe 8 de l’article 22.

Ce quatrième alinéa du préambule est tout entier omis dans les
quatre Mandats sur le Togo et le Cameroun, dont l’élaboration a été
différente, comme je lai déjà fait observer. A la séance du 7 mai 1919
du Conseil des Quatre, lorsque la décision a été prise de distribuer
les Mandats, il a été convenu que les Gouvernements britannique et
français soumettraient une recommandation conjointe à la Société
quant au sort des anciennes colonies du Togo et du Cameroun; il n’avait
pas encore été décidé de placer ces territoires sous Mandat. Mais la
recommandation concertée présentée à la Société des Nations par les
deux gouvernements le 17 décembre 1920 proposait le partage des deux
colonies entre la France et la Grande-Bretagne et prévoyait, dans l'esprit
de l’article 22, qu’elles seraient placées sous Mandat. Les deux gouverne-
ments ont en conséquence soumis au Conseil quatre projets de Mandat
analogues aux autres Mandats B. Cette recommandation concertée
énonce que les deux Gouvernements «osent espérer que le Conseil,
après avoir pris note des projets, considérera qu’ils ont été préparés
conformément aux principes énoncés au même article 22 et les approuvera
en conséquence ».

393
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 396

En approuvant ces quatre projets le 197 août 1922, le Conseil de la
Société des Nations n’y a pas introduit le nouveau quatriéme alinéa du
préambule, bien qu’il ait inséré la phrase d’une ligne qui le suit. S’il
était convenu qu’aux termes de l’article 22 du Pacte le Conseil avait
à statuer sur tous les termes des Mandats en l’absence d’un accord
antérieur entre tous les Membres de la Société des Nations, et si le
quatrième alinéa du préambule tel qu’il figure, entre autres, dans le
Mandat pour le Sud-Ouest africain doit être entendu ainsi, il serait
impossible d'expliquer pourquoi ces quatre Mandats sont régis par des
règles différentes. Le deuxième alinéa du préambule de ces quatre
Mandats énonce que les Principales Puissances alliées et associées « sont
tombées d’accord» que la France et la Grande-Bretagne feraient une
recommandation concertée concernant ces anciennes colonies et cela
a été évidemment considéré comme un accord conclu à l’avance entre
les Puissances en vue d’accepter toute recommandation que les deux
gouvernements pourraient faire. Cette conclusion est confirmée par les
traités du 13 février 1923 entre les Etats-Unis et la France relatifs aux
droits des Etats-Unis dans le Togo et le Cameroun français; ils se réfè-
rent à l’accord des quatre Puissances sur les Mandats, tout comme le
traité du 11 février 1922 entre les Etats-Unis et le Japon concernant
certains droits dans les Îles placées sous Mandat japonais rappelle
Faccord antérieur des quatre mêmes Puissances sur l'attribution du
Mandat et sur ses termes.

Ainsi, le 24 juillet 1922, discutant des Mandats A, le Conseil, en
sa treizième session, a approuvé une délaration très nette qui constate:

« Après les déclarations qui viennent d’être faites et vu l’accord
de tous les membres du Conseil, les articles des Mandats pour la
Palestine et la Syrie sont approuvés. »

Il importe ici de s’arrêter brièvement à un autre point de détail inté-
ressant l'interprétation de l’article 22 du Pacte. J’ai cité plus haut le
paragraphe 1 de l’article 22 en soulignant particulièrement le membre
de phrase: «et il convient d’incorporer dans le présent Pacte des garanties
pour l’accomplissement de cette mission». Comme il est question, dans
les autres paragraphes de l’article 22, du Conseil de la Société des
Nations et aussi d’une «commission permanente» mais qu’il n’est fait
aucune mention de la Cour permanente de Justice internationale, on
a soutenu que le renvoi devant la Cour tel qu’il est en définitive prévu
au deuxième alinéa de l’article 7 du Mandat ne constitue pas l’une des
«garanties pour l’accomplissement de cette mission » et doit par consé-
quent jouer un rôle moindre ou différent. Je n’adopte pas ce point de
vue et tiens à faire observer qu’au paragraphe 1 de l’article 22, le mem-
bre de phrase cité ne dit pas « toutes les garanties » ni même «les garan-
ties», ce qui aurait le même sens. Cela ressort avec une particulière
clarté de la version française: «il convient d’incorporer dans le présent
Pacte des garanties pour l’accomplissement de cette mission ». Ce n’était
certainement pas un excès de pouvoir de la part du Conseil que de con-

394
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 397

firmer l’inclusion dans le Mandat de l’article 7 qui énonçait deux garan-
ties: la nécessité d’une autorisation du Conseil pour toute modification
du Mandat et le recours à la Cour permanente de Justice internationale.

Il y a lieu à présent de revenir sur l’argument du défendeur évoqué
ci-dessus d’après lequel le défendeur, en tant que Mandataire, n’avait
consenti qu’à une surveillance d’un genre parfaitement déterminé, à
savoir celle qui était définie à l’article 22 du Pacte où l’on se référait
au Conseil de la Société des Nations et à la commission devenue depuis
lors la Commission permanente des Mandats. On soutient que le dé-
fendeur connaissait ces organismes d’avance et savait donc avec pré-
cision à quel genre de surveillance il acceptait de se prêter.

Le conseil du défendeur a fait grand cas de l’argument selon lequel
le système des Mandats dans son ensemble a été adopté à titre de com-
promis de sorte que l’on doit, en interprétant les Mandats, tenir compte
du point de vue des Puissances mandataires, parfois nettement opposé
aux idées dont le président Wilson était en grande partie l’auteur. Il
est évidemment exact que deux points de vue ont été exposés à la
conférence de la paix de Paris. Les uns préconisaient l’annexion des
possessions coloniales des Puissances ennemies. Certaines Puissances
victorieuses qui partageaient cette opinion attachaient, suivant leurs
intérêts, une importance variable au Moyen-Orient et à l'Afrique. Le pré-
sident Wilson était fermement opposé à toute idée d’annexion mais il a
accepté le fameux projet du général Smuts (Afrique du Sud), sur lequel
a été fondé en fin de compte le système des Mandats !.

En ce qui concerne plus spécialement les dominions britanniques et
notamment l’Union sud-africaine, on doit tenir compte de certains fac-
teurs particuliers, si l’on veut bien comprendre les circonstances dans
lesquelles les «négociations» du Mandat pour le Sud-Ouest africain
se sont déroulées. Il n’est nullement nécessaire de s’attarder sur les inci-
dents connus qui sont survenus à la conférence de la paix de Paris au
cours des tout derniers jours de janvier 1919, mais on se souviendra qu’à
ce stade le président Wilson avait réussi à s’assurer l’appui de M. Lloyd
George touchant le principe de non-annexion et l’établissement du
système des Mandats. Les autres membres du groupe des cinq grandes
Puissances ne s’opposaient plus à cette solution. Le «compromis » dé-
finitif, fondé sur le mémorandum présenté au Conseil des Dix par
M. Lloyd George le 30 janvier (dont le texte légèrement modifié est de-
venu l’article 22 du Pacte), a été une question d’ordre interne relative
à l’organisation intérieure de l’Empire britannique. Du point de vue
international, la Grande-Bretagne n’avait pas subordonné son accep-
tation du système des Mandats ou du rôle du Mandataire à l’adoption
du texte qui est devenu l’article 22 du Pacte et qui contenait pour les
Mandats C un pian conférant de larges pouvoirs à l’Afrique du Sud et
à l’Australie quant à leurs Mandats respectifs pour le Sud-Ouest africain,
la Nouvelle-Guinée et la partie de l’océan Pacifique située au sud de

1 Le plan Smuts excluait cependant du système des Mandats les colonies alle-
mandes d’Afrique.

395
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 398

l'équateur. De fait, M. Lloyd George a fait appel aux autres membres
du Conseil des Dix pour leur demander de l'aider à résoudre les pro-
blèmes intérieurs. de l’Empire britannique (voir Lloyd George, The Truth
About the Peace Treaties, 1938, vol. I, p. 541). D’aprés Hunter Miller
(«The Origin of the Mandates System», Foreign Affairs, vol. 6, 1927,
p. 277-280), |

«Londres souhaitait bien entendu maintenir la paix dans ce que
j'appellerai la famille du Commonwealth. Abstraction faite de ce
désir, on se souciait fort peu de choisir entre annexion et mise sous
Mandat, soit en Afrique, soit dans le Pacifique; à vrai dire, tenus
d'appuyer la réclamation japonaise touchant les îles situées au
nord de l’équateur, les Britanniques préféraient vraisemblablement
dans les deux régions le système des Mandats à l’annexion.»

Selon un éminent juge sud-africain:

« Une certaine confusion a été occasionnée sans aucun doute
par la fissiparité de l’Empire. Les signataires du Pacte se souciaient
aussi peu de la question purement interne des rapports inter-impé-
riaux que de cette autre question purement interne, celle de savoir
comment se répartiraient entre les organes de l’Union lexercice du
pouvoir exécutif et celui du pouvoir législatif sur le territoire sous
Mandat.» (J. van der Heever, dans l'affaire Rex c. Offen, op. cit.,
p. 84-85.)

« Si le système des Mandats n’a pas constitué un compromis entre
impérialistes, il a joué comme un principe très utile pour concilier
les aspirations contradictoires des différents éléments de l’Empire
britannique. Les hommes d’Etat britanniques avaient grandement
besoin d’une formule leur permettant de concilier les revendications
de l’Australie, de la Nouvelle-Zélande et de l’Afrique du Sud en
faveur de l’annexion pure et simple et la tendance contraire à ne
pas étendre l’Empire davantage. On a trouvé la réponse dans l’in-
génieuse institution qu’on a appelée le Mandat C.» (Ernest B. Haas,
«The Reconciliation of Conflicting Colonial Policy Aims: Accep-
tance of the League of Nations Mandate System», International
Organization, vol. VI, 1952, p. 532.)

Il importe de rappeler qu’avant la premiére guerre mondiale les do-
minions britanniques et l’Inde ne s’étaient pas encore vu reconnaître une
personnalité internationale distincte: ils n’étaient que des éléments de
l'Empire britannique. Vu leur admirable participation militaire à la
guerre, les dirigeants des Principales Puissances alliées et associées
étaient disposés à leur accorder un statut spécial à la conférence de la
paix et, finalement, à les admettre comme Membres originaires de la
Société des Nations (voir en général H. Duncan Hall, The British Com-
monwealth of Nations, 1920, p. 180 et suiv.).

De longues discussions ont précédé l’accord sur la représentation
distincte des dominions. Diverses formules de compromis ont été adop-
tées. Au Conseil des Vingt-Cing, les dominions, en tant que membres

x

de la délégation de l'Empire britannique, ont été autorisés à occuper
396
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 399

des sièges parmi les cing qui étaient attribués à l’Empire. Le règlement
de la conférence, tel qu’il a été communiqué à la presse le 15 janvier
1919, prévoyait dans le premier groupe les cinq grandes Puissances et
toutes les «Puissances belligérantes à intérêts particuliers », c’est-à-dire
la Belgique, les dominions britanniques, l’Inde et quelques autres. Lors-
que le Conseil des Dix, composé des chefs de gouvernements et des
ministres des Affaires étrangères des cinq grandes Puissances, a discuté
de l’avenir des colonies allemandes, «les représentants de l’Australie,
de la Nouvelle-Zélande et de l’Afrique du Sud étaient autorisés à être
présents et à exprimer leurs opinions... » (contre-mémoire, livre IE, p. 11).

En ce qui concerne l’argument selon lequel l’Union sud-africaine
connaissait en détail le genre de système de surveillance prévu à légard
du Mandat pour le Sud-Ouest africain qu’elle allait accepter, il importe
de noter que le projet britannique présenté par M. Lloyd George le
30 janvier 1919 ne comportait pas de clause relative à la Commission
permanente des Mandats, cette clause ayant été insérée à une date ulté-
rieure pour former le paragraphe 9 de l’article 22 du Pacte. Il ressort
du dossier que l’Union sud-africaine était bien décidée à exercer un
contrôle sur le territoire limitrophe du Sud-Ouest africain et, lorsqu'il
est devenu manifeste qu’une annexion pure et simple n’était pas poli-
tiquement possible, le Gouvernement sud-africain s’est montré prêt
à accepter le Mandat C pour le Sud-Ouest africain avec le degré de
contrôle envisagé au paragraphe 6 de l’article 22 du Pacte. M. Lloyd
George n'aurait pas pu présenter son projet le 30 janvier s’il n’avait
pas déjà été évident que ce projet permettrait à l’Afrique du Sud de réa-
liser ses ambitions à l’égard du Sud-Ouest africain, à condition que le
président Wilson donne son agrément.

D’après Hunter Miller (The Drafting of the Covenant, vol. I, p. 114),
il y avait déjà un «consentement tacite » quant à la répartition des Man-
dats le 30 janvier 1919. IL est certain que l’Afrique du Sud avait consenti
au Mandat lorsque l'attribution officielle a été faite par le Conseil des
Quatre le 7 mai 1919.

A ce stade, il convient de noter certains autres faits qui indiquent
que l’Afrique du Sud avait accepté le Mandat avant sa mise au point
détaillée. En septembre 1919, le Parlement sud-africain a adopté la loi
n° 49, intitulée South West Africa Mandate Act (Official Yearbook of
the Union of South Africa 1910-1920, p. 113 et 905-906). Cette loi, qui
devait être en vigueur pendant une année mais pouvait être prorogée
par résolution des deux chambres du Parlement, comprenait notam-
ment les paragraphes suivants:

«Considérant qu’un traité de paix, dont copie a été déposée
devant le Parlement, a été signé au nom de Sa Majesté à Versailles,
le 28 juin 1919, et qu’il convient que le Gouverneur général ait le
pouvoir d’accomplir tout ce qui peut être approprié et utile pour
donner effet, en ce qui concerne l’Union, au traité ou à tout Mandat
conféré en application du traité sur le territoire du Sud-Ouest africain,

décide.
397
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 400

1. Le Gouverneur général peut procéder à toutes les nomina-
tions, installer tous les services, faire toutes les proclamations,
prescrire tous les réglements et accomplir tous les actes qui lui
paraitront nécessaires pour donner effet, en ce qui concerne l’Union,
à l’une quelconque des dispositions dudit traité ou à tout Mandat,
conféré à l’Union en application du traité sur le territoire du Sud-
Ouest africain...» (Les italiques sont de nous.)

Le général Smuts, premier ministre, a hâté l’adoption de la loi en fai-
sant remarquer que le projet de Mandat pour le Sud-Ouest africain
risquait de recevoir sa forme définitive à la conférence de la paix à un
moment où le Parlement ne siégerait pas et qu'il fallait, par conséquent,
octroyer des pouvoirs intérimaires au Gouvernement afin de lui permet-
tre d’une manière générale de prendre toutes les mesures commandées
par les circonstances. Le premier ministre a fourni au Parlement des
renseignements sur l'élaboration du système des Mandats envisagé et
a donné certaines précisions au sujet des Mandats C qui devaient notam-
ment viser le Sud-Ouest africain. Il a ajouté que les membres du Parie-
ment trouveraient le procès-verbal de la Commission chargée de la
rédaction des Mandats dans un Livre bleu qui avait été publié et qu’ils
pourraient constater que le Mandat pour le Sud-Ouest africain était
rédigé en termes presque identiques à ceux de l’article 22 du Pacte.

La loi intitulée South West Africa Mandate Act a été renouvelée
en juillet 1920 et ultérieurement (Official Yearbook of the Union of South
Africa 1924, p. 111).

Si l’on se rappelle les dates qui marquent l’acceptation par le Gouver-
nement de l’Union sud-africaine du Mandat pour le Sud-Ouest africain —
à Paris probablement pas après le 30 janvier et, en tout cas, en mai 1919
au plus tard, et, au Parlement sud-africain, en septembre 1919 —, on
peut se reporter aux dates correspondantes qui ont jalonné, plus tard,
la rédaction du Pacte et des Mandats à la conférence de la paix. Certes
l'Union sud-africaine n’a pas été liée juridiquement avant l’entrée en
vigueur du Pacte dans le cadre des traités de paix, le 10 janvier 1920,
et avant l’approbation officielle du Mandat pour le Sud-Ouest africain
par le Conseil de la Société des Nations le 17 décembre 1920. Ce qui
est important, c’est qu’il y a eu acceptation de principe. « Ayant à toutes
les époques pertinentes consenti à accepter ce Mandat ... le défendeur. »
(opinion dissidente de M. van Wyk, C.I.J. Recueil 1962, p. 594). Cette
acceptation de principe n’a pas été assortie de réserves sur tel ou tel
point de détail; elle montre que l’Afrique du Sud a abouti à la conclusion
que l’acceptation du Mandat C, tel qu’il pourrait être rédigé, était le
seul moyen d’obtenir le contrôle souhaité sur le Sud-Ouest africain.

Lorsque les grandes lignes de l’article 22 du Pacte ont été provisoire-
ment acceptées au Conseil des Dix, à la séance du 5 janvier 1919, on n’a
fait que mentionner la présentation de rapports annuels; aucune pré-
cision n’a été donnée sur la nature de ces rapports. Les deux derniers
paragraphes de l’article 22 ont été ajoutés à la sixième séance de la
Commission de la Société des Nations, tenue le 8 février 1919 (Miller,
op. cit., p. 110-111). Ces deux paragraphes étaient rédigés comme suit:

398
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 401

x

«8. Si le degré d’autorité, de contrôle ou d’administration à
exercer par le Mandataire n’a pas fait l’objet d’une convention
antérieure entre les Membres de la Société, il sera expressément
statué sur ces points par le Conseil.

9. Une Commission permanente sera chargée de recevoir et
d'examiner les rapports annuels des Mandataires et de donner
au Conseil son avis sur toutes questions relatives à l’exécution
des Mandats. »

Le texte de l’article 22 comprenant ces deux paragraphes a été adopté le
13 février 1919 (ibid., vol. IX, p. 438, 441, 484-486).

A ce stade, la nature de la Commission permanente des Mandats
n’était pas encore connue; on ne s’est mis d’accord sur sa constitution
que le 29 novembre 1920.

En fait, la composition de la Commission permanente des Mandats
a été débattue au Conseil de la Société des Nations entre le 4 août et
le 29 novembre 1920. Tout d’abord, les participants ne sont pas arrivés
à s’entendre sur le point de savoir si les Puissances mandataires seraient
ou non représentées à la Commission ou, dans toute éventualité, si Ja
majorité de la Commission devrait être composée de représentants de
Puissances non mandataires. Alors que l’ensemble de la question était
encore à l'étude, M. Balfour (Grande-Bretagne) a déclaré, à la quatrième
séance de la dixième session du Conseil, tenue le 23 octobre 1920, qu'il
désirait prendre l’avis des représentants des dominions qui arriveraient
prochainement en Angleterre. A la première séance de la onzième
session du Conseil, le 14 novembre 1920, M. Fisher (Grande-Bretagne)
a signalé que les représentants des dominions britanniques étaient
d’avis de fixer le nombre des membres de la Commission à cinq au
maximum. M. Fisher a ajouté:

«Etant donné que la Commission des Mandats peut être appelée
à reviser les conditions dans lesquelles les Puissances mandataires
auront exercé leurs Mandats, il serait peut-être préférable que ces
Puissances ne fissent pas partie de la Commission ainsi réduite. »

Tels sont les deux seuls passages des procès-verbaux indiquant de la
part des dominions britanniques un intérêt à l'égard de la composition
de la Commission permanente des Mandats. Le Conseil a poursuivi le
débat et, à sa réunion du 26 novembre, il a décidé que la Commission
permanente des Mandats comprendrait neuf membres et que la majorité
de ces membres seraient des ressortissants d’Etats non mandataires.
Il a été également convenu que l'Organisation internationale du Travail
pourrait adjoindre à la Commission permanente un expert de son choix.

La procédure que devait suivre en fait la Commission permanente
des Mandats n’était certainement pas connue quand lAfrique du Sud
a accepté le Mandat. Le questionnaire régulièrement envoyé à chaque
Mandataire n’a été préparé qu’en 1922. Le Conseil n’a approuvé
les procédures applicables à l’examen des pétitions que le 31 janvier
1923. En outre, la composition de la Commission a varié. En 1925,
M. Rappard, qui avait été chef de la section des Mandats au Secrétariat

399
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 402

de la Société des Nations, a été désigné comme membre extraordinaire
de la Commission, ce qui portait à dix le nombre de ses membres. En
1927, on a porté ce nombre à onze en ajoutant un membre allemand.
La Commission est restée composée en majorité de ressortissants de
Puissances non mandataires.

Le paragraphe 9 de l’article 22 du Pacte ne fournissait guère d’indica-
tions sur la façon dont la Commission permanente des Mandats allait
fonctionner; il prévoyait simplement que la Commission serait «chargée
de recevoir et d’examiner les rapports annuels des Mandataires» et
«de donner au Conseil son avis». On ne trouve dans cet article aucune
allusion à {a pratique qui s’est établie et en vertu de laquelle les repré-
sentants des Mandataires se présentaient régulièrement devant la Com-
mission à Genève et y étaient souvent soumis à un interrogatoire serré,
encore qu’en général, à l’époque de la Société des Nations, la courtoisie
de rigueur dans les échanges diplomatiques fût observée de façon beau-
coup plus stricte que de nos jours à Organisation des Nations Unies.
A Genève, on s’exprimait rarement en termes rudes et violents, la
rédaction des résolutions s’inspirait du style diplomatique le plus pré-
cautionneux et d’une manière générale on évitait de placer un membre
dans une situation gênante. Il n’en est que plus frappant de relever la
vigueur de certaines des critiques formulées à la Commission et à
l’Assemblée, par exemple à propos de la rébellion des Bondelswarts qui
a fait l’objet de débats en 1922, 1923 et 1924. En 1928, lors de la quator-
zième session de Ja Commission, l’Afrique du Sud était représentée par
M. Werth. Il a parlé des critiques formulées dans une pétition provenant
de Rehoboth et s’est référé à «la gravité des imputations formulées »
par la Commission. J] a dit qu’il avait «surpris ... une nuance d’impa-
tience, je pourrais presque dire une note de mécontentement et de déplai-
sir» (p. 60). Lord Lugard a répondu à M. Werth (p. 98). M. Merlin a
déclaré: «Le rapport dont il s’agit était si décousu que la lecture en
était impossible» (p. 67). M. Rappard a dit ne pas connaître

«de lecture plus déprimante que celle des pages 29 et suivantes
du rapport de 1927, non pas seulement à cause des situations dé-
peintes, mais parce qu’il semble en résulter de la part des auteurs
du rapport, des commissaires des districts et des magistrats, un
certain manque de sympathie humaine... Les auteurs du rapport
paraissent toujours se placer au point de vue des intérêts des blancs,
même en traitant de la question des indigènes.» (P. 101-102).

Sans être caractéristiques de toutes les sessions de la Commission, de
telles critiques ne sont pas des exemples isolés.

Il est exact que les membres de la Commission permanente des Man-
dats étaient des experts choisis 4 titre personnel mais cela n’a pas em-
péché certains d’entre eux de participer, comme délégués de leur pays,
à l’Assemblée de la Société des Nations, où en qualité de représentants
nationaux ils prenaient une part active aux débats politiques sur les
événements survenus dans les territoires sous Mandat.

Indépendamment des modifications que la Commission permanente

400
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 403

des Mandats allait connaître dans sa nature et son fonctionnement,
l'Afrique du Sud en tant que Puissance mandataire ne pouvait pas
savoir comment les organes de la Société des Nations évolueraient. Le
Conseil devait bien être le principal organe de surveillance, mais c’était
un organe dont la composition changeait sans cesse. Aux termes de
l'article 4 du Pacte, il devait être composé de représentants des cinq
Principales Puissances alliées et associées, ainsi que de représentants de
quatre membres non permanents désignés par l’Assemblée. Comme les
Etats-Unis d'Amérique sont restés hors de la Société des Nations, les
grandes Puissances, même au départ, n’avaient pas la majorité. Deux
autres petites Puissances ont été ajoutées en 1922, et, à partir de ce
moment, les petites Puissances ont toujours eu la majorité; à partir de
1926, il y a eu neuf membres non permanents.

Ni Particle 22 du Pacte, ni le texte du Mandat n’indiquaient que l’As-
semblée de la Société des Nations dût jouer un rôle quelconque. On ne
prévoyait pas alors comment l’activité de l’Assemblée évoluerait dans
le cadre de l’article 3, paragraphe 3, du Pacte, bien que cet article 3
régit, au même titre que l’article 22, la répartition des attributions entre
les organes de la Société. L'Assemblée est devenue «l’organe central
de la Société » (Walters, op. cit., vol. I, p. 127) et, dès sa première session,
a insisté chaque année pour procéder 4 un examen du fonctionnement
du systéme des Mandats.

A sa première session, l’Assemblée a décidé que la Sixième Commission
s’occuperait de la partie du rapport du Conseil relative aux Mandats
(Burton, The Assembly of the League of Nations, 1941, p. 79-80). Lord
Robert Cecil a défendu vigoureusement les droits que l’Assemblée
tenait de l’article 3 (ibid., p. 214-220). A chaque Assemblée, la délégation
norvégienne soulevait la question de l’examen des Mandats et l’examen
annuel auquel procédait la Sixième Commission était loin d’être tou-
jours une simple formalité. En 1922, ce qu’on a appelé la rébellion des
Bondelswarts au Sud-Ouest africain a vivement ému les membres de
l’Assemblée. M. Bellegarde (Haiti) est intervenu énergiquement et
l’Assemblée a adopté une résolution à l’unanimité. La Commission
permanente des Mandats a établi un rapport (Annexes aux procès-
verbaux de la troisième session, p. 290 et suiv.) qui constituait en réalité
un blame à l’adresse de l’Afrique du Sud et elle a critiqué sévèrement
celle-ci pour n’avoir pas tenu la promesse qu'elle avait faite à l’ Assemblée
de procéder à une enquête officielle. A la quatrième session de l’Assem-
blée, tenue en 1923, le représentant sud-africain a protesté et défendu
son gouvernement mais l’Assemblée a adopté une résolution exprimant
son regret de ce que la Commission permanente des Mandats n’ait pas
pu faire état dans son rapport d’une situation satisfaisante au Sud-Ouest
africain et elle a formulé l’espoir qu’à l'avenir les rapports de l’Afrique
du Sud apaiseraient les inquiétudes. Dans son rapport annuel suivant,
l'Afrique du Sud a déclaré que des modifications avaient été faites
(Commission permanente des Mandats, Procès-verbaux de la quatrième
session, p. 42, 46, 59, 78, 112 et 119).

1 La règle de l’unanimité n’était pas toujours appliquée.

401
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 404

On trouve aussi un exemple frappant de l’intérêt que l’Assemblée
a porté aux problèmes de l’administration des Mandats dans les actes
de la septième session ordinaire de l’Assemblée (Société des Nations,
Journal officiel, supplément spécial n° 50, procès-verbaux de la Sixième
Commission, 1926, p. 16-26). A cette occasion, il y a eu une discussion
très vive au sujet de deux propositions que la Commission permanente
des Mandats avait faites au Conseil et qui avaient suscité une certaine
opposition parmi les membres du Conseil. Les propositions portaient
sur l'élaboration d’un questionnaire plus détaillé et sur le point de savoir
s’il était possible à la Commission de procéder à des auditions de péti-
tionnaires. M. van Rees, vice-président de la Commission permanente
des Mandats, a exposé à l’Assemblée les mesures prises par la Commission,
puis deux membres de la Commission, présents en qualité de représen-
tants de leur pays à l’Assemblée, Mme Bugge-Wicksell (Suède) et le
général Freire d’Andrade (Portugal), lui ont succédé à la tribune.

Le représentant de l'Afrique du Sud a pris part aux débats de l’Assem-
blée qui viennent d'être évoqués mais il est arrivé, à de nombreuses
reprises, que des dispositions importantes touchant l’administration
des Mandats aient été prises sans que l’Afrique du Sud, Puissance
mandataire, se sente apparemment suffisamment intéressée pour se
faire représenter. La situation a été exposée à la Cour dans Je dossier
transmis par le Secrétaire général des Nations Unies, à propos de l’avis
consultatif de la Cour du 7 juin 1955 sur la Procédure de vote applicable
aux questions touchant les rapports et pétitions relatifs au Territoire du
Sud-Ouest africain:

«En ce qui concerne la participation au Conseil des Mandataires
qui ne faisaient pas partie de cet organe, on note un évolution
graduelle de la‘ pratique. Lorsque la Société était à ses débuts, tous
les Mandataires étaient membres du Conseil, à l’exception des trois
dominions: l’Australie, la Nouvelle-Zélande et l’Afrique du Sud.
Un représentant de l’Empire britannique» siégeait au Conseil
en qualité de membre permanent, mais pendant les trois premières
années de la Société, aucun représentant spécial d’un dominion ne
fut jamais délégué au Conseil. Au cours de ces trois années, des
décisions très importantes furent prises, telles par exemple la
création de la Commission permanente des Mandats, l’approbation
des termes du Mandat en vertu duquel les dominions devraient
administrer les Territoires mandatés, l'invitation faite aux Manda-
taires de fournir des rapports, l’adoption du règlement intérieur
de la Commission permanente des Mandats, ainsi que l’examen
des deux premiers rapports de la Commission. Cette absence des
dominions n’est cependant pas imputable à la pratique en vigueur
au sein du Conseil, mais plutôt à des arrangements propres au
Commonwealth britannique concernant la représentation diplo-
matique de ses membres.

La première fois que des représentants spéciaux des dominions
assistèrent aux discussions du Conseil sur des questions de Mandat
fut le 20 avril 1923, date à laquelle on examina le statut national

402
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 405

des habitants des Mandats B et C. A cette occasion, le représentant
de l'Union sud-africaine fut désigné pour faire partie d’un comité
de rédaction chargé d'élaborer une résolution à soumettre au
Conseil.

Les Mandataires avaient indubitablement le droit de siéger au
Conseil chaque fois que l’on y discutait des rapports de la Com-
mission permanente des Mandats concernant leurs Mandats res-
pectifs ou que l’on y discutait de questions intéressant les Mandats
en général, que ces questions aient été soulevées par la Commission
des Mandats ou non. Par contre, jamais aucun Mandataire qui
n'était pas membre du Conseil ne prit part à l'élection des mem-
bres de la Commission permanente des Mandats. Les Mandataires
qui n'étaient pas membres du Conseil ne participèrent pas aux
décisions initiales de caractère général qui furent prises entre 1920
et 1922 concernant l’organisation générale du système des Mandats,
probablement pour des raisons qui n’intéressent pas notre sujet.
Trois de ces Mandataires siégérent cependant au Conseil en 1927,
au moment où il fut décidé de créer un siège supplémentaire à la
Commission des Mandats, afin de permettre la nomination d’un
représentant allemand.» (C.I.J. Mémoires, 1955, p. 45 et suiv. —
les notes sont omises.)

Il ne serait pas exact non plus de dire que la Commission permanente
des Mandats ne discutait du Mandat pour le Sud-Ouest africain qu’en
présence d’un représentant du Mandataire. M. Lauterpacht a relevé
sept cas où l’Afrique du Sud n’était pas représentée à des séances du
Conseil consacrées aux affaires du Sud-Ouest africain (opinion indivi-
duelle, C.J. Recueil 1955, p. 103). Même lorsque des représentants de
l'Afrique du Sud participaient à une session de la Commission permanente
des Mandats, celle-ci avait généralement coutume de débattre les pro-
blèmes du Mandat à titre privé, avant l’arrivée du représentant du Man-
dataire et, le cas échéant, après son départ.

Le rôle du secrétariat de la Société des Nations dans l’administration
du système de surveillance des Mandats était tui aussi important. Les
renseignements contenus dans les rapports émanant des Mandataires

«étaient complétés non seulement par l’audition annuelle des repré-
sentants accrédités, mais aussi par un grand nombre d’autres docu-
ments utilisables: monographies publiées pour les Gouvernements
mandataires et par eux, résultats d'enquêtes techniques anthropo-
logiques ou autres, coupures de journaux ou autres périodiques,
comptes rendus des débats des organismes consultatifs locaux ou
des parlements des Etats mandataires, pétitions émanant des terri-
toires ou les concernant, etc. Toute cette documentation était
soigneusement triée par la section des Mandats du Secrétariat
de la Société des Nations et chacun de ses éléments faisait l’objet
d’un examen attentif par certains au moins des membres de la
Commission. On peut donc admettre qu'aucun événement de

403
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 406

quelque importance qui se soit produit dans l’un quelconque des ter-
ritoires sous Mandat n’a échappé a l’attention de l’organisme de
surveillance...» [Le Japon constituait une exception.] (Rappard,
«The Mandates and the International Trusteeship Systems»,
Political Science Quarterly, vol. LXI, 1946; reproduit dans ses
Varia Politica, 1953, p. 183.)

L'évolution et les changements survenus dans le fonctionnement du
système de la Société des Nations en matière de surveillance des Mandats,
système qui est décrit plus haut, ont été acceptés par l’Union sud-afri-
caine ou ont fait l’objet d’un acquiescement de sa part. Le. dossier ne
permet pas d’affirmer qu’en acceptant les obligations définies dans le
Mandat l’Union sud-africaine n’ait donné son acquiescement qu’à
certaines modalités précises de surveillance qu’elle connaissait au préa-
lable. Ce n’est pas parce l’Afrique du Sud a consenti à se soumettre à
la compétence de la Cour permanente de Justice internationale, sans
faire très attention à la nature de cette compétence, que l’on doit contes-
ter le droit ou intérêt juridique que les demandeurs ont invoqué avec
pertinence en l’espèce.

SECTION VII. ABSENCE DE PRÉCÉDENTS JUDICIAIRES CONCERNANT DES
REQUÊTES COMME CELLES QUI ONT ÉTÉ DÉPOSÉES EN L’ESPECE

On peut demander pourquoi aucun Etat n’a, durant l’existence de
la Société des Nations, fait appel à la juridiction de la Cour dans l’inté-
rêt général de la bonne administration du Mandat, s’il est vrai que le
deuxième alinéa de l’article 7 donnait bien ce droit aux Etats. De nom-
breuses explications sont possibles. On pourrait tout d’abord, en guise
de réponse, demander aussi pourquoi, durant toute l'existence de la
Société des Nations, la Cour ne s’est vue saisie, relativement à des Man-
dats, que des réclamations présentées par la Grèce, pour le compte de
Mavrommatis, dans l’exercice du droit concédé aux Etats de porter
devant la Cour les griefs de leurs ressortissants?

En 1929, le vice-président de la Commission permanente des Mandats,
M. van Rees, a présenté par écrit à la Commission certaines réflexions
que lui avaient inspirées des articles parus dans la presse à la suite de
plaintes visant des pratiques appliquées dans certains territoires sous
Mandat. Il a dit qu’on oubliait que:

«les Mandats eux-mêmes, sans exception, offrent aux gouvernements
[des] auteurs un moyen beaucoup plus efficace pour remédier à
Pétat de choses signalé que ne l’est l’intervention invoquée, soit de
la Commission des Mandats, soit de l’opinion publique.

Ce moyen est fourni par la disposition figurant dans tous les
Mandats et aux termes de laquelle la Puissance mandataire est
tenue d’accepter que tout différend, quel qu’il soit, qui viendrait
à s’élever entre elle et un autre Membre de la Société des Nations,
relatif à l'interprétation ou à l’application des dispositions du
Mandat et qui ne serait pas susceptible d’être réglé par des négo-
ciations, soit soumis à la Cour permanente de Justice internationale. »

404
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 407

M. van Rees a tenu à faire consigner sa note au procès-verbal pour
attirer l’attention du public sur cette situation. (Commission permanente
des Mandats, Procès-verbal de la seizième session, 1929, p. 152.)

M. Rappard a fait alors observer que des commerçants avaient peu
de chances de voir leur demande accueillie par leur gouvernement:

« Il faut en effet avoir des arguments très puissants pour décider
un gouvernement à porter devant la Cour permanente de Justice
internationale une affaire qui le mettrait aux prises avec un gouver-
nement étranger.» ({bid., p. 153.)

La Commission permanente des Mandats a néanmoins décidé de faire
figurer au procès-verbal la note de M. van Rees.

La même année, dans son rapport au Conseil de la Société des Na-
tions, la Commission a présenté des observations sur le statut des habi-
tants non indigènes du Sud-Ouest africain, à propos d’une loi sur la
nationalité, et a fait savoir au Conseil qu’à son avis «cette question serait
susceptible éventuellement d’être portée devant la Cour permanente
de Justice internationale» (ibid., p. 203). Ces démarches n’ont reçu
aucune suite.

En 1930, M. Palacios, rapporteur, présentant un rapport relatif à
une pétition émanant d’une société minière du Sud-Ouest africain et
concernant l’application d’une loi, a déclaré:

«la Commission pourrait … conseiller aux pétitionnaires, s’ils sont
étrangers à l’Union, de s’entendre avec leur gouvernement. Peut-
être, par cette voie, pourrait-on même appliquer l’article 7 du
Mandat et, pour en finir, porter l’affaire devant la Cour permanente
de Justice internationale de La Haye, afin de s’assurer si, dans l’in-
terprétation du Mandat, il y a effectivement, en l’espèce, violation
d’un droit essentiel. »

On n’a pas insisté sur cette suggestion. (Commission permanente des
Mandats, Procès-verbal de la dix-huitième session, 1930, p. 155.)

En 1934, lord Lugard, au cours d’un débat sur la question du rattache-
ment du Sud-Ouest africain à l’Union sud-africaine à titre de cinquième
province, a dit:

«si l’on doutait de la légalité de la proposition à cause du régime
mandataire, le Conseil pourrait, au cas où il le jugerait utile, porter
la question devant la Cour permanente de Justice internationale
prévue à l’article 14 du Pacte et à laquelle il est fait allusion à
l’article 7 du Mandat. Ce dernier article n’a trait qu’à un différend
entre deux Membres de la Société des Nations, mais il est stipulé à
Particle 14 du Pacte que le Conseil peut demander à la Cour un
avis consultatif sur n’importe quelle question.» (Commission per-
manente des Mandats, Procès-verbal de la vingt-sixième session,
1934, p. 163-164.)
Il n’a été pris aucune décision en ce sens.

L'observation formulée par M. Rappard en 1929 est confirmée par

une opinion qui est le fruit d’une longue expérience:

405
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 408

«L'expérience prouve que les inconvénients dus aux divergences
de vues qui existent quant à l'interprétation d’une convention inter-
nationale générale de caractère technique revêtent rarement assez
de gravité, de l’avis des responsables de la politique étrangère
d’un Etat, pour les inciter à endosser la responsabilité politique
d’une action contentieuse contre un autre Etat.» (C. Wilfred Jenks,
dans Annuaire de l’Institut de droit international, vol. 45. 1954,
ire partie, p. 378.)

Cette attitude des gouvernements explique peut-être la rareté des
affaires portées devant la Cour en matière de Mandats, mais on ne
saurait, s’agissant d'interpréter le deuxième alinéa de Particle 7 du
Mandat pour le Sud-Ouest africain, arguer de cette rareté pour écarter
une affaire quand il en est déféré une à la Cour, ce qui s’est maintenant
produit. Il y a également lieu de noter que, si le Conseil de la Société
des Nations n’a jamais demandé à la Cour permanente de Justice inter-
nationale d’avis consultatif sur un Mandat — alors qu’il en avait indé-
niablement le droit en vertu de l’article 14 du Pacte —, l’Assemblée
générale des Nations Unies a demandé à la Cour internationale de Jus-
tice trois avis consultatifs sur le Mandat pour le Sud-Ouest africain.

SECTION VIII. RÉDACTION DES ACCORDS DE TUTELLE DES NATIONS UNIES

Pour étayer son interprétation du deuxième alinéa de l’article 7 du
Mandat pour le Sud-Ouest africain, la Cour invoque, dans son arrêt,
les accords de tutelle conclus dans le cadre des Nations Unies. L’argu-
ment a été développé dans l’opinion individuelle de sir Percy Spender
en l’affaire du Cameroun septentrional (C.I.J. Recueil 1963, p. 84 et
suiv.). Le fait est que des clauses juridictionnelles très semblables à celle
qui figure au deuxième alinéa de l’article 7 du Mandat pour le Sud-Ouest
africain ont été inscrites dans tous les accords de tutelle sauf ceux qui
concernaient la zone stratégique des îles du Pacifique relevant des
Etats-Unis et les deux tutelles dont l’Australie était chargée, à savoir
la Nouvelle-Guinée et Nauru.

Les accords de tutelle ont été négociés aux Nations Unies à partir de
1946 dans des conditions totalement différentes de celles dans lesquelles
les accords de Mandat avaient été négociés en 1919 et pendant les
années suivantes. Comme on l’a vu, l’accord s’est d’abord réalisé en
1919 sur les territoires à placer sous Mandat, après quoi les termes
des Mandats ont été mis au point par la Commission Milner en 1919
puis approuvés par le Conseil des chefs de délégation à la conférence
de la paix. Bien que l’Assemblée de la Société des Nations ait insisté
plus tard pour connaître le texte des projets, les Principales Puissances
alliées et associées ont établi d’un commun accord le libellé des Mandats
que le Conseil de la Société des Nations a ensuite confirmé; les Puis-
sances ne se sont pas prêtées à un débat contradictoire à l’Assemblée.
Mais l’Union sud-africaine n’avait aucun droit à continuer d’adminis-
trer le territoire du Sud-Ouest africain tant qu’elle n’acceptait pas l’ac-

406
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 409

cord de Mandat (j'ai indiqué le détail de ces opérations dans mon
opinion individuelle de 1962, pages 387-401 ; je reviens sur certains points
dans la présente opinion).

Au contraire, la Cour a dit dans son avis consultatif de 1950 que «les
dispositions du chapitre XII de la Charte n’imposent pas à l’Union sud-
africaine lobligation juridique de placer le territoire sous le régime de
tutelle » (C.I.J. Recueil 1950, p. 144). Tous les Etats détenteurs de Mandat
ayant ainsi la liberté de placer ou de ne pas placer sous le régime de tu-
telle leur territoire sous Mandat, ils avaient beau jeu de dicter les dispo-
sitions qui devaient être inscrites dans les accords de tutelle, ce qui n’em-
pêche d’ailleurs que les projets ont été longuement discutés à la Sous-
Commission I de la Quatrième Commission de l’Assemblée générale,
à laquelle il incombait d’approuver les accords en vertu de l’article 85
de la Charte.

Conformément aux articles 82 et 83 de la Charte, les Etats-Unis
ont présenté un projet relatif à une tutelle de caractère stratégique sur
les îles du Pacifique antérieurement placées sous Mandat japonais
et le texte en a été examiné non pas à l’Assemblée générale mais au
Conseil de sécurité. Les Etats-Unis n’ont pas opté pour l’introduction
d’une clause juridictionnelle dans cet accord de tutelle concernant une
zone stratégique, où les droits d’inspection peuvent aussi être limités.
Ils ont adressé ce projet aux autres membres du Conseil de sécurité,
ainsi qu’à la Nouvelle-Zélande et aux Philippines, quelques mois avant
d’en saisir le Conseil lui-même (voir Armstrong et Cargo, « The Inaugu-
ration of the Trusteeship System of the United Nations», Department
of State Bulletin, vol. XVI, 23 mars 1947, p. 521). D’autres gouverne-
ments ont suivi une pratique semblable pour les accords de tutelle et
les Etats-Unis ont fait de nombreuses observations et suggestions sur
les projets qui leur étaient transmis avant d’être officiellement discutés à
l’Assemblée générale. Dans les débats qui ont eu lieu ultérieurement à
la Quatrième Commission de l’Assemblée générale, M. Thomas, porte-
parole du Royaume-Uni, a dit que le Gouvernement des Etats-Unis
avait été le seul à proposer des amendements aux projets britanniques.
Ces amendements

«ont été discutés longuement; certains ont été adoptés tels quels,
d’autres avec des modifications, tandis que d’autres étaient retirés
d’un commun accord; un seul a été réservé pour être soumis à
l'Assemblée générale». (Nations Unies, Documents officiels de I’ As-
semblée générale, seconde partie de la premiére session, Quatriéme
Commission, premiére partie, p. 160.)

S’il est vrai que les débats qui ont eu lieu dans les commissions de
lAssemblée générale ont été approfondis, il n’en reste pas moins qu’un
Etat ne pouvait être contraint en aucun cas d’accepter une disposition
dont il ne voulait pas.

L'accord de tutelle pour la Nouvelle-Guinée, qui intéressait l’Austra-
lie, a été approuvé par l’Assemblée générale le 13 décembre 1946 avec
sept autres accords de tutelle. Le projet d’accord concernant Nauru a

407
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 410

été présenté conjointement par l'Australie, la Nouvelle-Zélande et le
Royaume-Uni le 27 septembre 1947.

Sir Percy Spender a noté à juste titre dans son opinion individuelle
en l’affaire du Cameroun septentrional (p. 85) que la Sous-Commission
de la Quatrième Commission de l’Assemblée générale a commencé
par étudier le projet d’accord de tutelle proposé par la Nouvelle-Zélande
pour le Samoa occidental et que ce texte a servi de base aux débats
dont les autres tutelles ont ensuite fait l’objet. Mais d’autres projets
ont été discutés à part. Pour ce qui est du projet australien concernant
la tutelle sur la Nouvelle-Guinée, les Etats-Unis ont proposé de nom-
breuses modifications (Nations Unies, Documents officiels de lAssem-
blée générale, seconde partie de la première session, Quatrième Commis-
sion, deuxième partie, annexe 5b), p. 242).

L’opinion individuelle dont il s’agit donne 4 penser que la question
était de savoir si le projet d’accord de tutelle relatif à la Nouvelle-Guinée
était acceptable pour la Sous-Commission de la Quatrième Commis-
sion. Or, en fait, le probléme qui s’est posé était de savoir si les sugges-
tions émanant de la Sous-Commission ou de ses membres étaient accep-
tables pour l’Australie. Tout au long de ces débats, Australie a eu
pour représentant le professeur Kenneth Bailey (tel était alors son
titre), qui avait joué un rôle éminent dans la préparation de la Charte
à la conférence de San Francisco. Il a précisé très nettement la position
du Gouvernement australien, ainsi que cela ressort des passages sui-
vants de ses déclarations qui sont extraits des procès-verbaux de la
Sous-Commission :

«[M. Bailey] est ... étonné que l’on suggère que la décision prise
pour le Samoa occidental pourrait servir d’indication en vue des
décisions à prendre au sujet d’autres projets d’accords. » (P. 121.)

«la tâche de la Sous-Commission consiste essentiellement à négo-
cier avec les gouvernements qui présentent les textes» (p. 141).

«M. Bailey (Australie) déclare que l'examen de l’accord par la
Sous-Commission n’a pas pour objet l'élaboration d’un nouveau
texte. La tâche de la Sous-Commission consiste à négocier, au nom
de l’Assemblée générale, avec les autorités chargées de l’adminis-
tration, et à leur proposer les modifications qui lui paraîtraient né-
cessaires. Jl appartient à ces autorités de dire si elles sont d’accord
ou non avec les modifications proposées. » (P. 192.)

«Annexe 5 f). Délégation de l’Australie. Commentaires sur les
propositions de modification au projet d’accord de tutelle pour
le territoire sous. Mandat de la Nouvelle-Guinée [p. 246 à 248].

1. À la lumière des discussions qui ont eu lieu au sein de la
Sous-Commission, tant au sujet du projet d'accord pour le Samoa
occidental qu'à l’occasion de la première lecture du projet d’accord
pour la Nouvelle-Guinée, la délégation de l’Australie a examiné
attentivement les modifications proposées par d’autres délégations.
En exposant son point de vue à l’égard desdites propositions, la
délégation australienne recherchera la concision au risque de s’ex-

408
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 411

primer avec une certaine brusquerie qui, elle l’espère, ne sera pas
mal interprétée.

Préambule ... Les dispositions nouvelles proposées ne semblent
pas nécessaires.

Article 2 ... La délégation de l’Australie croit savoir que cette
proposition a été retirée...

Article 3 ... La délégation de l’Australie croit savoir que ces modi-

fications ont été retirées.
Article 4. Première proposition de modification.

La partie a) de la proposition ne peut être acceptée...
La proposition b) ne semble pas nécessaire.

Deuxième proposition de modification. Cette proposition ne
semble pas nécessaire.

Troisième proposition de modification ... cette proposition ne
semble pas nécessaire.

Quatrième proposition de modification. Cette proposition ne peut
être acceptée.

Article 5. Première proposition de modification. La suppression
proposée ne semble pas nécessaire.

Deuxième proposition de modification. La proposition tendant à
supprimer cet article ne peut être acceptée.

Troisième proposition de modification ... cette proposition ... ne
peut être acceptée...

Article 7 … Trois modifications sont proposées à cet article.
Elles ne peuvent être acceptées par la délégation de l’Australie. »

Un rapport complémentaire de la délégation australienne (annexe 5h)),
p. 248) contient un résumé de certains des points sur lesquels, selon cette
délégation, il se dégageait à la Sous-Commission un «avis général» et
c’est compte tenu de cet avis qu’elle présentait «à l’approbation de la
Sous-Commission» un nouveau projet d’article 8 «/sous] réserve de
l’approbation en dernier ressort du gouvernement [australien] » (p. 250 —
les italiques sont de nous).

Les interventions de M. Baïley à la Quatrième Commission elle-même
ne traduisent pas une attitude différente (voir par exemple Nations
Unies, Documents officiels de l’ Assemblée générale, seconde partie de la
premiére session, Quatriéme Commission, premiére partie, procés-verbaux
des séances, 1% novembre-12 décembre 1946, p. 150 et 163).

Un projet d’accord de tutelle pour Nauru a été présenté plus tard
par l’Australie, la Nouvelle-Zélande et le Royaume-Uni. Ses dispositions
étaient très proches de celles qui figuraient dans l’accord pour la Nou-
velle-Guinée. Il ressort du rapport de la Sous-Commission qui a examiné
et approuvé le projet d'accord que personne n’a suggéré Vadjonction
d’une clause juridictionnelle (Nations Unies, doc. A/C.4/127, 21 octobre
1947). À la Quatrième Commission, le représentant de l’Australie, M.
Forsyth, a commenté les propositions d’amendements ou d’adjonctions

409
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 412

qui avaient été faites. Il n’en a accepté aucune et le projet d’accord a
été approuvé par la Commission. (Nations Unies, Documents officiels
de l Assemblée générale, deuxième session, Quatrième Commission, Tutelle,
comptes rendus analytiques, 16 septembre-6 novembre 1947, p. 98-104).

C’est dans cette perspective qu’il faut interpréter la déclaration faite
à la Sous-Commission par M. Bailey le 29 novembre 1946 sur la non-
inclusion dans le projet d’accord de tutelle pour la Nouvelle-Guinée d’une
clause juridictionnelle comparable à celle que contient l’article XVI du
projet relatif au Samoa occidental:

«M. Bailey (Australie) précise qu’aucun article comparable à
l’article XVI n’a été inséré dans le projet d’accord pour la Nouvelle-
Guinée parce que l’obligation de soumettre un différend à la Cour
internationale de Justice semble implicitement contenue dans l’en-
gagement pris par l’Australie aux termes de l’article 36 du Statut
de la Cour internationale de Justice, de se soumettre à la juridiction
obligatoire de la Cour. On n’a pas incorporé cette clause au Mandat
parce qu’au moment de sa publication, la Cour permanente de
Justice internationale n’était pas encore installée et l’on n’avait pas
encore accepté la clause facultative. » (Op. cit., p. 86.)

Il est vain de chercher à écarter l'explication officielle que l’Australie
a donnée à l’époque sur l’omission d’une clause juridictionnelle et de
s’efforcer de montrer que, l’obligation qui incombait à l’Australie en
vertu de l’article 6 étant limitée dans sa teneur et dans sa durée, la Sous-
Commission n’aurait pu considérer qu’il y avait là une raison de ne pas
inclure une clause juridictionnelle spéciale dans l’accord de tutelle.
Soutenir que la clause juridictionnelle a été omise des accords relatifs aux
tutelles australiennes en raison de l'absence de dispositions conférant
certains droits aux ressortissants d’Etats tiers, c’est créer rétrospective-
ment, pour étayer une thèse déterminée sans rapport avec la tutelle
pour la Nouvelle-Guinée, une théorie qui peut, tout au plus, se prévaloir
d’un certain parallélisme purement accidentel. Dans!’ opinion individuelle
qu’il a déposée en l’affaire du Cameroun septentrional, sir Percy Spender
a souligné que le représentant des Etats-Unis

«a retiré sa proposition concernant l’adjonction de certains articles
au projet relatif à la Nouvelle-Guinée et, plus précisément, la
proposition tendant à ajouter un article sur «la procédure à suivre
en cas de contestations sur l'interprétation et l’application des
dispositions du projet d’accord». (C.I.J. Recueil 1963, p. 94, où un
renvoi est fait aux pages 163-164 des procès-verbaux de la Sous-
Commission.)

Mais il a tout aussi «précisément » retiré ses propositions concernant
l’adjonction d’« articles relatifs aux organisations régionales, à la présen-
tation de rapports annuels et aux fonctions du Conseil de tutelle» en
d’autres termes toutes les propositions que l’Australie ne semblait
pas disposée à accepter. Rien dans le dossier ne justifie la théorie selon
laquelle les Etats-Unis ont retiré leur proposition ayant trait à une clause
juridictionnelle parce que leur délégation s’est aperçue que la tutelle

410
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 413

pourla Nouvelle-Guinée ne prévoyait l'attribution d’aucun droit individuel
à des ressortissants étrangers, au contraire de la tutelle pour le Samoa
occidental. Rien non plus ne justifie la conclusion de l’opinion individuelle
d’après laquelle la clause juridictionnelle a été omise de l’accord de
tutelle pour la Nouvelle-Guinée parce que «l’Assemblée ne considérait pas
qu’elle présentait une utilité quelconque » (C.I.J. Recueil 1963, p. 95).

SECTION IX. INTÉRÊT DE L’ ASSEMBLER GENERALE ET PRETENDUE
MANOEUVRE EN VUE DE TOURNER L’ ARTICLE 34 DU STATUT

On a aussi contesté la qualité des demandeurs pour agir en l’espèce
en alléguant qu’ils agissaient en tant qu’agents de l’Assemblée générale
des Nations Unies et non pas dans leur intérêt propre. Il est vrai que
la requête de Ethiopie — à la page 19 — (et mutatis mutandis celle du
Libéria) déclare que l’instance a été introduite « Afin de protéger l’inté-
rêt juridique que l'Ethiopie prend au juste exercice du Mandat, ainsi
que celui d’autres Etats dont la position est la même...» Le conseil des
demandeurs a mis l’accent par la suite sur les intérêts des autres Etats
et de l’Assemblée générale des Nations Unies. On a soutenu que c’était
abuser des procédures de la Cour, car cela constituait une manœuvre
en vue de tourner le paragraphe 1 de l’article 34 du Statut qui, en stipu-
lant que «Seuls les Etats ont qualité pour se présenter devant la Cour»,
empêche l'Organisation des Nations Unies ou un de ses organes d’intro-
duire une instance contentieuse pouvant aboutir à un arrêt assorti de
la force obligatoire.

Le défendeur affirme dans le contre-mémoire (livre IV, p. 448) «qu’en
l’espèce les demandeurs ne sont à la vérité que des prête-noms en vue de
l'instance engagée, les véritables parties étant les Etats africains indé-
pendants...» Mais les demandeurs sont eux-mêmes deux des Etats afri-
cains indépendants et le fait que d’autres Etats aient le même intérêt ne
les disqualifie pas.

Dans l’affaire relative aux Appels contre certains jugements du tribunal
arbitral mixte hungaro-tchécoslovaque, le Gouvernement tchécoslovaque,
demandeur, a invoqué la nécessité de consulter les Gouvernements rou-
main et yougoslave, parties au traité en cause dans cette affaire, lorsqu'il
a sollicité une prorogation du délai qui lui avait été fixé par la Cour per-
manente de Justice internationale pour présenter ses observations (C.P.J.I.
série C n° 68, p. 266). La Cour a chargé le Greffier d'informer le Gouver-
nement tchécoslovaque «qu’en tout état de cause, les observations dont il
s’agit ne sauraient être envisagées par la Cour autrement que comme des ob-
servations présentées au nom du seul Gouvernement tchécoslovaque... »
La Cour a déclaré que, si d’autres gouvernements désiraient présenter leurs
propres vues en leur propre nom, ils devraient chercher à intervenir au pro-
cès, comme le prévoit l’article 63 du Statut (oc. cit., p. 272). Mais la Cour
n’a pas dit que le fait pour la Tchécoslovaquie d’avoir les mêmes intérêts
que d’autres pays lui ôtait qualité pour déposer une requête devant la
Cour. Aurait-elle décidé qu’il en était ainsi, au cas où la Tchécoslovaquie
aurait émis le désir de consulter un plus grand nombre d’Etats? Deux

411
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 414

Etats Membres de l'Organisation des Nations Unies ont déposé une
requête dans la présente affaire; quatre Etats Membres de la Société
des Nations ont introduit une instance dans l'affaire du Vapeur Wimble-
don et celle de l’Interprétation du statut du territoire de Memel. Dans l’af-
faire relative à la Juridiction territoriale de la Commission internationale
de l’Oder, il y avait six demandeurs (1929, C.P.J.I. série À n° 23). Lorsque
plusieurs parties font cause commune, elles ne comptent que pour une
seule (voir l’article 31, paragraphe 5, du Statut). Dans la présente affaire,
les deux requêtes ont été jointes; cela serait également possible s’il y
avait vingt demandeurs, ou plus.

On se souviendra que dans l’affaire de Memel, le rapporteur du Con-
seil de la Société des Nations, déplorant qu’un vote unanime ne puisse
être obtenu en vue de demander un avis consultatif, a pressé les quatre
Puissances principales d’intenter une action contre la Lithuanie devant
la Cour permanente sur la base de l’article 17 de la Convention du 8 mai
1924. Le représentant de la Lithuanie a dit que le Conseil tout entier
était partie au différend (Société des Nations, Journal officiel, 13 février
1932, p. 540). Les quatre Puissances ont effectivement intenté l’action
et la Cour permanente a jugé l’affaire sans donner à entendre que la
requête était abusive ou qu’elle tournait l’article 34 du Statut, qui était
analogue en substance à cet égard à l’article 34 du Statut de la Cour
internationale de Justice. La situation pourrait être la même en ce qui
concerne l’une quelconque des nombreuses organisations internatio-
pales qui ont maintenant le droit de demander à la Cour un avis consul-
tatif (voir leur liste dans C.J. Annuaire 1964-1965, p. 34-35), lorsque
l’acte constitutif de l’organisation permet également aux membres de
demander à la Cour d'interpréter ses dispositions !.

Quand on reconnaît ainsi aux membres d’une organisation le droit de
prier la Cour d’interpréter les dispositions d’un acte constitutif ou d’un
autre traité fondamental, la clause leur donnant ce droit est le seul
titre dont ils ont besoin pour obtenir jugement; ils n’ont pas à invoquer
une autre disposition de droit leur reconnaissant spécifiquement un
«intérêt juridique ».

Le défendeur a également affirmé que l’instance actuellement engagée
contre lui doit être considérée comme faisant partie d’une campagne
politique (contre-mémoire, livre IV, p. 446 notamment). Qu’il y ait eu
et qu’il continue d’y avoir une opposition vigoureuse à la pratique de la
politique d’apartheid dans le territoire sous Mandat du Sud-Ouest africain,
cela est évident. Cette opposition s'étend à la pratique de l’apartheid

1 Voir l’Acte constitutif de ’ Organisation des Nations Unies pour l’Alimentation
et l'Agriculture, 1945, amendé en 1957, article XVII; Peaslee, International Govern-
mental Organizations, Constitutional Documents, vol. I, p. 672; Statut de l’Agence
internationale de l’énergie atomique, 1956, article XVII, ibid., vol. II, p. 938;
Convention créant l'Unesco, 1945, article XIV (prévoyant également une autre
forme de règlement judiciaire si la Conférence générale én décide ainsi), ibid.,
p. 1809; Constitution de l’Organisation mondiale de la Santé, 1948, amendée en
1959, article 75, ibid., p. 1891.

412
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 415

dans la République sud-africaine elle-même, mais la Cour ne s’intéresse
pas à ce qui se passe en dehors du territoire sous Mandat. Le rôle de la
Cour — tel que je le conçois — est de trancher un différend relatif à l’in-
terprétation ou à l’application des dispositions du Mandat et portant sur
la question suivante: la politique et la pratique de l’apartheid dans le
Sud-Ouest africain violent-elles ou non le devoir imposé au Manda-
taire par l’article 2 «d’accroître, par tous les moyens en son pouvoir,
le bien-être matériel et moral ainsi que le progrès social des habitants
du territoire»? La Cour n’a pas compétence pour examiner la légalité,
en droit international, des pratiques suivies par la République sud-afri-
caine sur son propre territoire.

Toutefois, comme le défendeur a cherché à nier que les demandeurs
aient un intérêt juridique légitime dans la présente instance, en préten-
dant qu’elle s'inscrit dans une campagne des Etats africains contre le
défendeur (voir la plaidoirie du conseil du défendeur, 26 octobre 1965,
C.R. 65/87, p. 45 et suiv.), il convient de dire un mot à ce sujet. A
certains moments, le conseil du défendeur a paru suggérer que la «cam-
pagne » était menée uniquement par d’autres Etats africains, mais il a
reconnu que les critiques avaient commencé bien plus tôt et que des
Etats non africains eux aussi avaient appuyé des résolutions condamnant
la pratique de l’apartheid (C.R. 65/87, p. 47; des exemples de déclarations
émanant de gouvernements non africains sont cités dans la réplique,
p. 76-83). Pour situer l’affaire dans une juste perspective, il est nécessaire
de rappeler que la question de la discrimination raciale en Afrique du
Sud a été soulevée pour la première fois devant l’Assemblée générale
par l’Inde en 1946. Le représentant de l’Inde s’est référé aux efforts de
Gandhi en Afrique du Sud en 1907 et 1913. Il a proposé une résolution
invitant l’Assemblée générale à décider que «la manière discriminatoire
dont le gouvernement de l’Union traite les Asiatiques en général, et
les Indiens en particulier, pour des motifs d’ordre racial, constitue un
déni des droits et des libertés fondamentales de l’homme et est contraire
à la Charte» (Yearbook of the United Nations, 1946-1947, p. 145). De
longues discussions ont eu lieu tous les ans au sujet de la compétence
de l’Assemblée générale compte tenu de l’article 2, paragraphe 7, de la
Charte et le problème a reparu à chaque nouvelle session de l’Assemblée.
En 1950, la résolution adoptée par l’Assemblée générale considérait
«que toute politique de «ségrégation raciale » (apartheid) repose forcé-
ment sur les doctrines de discrimination raciale». Ce sont les Etats
d’Asie qui ont soulevé devant l’Assemblée le problème plus général de
l'apartheid (ibid., 1950, p. 407). En 1956, par exemple, il y a eu des
résolutions distinctes sur les Indiens en Afrique du Sud et sur le probléme
général de la discrimination raciale dans ce pays. Cette seconde résolu-
tion, effectivement adoptée en janvier 1957, est intervenue à un moment
où quatre Etats africains seulement, en plus de l’Afrique du Sud, étaient
Membres des Nations Unies (ibid., 1956, p. 144; voir la résolution 820
(IX) de l’Assemblée générale en date du 14 décembre 1954). Le conseil
du défendeur a insisté sur une participation active « au cours des derniéres
années » (C.R. 65/87, p. 48). Il a peut-être voulu dire: après novembre

413
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 416

1960, « date critique » à laquelle des requêtes ont été déposées en l'espèce.

Il n’est pas hors de propos de rappeler que, dans la période qui a
suivi la fin de la première guerre mondiale, la Cour permanente de
Justice internationale et le Conseil de la Société des Nations ont été
appelés à maintes reprises à traiter de problèmes juridiques liés à l’an-
tagonisme germano-polonais, qui provoquait de temps à autre des
divergences d’opinions très acerbes (voir Walters, À History of the League
of Nations, 1952, vol. I, p. 406-408). A l’Assemblée générale des Nations
Unies et au Conseil de sécurité, il est malheureusement arrivé souvent
qu’on s'exprime sans modération et sans mesure sur divers points. Il
serait désobligeant de citer des exemples précis, mais la violence avec
laquelle les Membres de l’Organisation des Nations Unies ont condamné
la politique et les pratiques d’autres Membres dans des régions situées
en dehors aussi bien qu’à l’intérieur du continent africain a fréquem-
ment retenu l'attention du public depuis 1946.

Tant la Cour actuelle que la Cour permanente de Justice internatio-
nale ont dû résister aux efforts que certains déployaient pour les détourner
de leur devoir judiciaire en alléguant les motivations politiques de ceux
qui avaient cherché à mettre en mouvement le mécanisme judiciaire
soit en demandant à la Cour un avis consultatif, soit en introduisant
une instance contentieuse. La Cour permanente a été critiquée au sujet
de l’avis rendu dans l’affaire du Régime douanier entre Il’ Allemagne et
I’ Autriche (voir Hudson, American Journal of International Law, vol. 26,
1932, p. 1, 9). A Poccasion de cette affaire, MM. Adatci, Kellogg, Rolin-
Jaequemyns, sir Cecil Hurst, MM. Schücking, van Eysinga et Wang
ont fait, dans une opinion dissidente commune, une déclaration digne
d’être notée:

«Les soussignés considèrent comme nécessaire d’indiquer tout
d’abord ce qu’ils croient être la mission assignée à la Cour dans la
présente affaire. La Cour n’a pas à se préoccuper de considérations
politiques ni de conséquences politiques. Celles-ci échappent à sa
compétence.

Le Conseil a demandé l’avis de la Cour sur une question juridique.
[Suit l’énoncé de la question.] Et cette question est, en effet, pure-
ment juridique, en ce sens qu’elle a trait à l’interprétation de traités. »
(1931, C.P.T.I. série A/B n° 41, p. 75.)

Telle est la situation dans l’instance contentieuse en cours +.

Ce point est bien précisé par la Commission judiciaire instituée en
vertu de l’article 26 de la Constitution de l'Organisation internationale
du Travail, pour examiner la plainte déposée par le Gouvernement du
Portugal au sujet de l’observation par le Gouvernement du Libéria de
la Convention n° 29 de 1930 sur le travail forcé:

1 On peut noter que, dans le droit des Etats-Unis, lorsque le demandeur
introduit une instance dans un intérêt général, comme on l’a noté plus haut, ses
mobiles n’intéressent pas le tribunal, même si l’on démontre qu’il intente l’action
à seule fin de se venger du défendeur, par dépit ou malveillance. Voir Corpus
Juris Secundum, vol. 1, p. 1064-1065. .

414
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 417

« Dans ces conditions, la Commission ne peut non plus considérer
la plainte comme devant être sommairement rejetée par suite
de son prétendu caractère politique. La Commission n’a pas à
connaître de tel ou tel aspect politique que la question peut avoir;
la tâche qui lui est confiée est d’examiner judiciairement si, oui
ou non, il y a eu ou il y a de la part du Libéria manquement à
assurer d’une manière satisfaisante l’exécution des dispositions de
la Convention (n° 29) concernant le travail forcé, 1930, ratifiée
par le Libéria le 1€7 mai 1931. Pour prendre cette position, la Com-
mission s’est inspirée d’une série de décisions rendues par la Cour
internationale de Justice dans des affaires où il était soutenu devant
la Cour que celle-ci devait s'abstenir de donner un avis consultatif
en raison de la nature politique des questions sur lesquelles un
avis lui était demandé et notamment des décisions de la Cour dans
l’affaire relative aux Conditions de l'admission d’un Etat comme
Membre des Nations Unies (article 4 de la Charte)+ et dans l’affaire
relative à Certaines dépenses des Nations Unies ?, Comme il a été
déclaré par la Cour dans l’affaire relative aux Conditions de l’ad-
mission d’un Etat', la Commission «n’a point a s’arrêter aux mo-
biles qui ont pu inspirer cette demande»; il n’entre pas dans ses
fonctions de les accepter ou de les rejeter; alors que l’on pourrait
peut-être dire, pour reprendre les termes employés par la Cour
dans l'affaire relative à Certaines dépenses ?, que la question dont
la Commission est saisie «touche à des questions d’ordre politique »,
la tâche de la Commission est d’examiner judiciairement, sans
égard a de telles considérations, si les obligations de la Constitution
et de la Convention sont exécutées ou ne le sont pas.» (Bureau
international du Travail, Bulletin officiel, vol. XLVI, n° 2, suppl. II,
avril 1963, p. 171. La Commission se composait de M. Armand-
Ugon, membre de la Cour internationale de Justice de 1952 à 1961,
d’un ancien juge de Ceylan, M. Goonetilleke et du professeur
Castrén (Finlande), qui a une vaste expérience en tant que juge
dans les affaires d’arbitrage international, etc.)

Comme la Cour l’a déclaré dans l’affaire du Cameroun septentrional
(C.L.J. Recueil 1963, p. 27):

«La Cour n’a pas 4 se préoccuper de savoir si un différend portant
sur le méme objet a existé ou non entre la République du Cameroun
et les Nations Unies ou l’Assemblée générale. De l'avis de la Cour,
il suffit de constater que, eu égard aux faits déja exposés dans le
présent arrét, les positions opposées des Parties pour ce qui con-
cerne l'interprétation et l’application des articles pertinents de
Vaccord de tutelle révèlent l’existence entre la République du
Cameroun et le Royaume-Uni, à la date de la requête, d’un diffé-

1 C.IL.J. Recueil 1947-1948, p. 61.
2 Ibid., 1962, p. 155-156.
3 Ibid., p. 155.

415
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 418

rend au sens admis par la jurisprudence de la Cour actuelle et de
l’ancienne Cour. »

Tl est également vrai dans la présente affaire que la Cour n’a pas
à se préoccuper de savoir si un différend portant sur le même objet a
existé ou non entre la République sud-africaine et l'Organisation des
Nations Unies ou l’Assemblée générale.

SECTION X. QUESTION DE LA CADUCITÉ DU MANDAT

On a avancé un autre argument qui, s’il était bien fondé, prouverait
l’existence du droit des demandeurs à intenter une action en vertu du
deuxième alinéa de l’article 7 du Mandat. Dans la première des con-
clusions finales que son agent a lues à la Cour, le 5 novembre 1965, le
défendeur a affirmé:

«Que le Mandat pour le Sud-Ouest africain dans son ensemble
est devenu caduc lors de la dissolution de la Société des Nations et

que le défendeur n’est plus en conséquence soumis 4 aucune des
obligations juridiques découlant du Mandat. »

Il a déja été signalé qu’aucun des soi-disant «faits nouveaux» pré-
sentés par le défendeur n’aménerait la Cour à reconsidérer le point de
vue qui est le sien depuis 1950, a savoir que le Mandat n’est pas devenu
caduc lors de la dissolution de la Société des Nations. Sur ce point, la
Cour a été unanime en 1950 et aucune opinion contraire n’a été exprimée
en 1955 ni en 1956. En outre, il demeure, comme la Cour l’a précisé dans
son avis consultatif de 1950 et rappelé dans son arrêt de 1962, que

« Si le Mandat avait cessé d’exister, comme le prétend le Gouverne-
ment de l’Union, l’autorité de celle-ci aurait également cessé d’exis-
ter. Rien ne permet de conserver les droits dérivés du Mandat
tout en répudiant les obligations qui en découlent. » (C.I.J. Recueil
1962, p. 333.)

Au cours de la présente phase de l’affaire, le défendeur a cherché à
surmonter cette difficulté en faisant valoir qu’il avait, eu égard au Sud-
Ouest africain, un titre fondé sur la conquête. Le 27 mai 1965, le con-
seil du défendeur a déclaré (C.R. 65/39, p. 37): «Le défendeur prétend
que la nature juridique de son droit est celle qui est reconnue en droit
international comme découlant d’une conquête militaire. » Il est douteux
que le défendeur ait attaché beaucoup de prix à cet argument qui est, de
toute manière, dénué de tout fondement juridique.

C’est une banalité de dire que le droit international ne reconnaît
pas de titre fondé sur la conquête militaire. Il suffira de citer un passage de
l'ouvrage Oppenheim (par Lauterpacht, 8° éd. vol. I, p. 567):

«La conquête n’est un mode d'acquisition que si le conquérant,
après l’avoir établie fermement, annexe officiellement le territoire.
Une telle annexion a pour effet que l’Etat ennemi cesse d’exister;
elle met donc fin à la guerre. Cette manière de finir la guerre
s’appelant la subjugation, c’est la conquête suivie de la subjugation

416
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 419

et non la conquête seule qui crée un titre et constitue un mode
d'acquisition territoriale. Pourtant, il est tout à fait habituel de
parler du titre fondé sur la conquête, et tout le monde comprend
par là la subjugation après la conquête. Mais il faut préciser que, si.
un belligérant conquiert une partie du territoire ennemi et oblige
par la suite dans le traité de paix l'Etat vaincu à lui céder le terri-
toire ainsi conquis, le mode d’acquisition n’est pas la subjugation,
mais la cession. »

Or, il est bien connu que l’Allemagne n’a pas cédé le Sud-Ouest
africain à l'Afrique du Sud et que l’Afrique du Sud n’a pas conquis
la totalité du territoire allemand.

Je ne pense pas qu'en dehors des précisions qui ont été données ci-
dessus au sujet de la question de Palestine, il soit nécessaire d'ajouter
grand-chose aux déclarations faites par la Cour, ainsi que par sir Arnold,
McNair et M. Read dans leurs opinions individuelles, en 1950, puis de
nouveau par la Cour en 1962 sur le fait que le Mandat a survécu à la
dissolution de la Société des Nations. Il est intéressant toutefois de
prendre note d’un mémorandum que le Secrétariat des Nations Unies
a préparé en 1950 à la demande du Conseil économique et social sur la
question du statut juridique qu'avait à l’époque le régime établi par la
Société des Nations et sous son égide pour la protection des minorités.
Ce mémorandum est en grande partie pertinent eu égard aux Mandats !,

IL étudie les principes généraux régissant l’extinction des obligations
juridiques internationales et les divers facteurs ou circonstances justi-
fiant un changement qui doivent être examinés. Dans les premières
pages, le mémorandum affirme:

« Une obligation internationale conserve sa valeur tant qu’elle
n’est pas affectée par un fait qui constitue une cause d’extinction
de ladite obligation. De là il découle que l’extinction de l’obliga-
tion ne se présume pas. Il faut établir le fait, tel que l’arrivée du
terme, la disparition de l’objet de l'obligation, qui a mis fin à
l'obligation. » (P. 8.)

Et le mémorandum de préciser que la deuxième guerre mondiale
«comme telle n’a pas constitué une cause d’extinction des engagements
en matière de minorités» (p. 14).

A la page 16 figure un paragraphe intitulé « Thèse selon laquelle
les déclarations seraient devenues caduques» où il est précisé qu’«a
l’appui de cette thèse, on fait valoir les arguments suivants ». C’est dans
la présentation de ces arguments que le mémorandum indique: « La
disparition de la Société des Nations a entraîné l’extinction de l’obliga-
tion.» Un autre argument encore est avancé, à savoir que «juridique-
ment les Nations Unies ne sont pas les «successeurs » de la Société des

1 Il s’agit du document E/CN.4/367, du 7 avril 1950; il est complété par le
document E/CN.4/367/Add. 1, du 27 mars 1951, où le Secrétariat répond à certaines
des critiques dirigées contre le premier mémorandum et examine divers faits
nouveaux.

417
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 420

Nations ». Le Secrétariat formule 4 propos de ces arguments les obser-
vations suivantes:

«Sans doute, comme on l’a dit plus haut (p. 16) les Nations Unies
ne sont pas juridiquement les successeurs de la Société des Nations...
Mais les Nations Unies comme la Société des Nations sont l’organe
représentatif de la communauté internationale et à ce titre elles
possèdent une vocation à reprendre les fonctions exercées par la
Société des Nations et à tenir la place que tenait la Société des
Nations vis-à-vis des Etats qui avaient souscrit des engagements
devant les organes de la Société des Nations.» (P. 20.)

Puis, après avoir cité des extraits de résolutions des Nations Unies,
notamment de la résolution 24 (1) de l’Assemblée générale en date du
12 février 1946, le Secrétariat poursuit:

«Sans doute jusqu’à présent l’Assemblée générale n’a pas décidé
que les Nations Unies reprendraient les fonctions qu’exergait la
Société des Nations en matiére de protection des minorités, mais
du moment que la section c) de la résolution prévoit la possibilité
du transfert aux Nations Unies des fonctions et pouvoirs dévolus
a la Société des Nations en vertu de traités, conventions, accords
et autres instruments internationaux de caractére politique, on en
conclura que l’Assemblée générale a [admis] que la dissolution de
la Société des Nations n’a pas eu pour effet de mettre ipso facto
fin aux obligations résultant de ces divers instruments...

Il est intéressant de relever le cas des Mandats internationaux
qui présente beaucoup d’analogie avec celui de la protection des
minorités. Les Puissances «mandataires » étaient liées par un ac-
cord avec la Société des Nations. Or, la Charte des Nations Unies
(art. 77) a expressément décidé que le régime de tutelle s’applique-
rait aux «territoires actuellement sous Mandat.» (P. 21-22.)

Le mémorandum contient en outre un examen de l’argument selon
lequel la disparition de la garantie que la Société des Nations offrait
au régime des minorités aurait entraîné un déséquilibre du système. À
cela le mémorandum répond:

«Cette considération présente certes de l'intérêt. Cependant
elle n’est pas décisive: il ne faut pas oublier que les Nations Unies
ont pris la place que tenait la Société des Nations et remplissent
les fonctions générales que remplissait cette dernière.» (P. 23.)

Tl poursuit en ces termes:

«On semble donc fondé a conclure que du point de vue des

causes ordinaires d’extinction des obligations internationales, la sup-

pression de la garantie qui assortissait les engagements en matière
de minorité n’a pas eu pour effet d’éteindre ces engagements. »

Dans les chapitres suivants du mémorandum, divers accords relatifs
aux minorités sont successivement examinés. On trouve la une analyse

418 .
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 421

détaillée des changements de circonstances ayant un caractère « profond
et général » comme ceux qui ont eu lieu en Pologne et en Tchécoslovaquie.
Toutefois, en ce qui concerne la Turquie, cas dans lequel aucun nouveau
traité n’est intervenu depuis le traité de Lausanne de 1923, le mémoran-
dum conclut que les facteurs de changement, et notamment la dissolu-
tion de la Société des Nations, n’ont pas une importance suffisante pour
entraîner une modification des obligations de ce pays:
« À moins que l’on estime que tous les engagements concernant
le traitement des minorités ne sont plus valides, les engagements
pris par la Turquie ont conservé leur validité. » (P. 68.)

En conclusion, le mémorandum affirme:

«En considérant le tableau d’ensemble, on est donc amené à
conclure que de 1939 à 1947 l’ensemble des circonstances a changé
dans une telle mesure que le système d’une façon générale doit
être considéré comme ayant cessé d’être en vigueur.» (P. 83.)

Toutefois, pour répondre à certaines critiques et traiter de certains
faits nouveaux, le Secrétariat a publié le 27 mars 1951 un additif. Dans
cet additif, il signale l’avis consultatif rendu par la Cour en 1950 au sujet
du Statut international du Sud-Ouest africain. Après avoir cité des ex-
traits des pages 133 et 136 de cet avis, il aboutit aux conclusions sui-
vantes:

«Si nous citons 4 propos de la valeur des engagements en ma-
tière de minorités l’avis de la Cour au sujet du Sud-Ouest africain,
c’est parce que la Cour y pose le principe que la dissolution de la
Société des Nations n’entraine pas ipso facto la disparition d’un
régime établi sous son égide. On ne peut guére pousser plus loin
l’analogie entre le régime des mandats et le système de protection
des minorités. Il n’y a pas lieu d’énumérer ici les différences qui
existent entre ces deux systèmes et qui sont trop nombreuses et
trop bien connues.

Il convient enfin de signaler que le Secrétariat, pour déclarer que le
régime de protection des minorités avait cessé d’exister, ne s’est pas
fondé uniquement sur la disparition de la Société des Nations,
qui ne constituait qu’un des éléments de son argumentation. »

Absence de droits de réversion au profit des Principales Puissances
alliées et associées

Au cours de la procédure orale (C.R. 65/31, p. 54), l’un des Membres
de la Cour a demandé aux conseils des deux Parties s’ils étaient d’avis
que les Principales Puissances alliées et associées avaient un droit rési-
duel quelconque leur permettant de traiter des problèmes afférents aux
Mandats après la dissolution de la Société des Nations. Le conseil du
défendeur a refusé de «donner un avis» sur cette question (C.R. 65/39,
p. 40), refus dont, en vertu de l’article 49 de son Statut, la Cour est tenue
de prendre «acte». Mais l’argument selon lequel les Principales Puis-
sances alliées et associées auraient des droits résiduels ou des droits de
réversion de ce genre est sans fondement. Il ne trouve pour ainsi dire

419
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 422

aucun appui en doctrine (cf. Duncan Hall, «The Trusteeship System »,
British Year Book of International Law, vol. XXIV, 1947, p. 33 et 50).

Je pense qu’on peut admettre sans pousser la démonstration que lar-
ticle 119 du traité de Versailles ne comportait aucune cession de terri-
toires aux Alliés; l’idée d’une cession impliquant l’attribution, même
momentanée ou purement formelle, de la souveraineté sur les anciennes
colonies aurait été tout à fait contraire au règlement dont on était
convenu pour ce problème colonial. D’après Innes, Chief Justice dans

l'affaire Rex c. Christian (1923, South African Law Reports, 1924, Ap-
pellate Division, p. 108-109):

« L'expression renoncer au profit de est utilisée quelquefois dans
le traité au sens de céder à... Il n’en va pas de même des possessions
d'outre-mer; ou du moins de celles d’entre elles qui entrent dans
le champ d’application de l’article 22. Elles n’ont été cédées ni à
l’ensemble des Principales Puissances ni à l’une quelconque d’entre
elles par l’article 199, pas plus que la cité de Dantzig ne leur a
été cédée par l’article 100.»

Les Alliés avaient acquis le droit de répartir les Mandats et 1a s'était
arrêté leur rôle. Les Mandataires exerçaient leur Mandat pour le compte
de la Société des Nations et non pour celui des Puissances. Le Mandat
pour le Sud-Ouest africain subordonne toute modification à l’autori-
sation du Conseil de la Société des Nations et non pas simplement à
celle des Puissances. En 1946 l’Assemblée a entrepris d’exercer les pou-
voirs du Conseil; les Puissances, comme telles, n’ont nullement préten-
du exercer des droits de disposition ou de contrôle, sauf dans la mesure
où elles auraient tenu de la Charte de nouveaux droits de disposition
se rattachant au régime de tutelle.

Si l’on supposait que les Principales Puissances alliées et associées dé-
tenaient des droits résiduels ou des droits de réversion, cela obligerait
à prendre en considération un certain nombre d’autres facteurs. On
sait que la situation des Etats-Unis était spéciale: ils ont revendiqué à
l'égard de l’Allemagne, en vertu d’un traité séparé, tous les droits qu’a-
vaient les Etats parties au traité de Versailles et ils ont fait reconnaître
par d’autres Etats, en vertu de traités bilatéraux, leurs droits dans cer-
tains territoires sous Mandat; ils n’ont cependant conclu aucun traité
relativement au Sud-Ouest africain, quoiqu’ils aient conclu un traité
avec le Japon au sujet des droits découlant du Mandat C pour les îles de
l'océan Pacifique situées au nord de l’équateur. Reste à savoir s’ils pou-
vaient être considérés en 1945 comme ayant exactement les mêmes droits
que la France et la Grande-Bretagne, à supposer que ces droits aient bien
existé (voir toutefois Whiteman, Digest of International Law, vol. I, p. 602).

Si l'Italie et le Japon ont jamais détenu de tels droits, ils les ont aban-
donnés dans le cadre des traités de paix de 1947 et 1951, qui contiennent
les dispositions suivantes:

Article 40 du traité de paix conclu avec l'Italie en 1947:

«L'Italie renonce à tous droits, à tous titres et à toutes réclama-
tions résultant du régime du Mandat ou des engagements de tout

420
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 423

ordre résultant de ce régime, ainsi qu’à tous droits spéciaux de l’Etat
italien concernant l’un quelconque des territoires sous Mandat.»

Article 2 du traité de paix conclu avec le Japon en 1951:

«d) Le Japon renonce à tous droits, titres et revendications résul-
tant du régime des Mandats institué par la Société des Nations
et il accepte la décision du Conseil de Sécurité des Nations
Unies, en date du 2 avril 1947, étendant le régime de tutelle
aux îles du Pacifique antérieurement sous Mandat japonais. »

Il serait curieux d’arriver à la conclusion que seules la France et la
Grande-Bretagne ont le droit d’assumer à nouveau le contrôle du terri-
toire ou de se plaindre de violations. Je ne sache pas qu’aucune des
« Puissances » ait affirmé lexistence d’un tel droit pendant la conférence
de San Francisco ou à aucun autre moment. L’historique du Mandat
pour la Palestine et des mesures prises par la Grande-Bretagne au
sujet de la cessation de ce Mandat ne confirme nullement la thèse fondée
sur les droits résiduels ou les droits de réversion.

Même si l’on affirmait l’existence de droits résiduels ou de droits
de réversion, cela pourrait difficilement avoir une incidence sur le droit
que les Membres de la Société des Nations en général tenaient de l’ar-
ticle 7 du Mandat de se plaindre des violations des clauses du Mandat.
Si, quid non, les Principales Puissances alliées et associées ou celles d’entre
elles qui étaient Membres de la Société des Nations avaient un titre sup-
plémentaire leur permettant de porter plainte, cela ne changerait rien à
la situation.

SECTION XI. APPRÉCIATION DU DROIT OU INTÉRÊT JURIDIQUE DES
DEMANDEURS COMPTE TENU DE LA NATURE JURIDIQUE
DE CE QUI EST VERITABLEMENT LE FOND DE L’AFFAIRE

Bien que l'arrêt de la Cour reconnaisse que, par certaines de leurs
conclusions finales, les demandeurs sollicitent des «déclarations » et que
les conclusions n° 1 et 2 sont de celles-là, il n’en affirme pas moins que

«la question à résoudre est de savoir si ... les Membres de la Société
des Nations, y compris les demandeurs en la présente affaire,
avaient 4 titre individuel et indépendant un droit ou intérét juri-
dique — ce qui diffère d’un intérêt politique — leur permettant de
réclamer l'exécution des dispositions des Mandats relatives à la
gestion ».

Mais la question est aussi de savoir si les demandeurs avaient à titre
individuel le droit de solliciter de la Cour une interprétation du Mandat
qui leur permit, par exemple, de décider s’ils devaient employer des
voies politiques pour amener le Mandataire à agir d’une certaine manière.
Les règlements intervenus lors de la conclusion de la paix au len-
demain de la première guerre mondiale ont fréquemment mis en
Jumière l'existence d’une corrélation entre les rôles respectifs de la
Cour permanente de Justice internationale et des organes politiques de

421
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 424

la Société des Nations. C’est ainsi qu’à l’article 11 du Pacte il est « dé-
claré que tout Membre de la Société a le droit, à titre amical, d’appeler
l'attention de l’Assemblée ou du Conseil sur toute circonstance de
nature à affecter les relations internationales et qui menace par suite
de troubler la paix ou la bonne entente entre nations, dont la paix
dépend». Aux termes de l’article 35, paragraphe 1, de la Charte des
Nations Unies, les Membres de l'Organisation ont un droit comparable
dans une «situation qui pourrait entraîner un désaccord entre nations ».
Supposons maintenant qu'un Etat Membre de la Société des Nations
(ou des Nations Unies) ait considéré que la pratique de l’apartheid
dans le territoire sous Mandat du Sud-Ouest africain constituait une
violation du Mandat et risquait de troubler «la bonne entente entre
nations» — ce qui s’est effectivement produit — ou d’«entrainer un
désaccord entre nations » — ce qui est un fait. Supposons qu’avant de
saisir l’ Assemblée (ou l’Assemblée générale) de cette question un tel Etat
Membre ait souhaité obtenir de la Cour internationale un prononcé faisant
autorité quant à l’exactitude de son interprétation du Mandat. Cet Etat
Membre aurait eu alors assurément un intérêt juridique eu égard au deu-
xième alinéa de l’article 7 du Mandat. Même une intention virtuelle d’agir
conformément à l’article 11 du Pacte (ou à l’article 35 de la Charte) jus-
tifierait la présentation d’une requête à ia Cour et, du point de vue juri-
dique, rien n’oblige un demandeur à préciser les raisons pour lesquelles il
désire obtenir ce renseignement. Comme la Cour l’a dit dans l’affaire de
l’Interprétation du statut du territoire de Memel, il se peut qu’il souhaite
simplement une interprétation qui puisse «à l’avenir servir de guide».

L’arrét accepte ou rejette certaines conclusions sur la base du critère
du caractère raisonnable. Or l’application de ce critère m’interdit d’ad-
mettre que, parce que les droits conférés aux «missionnaires » par l’ar-
ticle 5 peuvent constituer, comme le dit l’arrêt, des droits touchant à
des «intérêts particuliers » où peuvent avoir ce qu’il dénomme un « double
aspect», on doive reconnaître aux demandeurs un droit ou intérêt
juridique leur permettant d’introduire une requête eu égard aux mission-
naires, tout en leur déniant un tel droit ou intérêt eu égard à la pratique
de apartheid. A mon avis, c’est là une distinction parfaitement artifi-
cielle que, comme je Pai montré, l’historique de la rédaction du Mandat
ne vient nullement confirmer. Parce que les demandeurs n’ont pas ex-
pressément invoqué l’article 5 dans leurs requêtes, l’arrêt leur dénie
le droit d’obtenir un prononcé sur le point de savoir si le Mandat —
dont tout droit de ce genre découlerait — est toujours en vigueur. Les
demandeurs fondent en réalité leur conclusion n° 9 sur le premier alinéa
de l’article 7, aux termes duquel les dispositions du Mandat ne peuvent
être modifiées sans l’autorisation du Conseil de la Société des Nations;
or l'arrêt leur dénie le droit de savoir si l’action unilatérale du Manda-
taire suffirait pour mettre fin même aux droits que leur reconnaît l’ar-
ticle 5, encore qu’il affirme qu’«il n’y a pas lieu de rechercher » si l’as-
sentiment des Etats Membres intéressés aurait été nécessaire. L'arrêt
ne précise pas si l’assentiment de chacun des Membres serait nécessaire
pour qu’il soit mis fin à une clause de procédure. Lorsqu'on considère

422
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 425

l’historique de la rédaction du Mandat et l’intime corrélation qui existe
entre les deux alinéas de l’article 7, il semble à nouveau tout à fait
artificiel d’adopter la position que voici: on accepte la décision rendue
par la Cour en 1962 quant au maintien en vigueur, sous une forme ou
sous une autre, du deuxième alinéa de l’article 7; mais le droit, qui
subsiste, de se pourvoir devant la Cour n’autorise pas les demandeurs à
savoir si, d’après la Cour, le premier alinéa de Particle 7 est toujours
en vigueur; pourtant, s’il ne l’est plus, le Mandataire pourrait égale-
ment dénoncer le deuxième alinéa de l’article 7 et refuser aux demandeurs
jusqu'aux maigres droits, que leur reconnaît l’arrêt de la Cour, d’intro-
duire leurs requêtes et d'apprendre que la Cour est compétente. Mais
compétente pour quoi faire? Compétente, selon l'arrêt, pour affirmer
que la Cour ne peut pas donner suite aux demandes, parce que les de-
mandeurs n’ont aucun droit ou intérêt juridique.

Lorsque l’arrêt donne à entendre que l’intérêt des demandeurs eu
égard, par exemple, à la pratique de l'apartheid dans le territoire sous
Mandat du Sud-Ouest africain est uniquement politique et non pas
juridique, il fait écho à l’opinion dissidente commune de 1962. A la
page 466 de cette opinion, il est affirmé qu’en traitant d’une question de
compétence un tribunal doit, d’une manière générale, «écarter de sa con-
sidération toutes les questions touchant au fond de l'affaire », mais que:

« Une cour peut toutefois légitimement, en examinant les aspects
juridictionnels d’une affaire, tenir compte d’un facteur qui est fon-
damental pour la compétence d’un tribunal quel qu’il soit, à savoir
si les questions qui se posent au fond sont de nature à pouvoir
faire l’objet d’une décision juridique objective. »

Les auteurs affirment ensuite que la principale question quant au
fond consisterait à savoir si le Mandataire a violé les obligations que
lui impose l’article 2 du Mandat. Ils concluent — à titre provisoire,
il est vrai — que les problèmes soumis à la Cour demandent à être
appréciés dans un forum technique ou politique, mais que la tâche
«n'apparaît guère comme une tâche judiciaire». Dire que l’interpré-
tation de l’article 2 du Mandat constitue une tâche plus politique que
juridique est en réalité une autre manière d’affirmer, comme le fait le
présent arrêt, que les demandeurs ont un intérêt politique et non juri-
dique en ce qui concerne l'interprétation ou l’application de l’article 2.
Vue sous cet angle, la question touche à la possibilité d’intenter un
recours judiciaire («justiciabilité ») et appelle par conséquent un examen
des critères que la Cour peut appliquer pour s'acquitter de cette tâche.
A supposer qu'il ne relève pas du juge de déterminer si la pratique de
l'apartheid dans le territoire sous Mandat du Sud-Ouest africain accroît
«le bien-être matériel et moral ainsi que le progrès social des habitants
du territoire», il conviendrait pour le moins de rejeter la conclusion
n° 3 des demandeurs. Tel est le problème que je vais examiner maintenant.

Il présente deux aspects: a) l'identification des personnes pouvant
être qualifiées de bénéficiaires du Mandat; b) la possibilité d’examiner
judiciairement les demandes et le «standard » à appliquer.

423
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 426

a) Identification des personnes pouvant être qualifiées de bénéficiaires
du Mandat

Sur ce point, la terminologie utilisée dans l’article 22 et dans Je
Mandat lui-même n’est pas uniforme. Le paragraphe 1 de l’article 22
se réfère aux territoires «habités par des peuples non encore capables de
se diriger eux-mêmes dans les conditions particulièrement difficiles du
monde moderne». Il est fait une autre fois mention de «ces peuples »
au paragraphe 1 et les mêmes termes se retrouvent au paragraphe 2.
Le paragraphe 3 évoque le «peuple». Le paragraphe 5 mentionne les
«peuples » et les «indigènes », alors que le paragraphe 6, expressément
consacré aux Mandats C, parle de la «population indigène ».

Le deuxième alinéa de l’article 2 du Mandat pour le Sud-Ouest africain
se réfère aux «habitants», alors que le troisième alinéa de l’article 3
mentionne, tout comme l’article 4, les «indigènes ».

Ce problème revêt de l’importance car, lorsque le territoire a été
placé sous Mandat, en 1919, il comptait une population d’environ
194 000 africains non blancs, 6000 « Basters » (personnes de sang mêlé)
auxquels venaient s’ajouter 3500 personnes classées dans la catégorie
des «métis » et environ 20 000 blancs ou «européens» dont la majorité
était d’origine allemande, mais parmi lesquels il y avait «un grand
nombre » de Sud-Africains !. Si en vertu de la « mission sacrée de civilisa-
tion » le Mandataire avait l'obligation d’accroître, « par tous les moyens
en son pouvoir, le bien-être matériel et moral ainsi que le progrès
social» de tous les habitants du territoire, c’est-à-dire tant des blancs
d’origine européenne que des non-blancs, il pourrait légitimer certaines
mesures spécialement conçues en vue du bien-être de la fraction blanche
de la population. Mais si le devoir lui incombant était d’accroître le
bien-être et le progrès de l’élément non blanc de la population, d’autres
critères s’appliqueraient. Comme la terminologie incertaine mentionnée
ci-dessus n’offre pas de réponse évidente, il convient de recourir à
d’autres moyens d'interprétation.

La bonne conclusion serait, semble-t-il, que dans les Mandats C les
dispositions protectrices étaient censées s’appliquer aux populations
indigènes et non aux colons blancs. Il est inconcevable que les repré-
sentants des Alliés qui ont rédigé en 1919 le traité de paix avec l’Alle-
magne — dont le Pacte faisait partie — et les Mandats se soient souciés
du développement, du bien-être et du progrès des colons allemands au
Sud-Ouest africain, voire des agriculteurs blancs venus d’Afrique du
Sud. C’est le paragraphe 6 de l’article 22 qui s’applique et ce paragraphe
mentionne explicitement «la population indigène ».

Dans l’affaire Rex c. Christian, citée plus haut, M. de Villiers a parlé
des «obligations [du Mandataire] à l’égard des habitants du territoire,
plus particulièrement à l’égard des populations indigènes ».

1 Ces nombres, arrondis, sont extraits du tableau XVI du rapport officiel de
l'organisme appelé Commission Odendaal (1963, p. 37); ils concernent 1921,
année où, selon le rapport, on a pour la première fois disposé de statistiques sûres.
Dans le contre-mémoire (livre ITI, p. 379, par. 87), il est précisé que la population
«européenne » était de 14 830 âmes en 1913; les indications relatives aux éléments
allemands et sud-africains proviennent également de cette source.

424
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 427

L’opinion n’était pas unanime 4 la Commission permanente des
Mandats. Au cours de la sixième session, en 1925, après que M. Smit,
représentant de l’Afrique du Sud, eut déclaré à la Commission que le
jour viendrait où le Sud-Ouest africain serait indépendant, M. Rappard
a précisé:

«il n’est pas donné à la minorité blanche, établie dans un territoire
sous Mandat, de déclarer quand ce moment est arrivé. On a eu
recours au système du mandat pour assurer le bien-être des indi-
gènes et c’est cet objet que les auteurs de ce système ont eu en vue. »
(Commission permanente des Mandats, Procès-verbaux de la sixième
session, p. 60.)

A la septième session, en 1925, la question a été très discutée, M. van
Rees, vice-président, a soumis une note qui constitue l’annexe 4 aux
procès-verbaux (p. 151). Il a dit dans cette «Analyse des dispositions
régissant l’application du régime des Mandats» que les dispositions
du Pacte et des chartes des Mandats

«manquent en partie de clarté et de précision, parfois 4 tel point
qu’elles paraissent se préter a des interprétations divergentes, ou
bien, prises à la lettre, conduiraient à des illogismes ».

Il a ajouté:
«tout commentaire officiel pouvant faire connaitre leurs origines
nous fait défaut. Dans ces conditions, il appartient 4 la Commission
de les étudier et de les interpréter 4 son intention toutes les fois
qu’elle se trouve en présence d’une stipulation diffuse afin de se
créer ainsi un ensemble de directives propres 4 guider son appré-
ciation de la gestion des Puissances mandataires. » (P. 152.)

M. van Rees a continué, dans l’annexe 4 a), par une étude particulière
du trafic de l'alcool; il a sévèrement critiqué la rédaction de lar-
ticle 22. Il a cité un passage d’un article de M. Henri Rolin, qui avait dit
de l’article 22:

«l’imprécision de certaines formules, les circonlocutions embarras-
sées, Pabsence d’un je ne sais quoi de simple et de direct où se
reconnaît, dans l’expression, une pensée bien venue, causent dès
la première lecture un malaise certain... Il est visible que ces para-
graphes, alambiqués, contournés, n’ont pas été écrits en français. »

Dans l’annexe 12, M. Freire d’Andrade a interprété l’article 22 comme
s'appliquant non pas seulement aux populations indigènes, mais à tous
les habitants. Sir F. Lugard a exprimé son désaccord avec l’interpré-
tation de M. Freire d’Andrade (voir annexe 12 a}, p. 206):

«l’expression «ces peuples», au premier alinéa de l’article 22 du
Pacte, vise explicitement les « peuples » qui viennent d’être mention-
nés, c’est-à-dire «les peuples non encore capables de se diriger eux-
mêmes » et non pas fous les habitants du territoire sous Mandat;
mais je reconnais que le Mandataire a charge de l’ensemble des
habitants ».

425
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 428

M. Freire d’Andrade a répondu à son tour (annexe 12 5)) qu’il ne son-
geait pas à favoriser les blancs, mais que son point de vue était le sui-
vant (p. 208):

«Ainsi, en Afrique, je crois que noirs et blancs doivent mar-
cher ensemble, sur un pied d’égalité individuelle. Et cela n’existera
pas si l’on parque les noirs dans leurs terres, sous la surveillance
de leurs guides, jusqu’au moment où ils pourront se diriger eux-
mêmes et former ainsi autant de petits peuples indépendants. Et
ce moment arrivera-t-il jamais? »

A la neuvième session, en 1926, alors que M. Smit était là pour repré-
senter l’Union sud-africaine, M. Rappard a dit (p. 35):

«Le Sud-Ouest africain est administré par une petite minorité
de blancs, et personne ne doute que cette minorité ne doive être
bientôt capable d’administrer le pays indépendamment de l’Union
de l’Afrique du Sud. Mais cela ne signifie nullement que les habi-
tants, c’est-à-dire la majorité indigène, soient capables de se diriger
eux-mêmes. »

À la vingt-deuxiéme session, en 1932, M. Te Water, représentant l’Union
sud-africaine, a dit à propos d’un discours du premier ministre
(p. 24):

«Il n’est pas douteux que, lorsque le premier ministre dit que
l'avenir du Sud-Ouest africain se trouve dans les mains de sa propre
population, il songe à ceux qui sont doués de pensée — c’est-à-dire
aux blancs.»

Au cours de la vingt-sixiéme session, en 1934, M. Rappard a déclaré,
dans un échange de vues avec M. Louw, représentant de l’Afrique du
Sud:

«le Mandat est temporaire en ce sens qu’il donne la mission d’ad-
ministrer les indigènes jusqu’au moment où ceux-ci pourront s’ad-
ministrer eux-mêmes. Or la population blanche est parfaitement
capable de s’administrer elle-même, mais ce n’est évidemment pas
elle que vise l’article 22 du Pacte.» (P. 52.)
M. Louw n’a pas contesté cette déclaration. M. Palacios, autre membre
de la Commission, a souscrit à l’avis de M. Rappard:

«Il ne suffit pas d’invoquer uniquement les «dispositions» du
Mandat; on doit penser surtout à l«institution» du Mandat lui-
même, selon la lettre et Pesprit de Particle 22 du Pacte. Il est évi-
dent que c’est de cet article qu’émanent les dispositions tutélaires
du Mandat, mais ce qui en émane avant tout, c’est le statut spécial
et fondamental du territoire et de ses habitants.» (P. 52.)

L’année suivante, à la vingt-septième session, M. Rappard a‘déclaré:

«Le Mandat n’a jamais eu pour objet de protéger les intérêts
particuliers de telle ou telle fraction de la population blanche...
La politique du Mandat consiste, au contraire, à améliorer la situa-

426
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 429

tion des indigènes, fût-ce même aux dépens des colons blancs. »(P. 158
et 161.)
Lord Lugard s’est, d'une manière générale, associé aux observations de
M. Rappard mais a demandé
«si, depuis quinze années que s’exerce l’administration mandataire,
on ne trouve pas encore d’indigènes suffisamment instruits et dévelop-
pés pour pouvoir exprimer un avis sur les questions courantes ou
pour siéger dans des conseils ou des tribunaux indigènes, ou même
à l’Assemblée législative ou au Conseil consultatif?» (P. 162.)

M. Conradie (Afrique du Sud) a regretté de devoir reconnaître qu’il
n’y avait pas d’indigènes remplissant ces conditions.

Ces divers exemples ne sont nullement déterminants, mais ils montrent
comment la Commission permanente des Mandats s’est préoccupée
de la question de l’interprétation de l’article 22 et des Mandats. Voilà
encore une situation dans laquelle une interprétation purement littérale,
fondée sur la règle du «sens clair», n’aurait en réalité aucun sens. Il
ressort de l’ensemble des circonstances dans lesquelles a évolué le système
des Mandats, comme de la préparation du texte, tout à fait inhabituel,
de l’article 22, qu’on envisageait des dispositions applicables aux peuples
considérés comme «non encore capables de se diriger eux-mêmes »
faute d’avoir assimilé les coutumes, les mœurs et le mode de vie et de
gouvernement des occidentaux (voir la déclaration de M. Te Water,
représentant de l’Afrique du Sud, à la vingt-deuxième session de la Com-
mission permanente des Mandats, Procès-verbal, p. 25). Les colons et
les exploitants agricoles européens (allemands) et sud-africains n’entrent
pas dans cette catégorie. D’après ce que j’ai pu voir, rien n’indique que
les rédacteurs de Paris ni ceux de la Commission des Mandats de Lon-
dres aient su qu’il y avait au Sud-Ouest africain des métis ou des Basters,
relativement peu nombreux. En imaginant qu’on se soit avisé de deman-
der aux représentants de l’Afrique du Sud à la conférence de la paix
à qui les métis et les Basters étaient plutôt comparables — aux «indi-
gènes», c’est-à-dire aux africains autochtones, ou aux européens du
territoire —, on se serait peut-être bien entendu répondre: plutôt aux
premiers. Cela étant, je pense que ces deux groupes restreints auraient —
été considérés comme visés par les dispositions protectrices.

Bien entendu, le Mandataire ne doit pas se désintéresser du bien-être
des habitants blancs, mais ce devoir procède des responsabilités incom-
bant à toute autorité administrante, sans constituer une obligation dé-
terminée imposée au Mandataire.

b) Possibilité d'examiner judiciairement les demandes («justiciabilité»)
et «standard» à appliquer

L'arrêt de la Cour semble se fonder sur l’hypothèse que les demandes
présentées sont parfaitement claires et n’appellent pas d’analyse. Mais
le dossier témoigne d’un désaccord persistant sur la nature de ces de-
mandes et la question de leur contenu et de leur sens a été expressément
réservée, pour faire l’objet d’une décision ultérieure de la Cour. Etant

427
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 430

donné la nature de l’arrêt de la Cour, cette décision n’est pas intervenue.

Sans doute est-ce un truisme de dire qu’un tribunal international,
qui nest lié par aucune règle technique relative à la procédure ou aux
moyens de preuve, doit chercher le sens des conclusions dans l’intention
de la partie qui les a présentées +. Ce sens doit être établi d’après l’en-
semble du dossier, y compris les déclarations faites avant et après le
dépôt des conclusions. « L’arrét de ia Cour doit attacher aux conclu-
sions des Parties une intention, sinon forcément un effet, que les Parties
elles-mêmes leur attribuent. » (Opinion individuelle de sir Hersch Lauter-
pacht dans lopinion relative à Certains Emprunts norvégiens, CII.
Recueil 1957, p. 35.)

S’il est malaisé de définir le sens des conclusions des demandeurs,
c’est essentiellement parce qu’ils emploient l’expression «une norme
et/ou des «standards » pour désigner le critère que l’on doit appliquer
en vue de déterminer si la pratique de V’apartheid est ou non compatible
avec les obligations du Mandat. Ce problème est crucial et le meilleur
moyen de l’élucider est de se reporter à la procédure orale.

Le premier témoin cité par le défendeur a été entendu le 21 juin 1965
(C.R. 65/49). A partir de cette date, et presque jusqu’à la fin de la procé-
dure orale, l’agent des demandeurs a objecté que les thèses de ces der-
niers étaient déformées et constituaient de ce fait un fondement inad-
missible pour la déposition des témoins. Le 22 juin (C.R. 65/50, p. 18
et suiv.) l’agent des demandeurs a formulé une «objection fondamentale »,
affirmant que les conseils du défendeur avaient donné «une formulation
ambigué et erronée » de la thèse des demandeurs. Selon le conseil, ce
fondement inadmissible [était] par sa nature même un élément de con-
fusion pour les témoins, les demandeurs et la Cour elle-même, puisqu'il
[tendait] à faire porter le témoignage sur une attitude faussement attri-
buée aux demandeurs. » l’agent a dit ensuite que ce «fondement inad-
missible [provenait] du fait que le témoignage [était] fondé sur une
présentation inintelligible et erronée de la théorie et de la position des
demandeurs ». Le Président de la Cour a assuré l’agent que ses droits

1 Les conseils plaidant devant la Cour ne savent pas toujours que les règles
techniques de procédure applicables dans de nombreux systèmes de droit interne
ne s’appliquent pas devant la présente Cour, qui ne peut jamais être réduite au
rôle d’arbitre ou de surarbitre dans une joute ou un débat oratoire. La jurisprudence
de la Cour et la doctrine sont bien établies sur ce point. Un ancien premier secré-
taire à la Cour a pu dire avec raison:

« Les juristes (conseils et avocats) des Parties se présentent devant la Cour
Cour avec le bagage de leur culture juridique nationale. Is ont souvent beau-
coup de peine à faire abstraction de leurs règles propres de procédure et à
tenir compte de conditions et des besoins particuliers de la justice inter-
nationale.» (Jean-Flavien Lalive, « Quelques remarques sur la preuve devant
la Cour permanente et la Cour internationale de Justice», 1950, vol. VII,
Annuaire suisse de droit international, p. 92.)

Le 22 juin 1965, la Cour a posé aux Parties une série de questions concernant la.
mesure dans laquelle la Cour pouvait donner sa propre interprétation du deuxiéme
alinéa de l’article 2 du Mandat, quels qu’aient été en fait les arguments des Parties
(C.R. 65/50, p. 68-69). Les Parties ont su ainsi que la Cour se préoccupait du
probléme.

428
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 431

seraient pleinement protégés et qu’il appartiendrait à la Cour de prendre
une décision sur tous les aspects des témoignages et sur les objections
formulées par lui.

Plus tard, le même jour (voir p. 28 et suiv.), le conseil du défendeur
a commenté les observations de l’agent des demandeurs. A la suite de
quoi, l’agent des demandeurs (voir p. 33) a de nouveau exposé l’ensemble
de la thèse des demandeurs en ces termes:

«Les demandeurs sont d’avis que leur thèse n’est pas exposée
de façon exacte ou impartiale dans l’aperçu ou la description
qu’en a donnés le défendeur et par rapport auxquels il présente
des témoignages. L'expression qui est employée et attribuée aux
demandeurs et qui a été répétée maintes fois par le défendeur au
cours de la procédure orale (les demandeurs, si la Cour le leur per-
met ou les y invite, seront heureux de citer les passages en question)
ne correspond pas aux arguments fondamentaux de la thèse des
demandeurs.

La thèse des demandeurs comprend deux parties principales. L’une
a trait à des «standards» d’interprétation appliqués par les orga-
nisations internationales compétentes dans la contexture du Man-
dat. Cela recouvre le «standard » d’interprétation, dont les deman-
deurs ont décrit la teneur, et qui est applicable relativement à
l'organe chargé de la surveillance du Mandat et cela met en jeu
aussi les rapports entre l’organisme d’administration et la Cour.
Cet aspect de leur thèse a pour fondement — et traduit — une théo-
rie juridique qui exprime tant la doctrine en matière de Mandats,
que les décisions et jugements clairs, explicites et pratiquement
unanimes rendus par l’organe international compétent, décisions
et jugements que les demandeurs, pour des raisons qui ont déjà
été exposées en détail, estiment devoir être considérés par la Cour
comme des interprétations du Mandat faisant autorité. C’est de
l'apartheid que nous parlons. Si le présent témoin ou tout autre
témoin traitait, en tant qu’expert ou à un autre titre, des questions
de discrimination et de séparation qu’impliquent et traduisent les
faits non contestés du dossier, aucune question ne se poserait
quant à la recevabilité des dépositions ainsi faites en connaissance
de cause au sujet de cet aspect de la thèse des demandeurs.

J’en viens en second lieu à la norme, à la règle de droit inter-
national dont les demandeurs affirment l’existence, en vertu de
l’article 38 du Statut; cet argument, la Cour s’en souviendra, a
été présenté comme un argument supplémentaire ou complémen-
taire fondé sur le fait que la pratique des Etats et opinion des
organes internationaux compétents sont si claires, si explicites et
si unanimes en ce qui concerne la politique de lutte contre la dis-
crimination que ces «standards » sont devenus une véritable règle
de droit international, conclusion juridique fondée sur l’applica-
tion de l’article 38.

Telles sont les deux parties de la thèse des demandeurs. Quand

429
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 432

une déposition est faite inconsidérément sur la base de la formule
«une norme et/ou des «standards » invoqués par les demandeurs »,
correspondant à une définition donnée au cours de la procédure
orale qui est sans rapport avec celle qu’en donnent les demandeurs,
soit en tant que «standard » d’interprétation soit en tant que règle
de droit international, les demandeurs disent, avec tout le respect
dû à la Cour, qu’une déclaration fondée sur une telle prémisse
est incompréhensible — le mot employé, Monsieur le Président,
est «inintelligible », mais elle peut n’être pas «inintelligente » — en
ce qu’il est impossible de comprendre à quoi tend véritablement
la déposition du présent témoin, ou de tout autre témoin, lorsqu’on
demande un témoignage sur la base d’une telle proposition. »

Les demandeurs n’ont cessé d’insister sur le double aspect que leur
thèse présentait; d’une part, ils ont affirmé l’existence d’une norme
constituant une règle de droit et, d’autre part, ils ont invoqué un «stan-
dard» d'interprétation auquel ils n’attribuaient pas l’effet normatif
d’une règle juridique.

Le malentendu entre les conseils a persisté et l’agent des demandeurs
a formulé des objections à maintes reprises 1. On a dit parfois — c’est
du défendeur qu’il s’agit — que la question était celle-ci: quelle a été
la «thèse» sur laquelle les demandeurs ont clos leur argumentation?
Comme l’a déclaré le Président, «la Cour devra définir la thèse que vous
aurez présentée. » (20 octobre 1965, C.R. 65/85, p. 57). Si la Cour, au
lieu de rejeter les demandes, avait examiné l'affaire au fond, elle aurait
dû trancher la question de la nature des conclusions ou de la «thèse »
des demandeurs. On a peine à croire que la Cour, étudiant le problème
en détail, aurait pu ne pas admettre le double aspect de l’argumentation
des demandeurs, fondée, d’une part, sur une norme juridique inter-
nationale, et, d’autre part, sur un «standard» international invoqué
pour faciliter l’interprétation. La Cour aurait dû alors dégager la thèse
fondamentale du marécage verbal dans lequel les plaidoiries se sont.
fréquemment enlisées.

L’importance de la question réside dans le fait que l’argumentation
des demandeurs a parfois semblé suggérer que la norme dite de non-
discrimination était devenue une règle de droit international, à force
d’avoir été réaffirmée dans des résolutions de l’Assemblee générale des
Nations Unies, de l'Organisation internationale du Travail et d’autres
organismes internationaux. Un tel argument appelle deux sortes de
critiques: d’une part, ces organismes internationaux n’ayant pas véri-
tablement un caractère législatif, leurs résolutions à elles seules ne peu-
vent créer le droit ?; d’autre part, si la thèse des demandeurs reposait
sur l’argument selon lequel l’apartheid devrait être déclaré illégal parce
qu'il est contraire à une règle générale de droit international, on pour-
rait contester que la demande relève bien du deuxième alinéa de l’ar-

1 Dans une déclaration du 9 novembre 1965 (C.R. 65/96), il a rappelé en détail,
en s’appuyant sur des citations précises, les occasions dans lesquelles il avait formulé
des objections.

2 La doctrine est abondante sur ce point.

430
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 433

ticle 7, lequel vise les différends relatifs à l'interprétation ou à l’application
des dispositions du Mandat. Si la Cour avait décidé que la pratique
de l'apartheid constituait une violation d’une règle (norme) générale
du droit international, elle aurait pu donner l’impression de statuer
sur la légalité des actes accomplis. dans la République sud-africaine
elle-même, ce qui, on l’a déjà noté, aurait outrepassé sa compétence.
En revanche, si la Cour avait examiné la question de l’existence d’un
«standard» ou d’un critère international aux fins de l’interprétation
du Mandat, elle aurait procédé d’une manière qui n’aurait pu appeler
de critique. À mon avis, un tel «standard » existe et la Cour aurait pu
et aurait dû l’utiliser pour accomplir ce qui aurait alors été considéré
comme la fonction purement judiciaire consistant à apprécier, d’après
un «standard» objectif, si la pratique de l’apartheid dans le territoire
sous Mandat du Sud-Ouest africain constituait ou non une violation
de l'obligation faite au Mandataire d'accroître, «par tous les moyens
en son pouvoir, le bien-être matériel et moral ainsi que le progrès social
des habitants du territoire ».

La faculté que le premier alinéa de l’article 2 accorde au Mandataire
de traiter s’il le désire le territoire sous Mandat «comme partie inté-
grante de son territoire » à certaines fins administratives est limitée par
Pobligation de s’efforcer « par tous les moyens en son pouvoir » d’atteindre
le but ultime qui est clairement indiqué par le Pacte de la Société des
Nations. La prescription contenue au deuxième alinéa de l’article 2 du
Mandat: « Le Mandataire accroîtra, par tous les moyens en son pouvoir,
le bien-être matériel et moral ainsi que le progrès social des habitants »,
n'indique pas non plus en elle-même le but ultime; elle est, elle aussi,
un moyen au service d’une fin et c’est un moyen nécessaire, puisque
le paragraphe 6 de l’article 22 du Pacte subordonne expressément
l'exercice de cette faculté aux garanties prévues dans le système des

Mandats.

*¥
* *

Il appartenait toujours nécessairement au Mandataire au premier
chef de choisir les moyens propres à atteindre le résultat visé. Pourtant
son choix était soumis à un examen d’abord par la Commission perma-
nente des Mandats, ensuite par le Conseil de la Société des Nations,
puis par l’Assemblée, lorsque celle-ci étudiait le rapport du Conseil.
On pouvait aussi, comme c’est le cas maintenant, s’adresser à la Cour.
Tout cela vient de ce que le Mandataire était tenu de rendre compte’.

Si l’on avait entendu s’en remettre pour toutes les décisions, pour

1 «Tout pouvoir politique imposé aux hommes et ... tout privilège revendiqué
ou exercé pour les exclure étant entièrement artificiels et de ce fait dérogeant à
l'égalité naturelle des hommes entre eux, doivent d’une manière ou d’une autre,
être exercés ultimement dans leur intérêt. Ces droits ou privilèges, quelque nom
qu’on leur donne, correspondent tous au sens le plus strict à un trust or il est
de l’essence même de tout trust qu’il s’accompagne d’une obligation de rendre
compte...» (Discours d’Edmund Burke sur l’East India Bill de Fox, ie décembre
1783.)

431
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 434

le choix de tous les objectifs et de toutes les méthodes, au pouvoir
discrétionnaire du Mandataire sans que son exercice soit ou puisse
être soumis à un examen !, pourquoi aurait-on prévu ces dispositions
minutieuses obligeant à rendre compte et créant un organisme composé
d'experts pour procéder aux enquêtes et aux contre-enquêtes, soumettre
des rapports et faire des recommandations? Pourquoi le deuxième
alinéa de l’article 7 aurait-il été inclus dans le Mandat?

Il n’est pas nécessaire ici de s’attaquer aux mobiles de l’Afrique du
Sud et je n’ai nulle intention de le faire; ils ne sont pas en cause. En ce
qui concerne cette partie-ci de l’analyse, on peut admettre que les mobiles
ne sont pas pertinents. Atteindre les objectifs de la mission sacrée de
civilisation présentait et continue à présenter d'énormes difficultés qu’il
ne faut pas sous-estimer; les voies qu’on peut suivre pour parvenir
au but sont multiples. Chaque Mandataire a employé des méthodes
différentes de celles des autres. Cependant, si le choix de mesures
adoptées par un Mandataire est soumis à un examen, il ne s’ensuit
pas que chaque membre de la Cour doive décider subjectivement si,
d’après lui, le Mandataire a fait un choix sage ou bien fondé. Le droit
abonde en exemples de «standards» ou de critères appliqués par les
tribunaux pour apprécier le comportement humain. Comme pour la
plupart des aspects du processus judiciaire, l’application ne saurait
être purement mécanique, à la différence des machines capables de
mesurer des variations infinitésimales dans l’épaisseur d’une feuille de
métal 2. M. Kaeckenbeek, président de 1922 à 1937 du tribunal arbitral
de Haute-Silésie prévu par la convention de Genève, s’est attaqué avec
succès à de nombreux problèmes, par exemple la manière de déterminer
l'existence d’une discrimination illicite résultant de l’exercice de pou-
voirs discrétionnaires. Ainsi a-t-il rappelé:

«la pression de l’opinion publique, que l’Etat façonne dans une
large mesure, peut être tout aussi tyrannique que la discrimination
appliquée systématiquement par les autorités. Il est parfois très
difficile de tracer la ligne de démarcation entre l’une et l’autre, bien

1 Impossibilité de le soumettre 4 un examen, sauf possibilité d’enquêter sur une
accusation de mauvaise foi. Aucune accusation de ce genre contre un Mandataire
n’a fait, je crois, l’objet d’un examen, mais il est fréquent que des actes et des
mesures déterminés intéressant le Sud-Ouest africain aient été critiqués à la Com-
mission permanente des Mandats.

2 « Nous pouvons essayer de voir les choses aussi objectivement que nous voulons.
Néanmoins, nous ne les verrons jamais avec d’autres yeux que les nôtres. Tout est
soumis à ce critère — un acte de procédure comme une loi du parlement, les abus
dont souffrent les indigents comme les droits des princes, un arrêté municipal
comme la charte d’une nation.» (Cardozo, The Nature of the Judicial Process,
1921, p. 13, et p. 90 où il cite Brütt, Die Künst der Rechtsanwendung, p. 57: « Celui
qui interprète un texte doit par-dessus tout faire abstraction de son appréciation
des valeurs politiques et législatives et s’efforcer de déterminer dans un esprit
purement objectif quelle est l’organisation de la vie sociale de la communauté
qui s’accorde le mieux avec les buts de la loi dont il s’agit dans les circonstances
de l’espèce. »)

432
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 435

que la protection internationale [en vertu de la Convention de
Genève] s’étende à la seconde et non pas à la première.» (The
International Experiment on Upper Silesia, 1942, p. 261.)

La Cour permanente a eu l’occasion de dire au sujet du droit des
minorités: «I! faut qu'il y ait égalité de fait et non seulement égalité
formelle en droit en ce sens que les termes de la loi évitent d'établir
un traitement différentiel. » ( 1923, série B n° 6, p. 24) (Cf. 1932, série A/B
n° 44, p. 28.) Je cite ces exemples pour montrer le type de problèmes
juridiques qu’un tribunal international peut résoudre !.

Les tribunaux internes ont une expérience encore plus vaste. Les
tribunaux anglais ont élaboré à partir de 1837 des «standards » objectifs
en ce qui concerne la provocation en tant que moyen de défense contre
une accusation de meurtre mais le critère de |’« homme raisonnable »
qui s'était formé dans le milieu anglais a dû être rectifié lorsque, par
exemple, il a fallu prononcer des décisions dans le sous-continent indo-
pakistanais où l’on trouve une «structure complexe de classes » et une
«extraordinaire diversité d’intérêts raciaux, religieux, culturels et éco-
nomiques...» (Brown, «The «Ordinary Man» in Provocation: Anglo-
Saxon Attitudes and «Unreasonable Non-Englishmen», International
and Comparative Law Quarterly, vol. 13, 1964, p. 203.) Dans de nombreux
domaines, on peut suivre les applications jurisprudentielles des critéres
utilisés pour interpréter les constitutions ou les lois: le due process of law
(régularité de la procédure), les atteintes déraisonnables à la liberté du
commerce, la concurrence déloyale, l’égale protection des lois, les per-
quisitions et les saisies déraisonnables, la bonne réputation morale, etc.

Un éminent juriste américain de ce siècle, M. Hand, a expliqué
comment la cour à laquelle il appartenait dégageait et appliquait un
critère destiné à préciser une disposition juridique:

« Très récemment nous [la Cour fédérale] avons eu à statuer sur
Pexpression «bonne réputation morale», qui figure dans la loi sur la
nationalité; nous avons déclaré qu’elle érigeait en critère non pas
les «standards» que nous approuverions nous-mêmes, mais «les
sentiments moraux courants dans notre pays» qui seraient «ou-
tragés » par le comportement en question: nous recherchons donc si
ce comportement est conforme aux «conventions morales généra-
lement acceptées qui ont cours à un moment donné.» (Repouille
c. United States, 1947, 165 F. 2d. 152, 153.)

. ; . ia A .
Dans une circonstance différente, la Cour supréme des Etats-Unis,
statuant en 1957 sur la constitutionnalité d’une loi relative aux publi-
cations obscénes, a retenu comme critére la question de savoir

«si pour l'individu moyen qui applique les «standards» collectifs

1 Les tribunaux internationaux sont depuis longtemps habitués, quand ils jugent
des affaires de réclamations, à appliquer un «standard » international comme critère
de la responsabilité étatique à raison de dommages causés à des étrangers. Les
conseils des deux Parties ont traité de ce point d’une manière extrêmement peu
satisfaisante, mais il est inutile de s’y attarder ici.

433
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 436

contemporains, le thème dominant du texte pris dans son ensem-
ble fait appel à la lubricité ». (Roth c. United States, 1957, 354 U.S.
476, 489 1.)

Dans le droit des Etats-Unis en matière de trust, les critères princi-
paux du comportement d’un frustee sont ceux de l’«homme raisonna-
ble» ou de l’chomme prudent». Il n’est pas nécessaire d’établir l’exis-
tence de motifs blâmables, bien que cela aussi puisse entrer en ligne
de compte. «En statuant sur la question de savoir si le trustee exerce
l’un de ses pouvoirs pour un motif répréhensible, il y a lieu de tenir
compte du fait qu’il existe un conflit d’intérêts entre le trustee et le
bénéficiaire. » (American Law Institute, Restatement of the Law, Trusts
2d., 1959, p. 404.) Le Restatement donne une illustration d’un confit
d'intérêts qu’il est possible d'appliquer mutatis mutandis au Mandataire
pour le Sud-Ouest africain:

«A cède Blackacre à B en trust à charge de vendre la propriété
si B estime que la vente servirait au mieux les intérêts des bénéfi-
ciaires. Il apparaît clairement que la vente serait très avantageuse
pour les bénéficiaires, mais B refuse de vendre la propriété pour
la seule raison que l’acquéreur s’en servirait probablement d’une
manière qui risquerait de déprécier le valeur d’un terrain voisin
qui appartient à B lui-même. Le tribunal peut ordonner la vente.»
(Loc. cit.)

Le Restatement fait observer que, si le trustee dispose ou est censé
disposer de facilités particulières, comme c’est le cas pour une banque
ou une société d'administration de trusts, il peut être tenu de satisfaire
à un critère plus élevé que le critère applicable à un autre trustee (op.
cit, p. 530). Or, on remarquera qu’un Mandataire est une nation
développée «qui, en raison de [ses] ressources, de [son] expérience ou
de [sa] position géographique», est choisie pour s'acquitter d’une
mission sacrée de civilisation. Enfin on peut noter que «si le trustee
est autorisé à effectuer discrétionnairement des placements dans des
valeurs ou dans des catégories de valeurs déterminées, mais que les
circonstances soient telles qu’un placement ne serait pas raisonnable,
la responsabilité du trustee est engagée s’il y procède» (ibid., p. 539).
Naturellement, c’est au tribunal de dire ce qui est «raisonnable ».

L'expérience judiciaire en matière de protection des droits de
l’homme, des droits de la personne, est pertinente elle aussi quand il
s’agit de statuer sur le respect par un Mandataire des obligations de la
«mission sacrée de civilisation». La Cour suprême des Etats-Unis a
dit que, si

«normalement, on laisse la plus large discrétion au législateur pour
ce qui est de juger s’il y a lieu de s’attaquer à certaines seulement
des manifestations du mal qu’on veut atteindre et non à toutes et si
normalement on tient compte de toutes les circonstances permet-

1 Voir Lloyd, Public Policy—A Comparative Study in English and French Law,
1953, p. 124 et suiv., p. 143 et suiv.

434
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 437

tant de qualifier ce jugement de raisonnable plutôt que d’arbitraire
et d’odieux [néanmoins quand un Etat adopte des mesures con-
duisant à la ségrégation raciale], même aux fins d’un intérêt éta-
tique valable, il doit pour se justifier satisfaire des exigences très
lourdes ... et on ne lui donnera raison que si ces mesures sont
nécessaires à l’application d’une politique étatique légitime et non pas
simplement liées sur ie plan rationnel à l’application d’une telle poli-
tique. » (McLoughlin c. Florida, 1964, 379 U.S. 184, p. 191 et 1964.)

D'autre part, dans une affaire récente où elle a déclaré inconstitution-
nelle la loi du Connecticut sur le contrôle des naissances, la Cour a aussi
déclaré qu’elle n’était pas «une super-législature chargée de statuer sur
la sagesse, la nécessité et l'opportunité des lois intéressant les problè-
mes économiques, les affaires ou la situation sociale » (Griswold c. State
of Connecticut, 1965, 58 Supreme Court, p. 1680). En la même affaire,
dans Vopinion commune émise dans le sens de la décision par M.
Goldberg, le Chief Justice et M. Brennan, il était dit que, si l’on pouvait
admettre avec M. Brandeis qu’un Etat pit «servir de laboratoire et
faire des expériences sociales et économiques nouvelles», ce pouvoir
ne comprenait pas «celui de procéder à des expériences portant sur les
libertés fondamentales des citoyens». Les juges ont décidé que le
Connecticut n’avait pas apporté la preuve que la loi en question servit
quelque «intérêt étatique souverain déterminant» ou fût «nécessaire

. à l’application d’une politique étatique légitime ».

On peut ajouter deux citations concernant une autre question, celle
du pouvoir administratif discrétidnnaire du gouvernement en vue de
prendre des mesures jugées nécessaires au maintien de l’ordre public,
question à certains égards comparable à celle du choix des mesures
par le Mandataire:

«il convient que l’exécutif soit investi du pouvoir discrétionnaire
de décider s’il existe un état d’urgence nécessitant l’aide des forces
armées. Sa décision sur ce point est déterminante. La nature
de ce pouvoir implique aussi nécessairement qu’il existe une marge
autorisée à l’intérieur de laquelle un jugement peut s’exercer hon-
nêtement quant au choix des mesures à prendre pour répondre
à la force par la force...

De ce que l’exécutif dispose de cette marge discrétionnaire,
considérée comme un élément indispensable à son pouvoir de
réprimer le désordre, il ne résulte pas que toute mesure prise par
le Gouverneur, alors que l’état de nécessité ne la légitime pas ou
qu'elle porte atteinte aux droits des particuliers et à la juridiction
des tribunaux, par ailleurs accessibles, puisse trouver sa complète
justification dans la simple volonté de l’exécutif. C’est le contraire
qui est fermement établi. Quant à savoir quelles sont les bornes

1 Voir les vues exprimées sur la discrimination raciale et la Charte des Nations
Unies dans laffaire Fujii c. State of California, 1950, 217 Pac. 2d. 488, et dans les
opinions émises dans le sens de Ja décision par MM. Black, Douglas et Murphy dans
Yaffaire Oyama c. California, 332 U.S. 633.

435
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 438

légitimes de la discrétion du pouvoir militaire et si elles ont été ou non
franchies dans un cas d’esprit, c’est au juge de le dire. » (Chief Justice
Hughes, dans l'affaire Sterling c. Constantin, 1932, 287 U.S. 378.)

Dans Vaffaire Lawless, la Cour européenne des droits et l’homme
a dit en 1961:

«Pexistence à cette époque d’un danger public menaçant la vie

de la nation a pu être raisonnablement déduite par le Gouverne-

ment irlandais de la conjonction de plusieurs éléments constitutifs. »

(cela en vertu de l’article 15 du traité — le droit de dérogation).

A l'évidence, la Cour devait apprécier le caractère raisonnable de l’ac-
tion du gouvernement et statuer à ce sujet.

Des exemples tels que les précédents — sans parler de ceux qu’on
pourrait encore donner — sont à retenir eu égard au doute formulé
dans l’opinion dissidente commune de 1962 sur le point de savoir si
les questions se posant à propos du deuxième alinéa de l’article 2 sont
«de nature à pouvoir faire l’objet d’une décision juridique objective ».
Certes le problème qui se pose à la Cour en l'espèce a une très grande
importance mais, si la tâche judiciaire qui lui incombe diffère par son
ampleur de la tâche impartie à d’autres tribunaux, tels ceux dont je
viens de faire état, elle n’est pas d’une autre nature. Si le Conseil de
la Société des Nations avait demandé à la Cour permanente de Justice
internationale un avis consultatif sur une question comportant l’in-
terprétation du deuxième alinéa de l’article 2 du Mandat, il me semble
impossible d'imaginer que la Cour aurait répondu que la tâche dépas-
sait ses moyens. La tâche semblable que la Cour doit, selon moi, af-
fronter ne dépasse pas ses moyens. Un procédé facile pour sortir de
la difficulté consisterait à dire que le Mandataire disposait d’un pouvoir
discrétionnaire excluant tout examen mais, comme je crois que cette
conclusion ne serait pas justifiable en droit, il me serait impossible de
me joindre à une décision en ce sens.

J'aimerais faire une hypothèse. Supposons que la Société des Nations
n'ait pas été liquidée et qu’elle ait continué d’exister. Supposons que
la Commission permanente des Mandats ait continué à fonctionner
avec le même genre de personnel composé de techniciens. Supposons
que, à la suite soit de la réception d’une demande d’avis consultatif
émanant du Conseil, soit d’une requête introduite par un Membre de
la Société des Nations, la Cour internationale se soit trouvée saisie de
la question de savoir si la politique d’apartheid pratiquée au Sud-Ouest
africain en 1960 tendait à accroître le progrès et le bien-être, etc., de tous
les habitants du territoire. Supposons que la Cour, en vertu de l’ar-
ticle 50 de son Statut, ait confié à la Commission permanente des
Mandats une enquête et une expertise sur cette question. La Commis-
sion aurait sans doute répondu qu’en 1925 elle n’aurait peut-être pas
considéré la politique d’apartheid comme incompatible avec les obli-
gations du Mandataire, vu la situation et les circonstances, mais qu’en
1960 elle concluait à l’incompatibilité. La Cour aurait dit, je pense, que
cette opinion était bien fondée.

436
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 439

Le droit ne saurait ignorer les changements qui interviennent dans
la vie, la situation et les «standards» collectifs par rapport auxquels
il joue. Les traités, en particulier les traités multilatéraux d’ordre cons-
titutionnel ou législatif, ne peuvent avoir un caractère rigoureusement
immuable. Comme l’a dit sir Percy Spender dans son opinion individuelle
en l’affaire relative à Certaines dépenses des Nations Unies (article 17,
paragraphe 2, de la Charte) (C.I.J. Recueil 1962, p. 186):

«La règle générale est qu’on doit donner aux mots employés
dans une convention le sens qu’ils y avaient quand celle-ci a été
établie. Mais ce sens doit être compatible avec les buts recherchés

. comme c’est le cas pour la Charte ... la règle générale citée
plus haut ne signifie pas que les termes de la Charte ne peuvent
viser que les situations, les événements et les manifestations dont
l’objet était présent aux esprits des auteurs de la Charte... Aucun
instrument comparable, de conception humaine, ni en 1945 ni de
nos jours, ne pourrait prévoir toutes les éventualités que l’avenir
nous réserve. »

Le défendeur a reconnu qu’il fallait s'adapter aux changements mais
il s’est efforcé, ce qui est inacceptable, d’axer son argument sur une
distinction entre l’interprétation et l’application des traités. Il a dit
dans la duplique (vol. I, p. 150):

« Maïs la nature de l’obligation interprétée est telle que le défen-
deur doit nécessairement tenir compte des changements survenus
ou survenant dans les circonstances lorsqu'il s’acquitte de ladite
obligation. En d’autres termes, application des termes du Mandat
à la situation existant en 1960 peut aboutir à un résultat pratique
différent de celui auquel aurait abouti une semblable application
en 1920... Le Mandat quel que soit le moment auquel on l’inter-
prète, implique pour le Mandataire le devoir de tenir compte de
tous les faits pertinents lorsqu'il détermine sa politique, comme
d’un élément constitutif nécessaire de son obligation de poursuivre
de bonne foi les objectifs prescrits. Parmi les éléments qu’il faut
ainsi examiner figurent les opinions philosophiques générales qui
prévalent dans le monde et leur influence sur les habitants du ter-
ritoire. »

Les «opinions philosophiques générales qui prévalent dans le monde»
incluent certainement les articles 1, 55 et 73 de la Charte des Nations
Unies ainsi que la condamnation universelle de l’apartheid.

En plaidoirie également, le conseil du défendeur a pleinement recon-
nu que l'administration du Mandat devait tenir compte des transfor-
mations intervenues dans le monde, encore que je ne puisse accepter le
cadre dans lequel il a traité des pouvoirs discrétionnaires et de la bonne
ou mauvaise foi lorsqu'il a dit:

« Nous n’avons pas dit que la Cour, en appliquant la norme aux
faits, doive mettre des œillères et se contenter d'examiner les faits
uniquement comme ils se présentaient en 1920; cette assertion
aurait évidemment été ridicule. Nous n’avons pas donné non plus

437
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 440

à entendre que, en remplissant ses fonctions discrétionnaires dé-
coulant du Mandat, lesquelles consistent à accroître par tous les
moyens en son pouvoir le bien-être et le progrès, et en élaborant des
politiques à cette fin, le Mandataire doive ne tenir compte que
des faits, des conceptions et des attitudes tels qu’ils se présen-
taient en 1920. Cela aurait été également absurde ... étant donné
la nouvelle situation créée après la deuxième guerre mondiale ... le
Mandataire ne pouvait conserver la même attitude qu’en 1920
en appliquant le droit aux faits et en élaborant une politique en
vue de remplir ses obligations, il devait tenir compte des change-
ments intervenus dans les attitudes et les conceptions, afin de
s'acquitter comme il convenait de ses fonctions discrétionnaires. »
(C.R. 65/21, p. 21-22.)

La «mission sacrée de civilisation » mentionnée à l’article 22 du Pacte
a pour but le développement de certains peuples déterminés afin qu'ils
parviennent à «se diriger eux-mêmes dans les conditions particulière-
ment difficiles du monde moderne», Le «monde moderne», dans les
«conditions particulièrement difficiles » duquel les peuples sous Mandat
n'étaient pas «encore [en 1920] capables de se diriger eux-mêmes »,
est un monde multiracial. C’est un monde où des Etats de composition
ethnique différente, ayant atteint des niveaux d’évolution économique
et politique différents, se trouvent désormais associés au sein des Na-
tions Unies sur la base de «l'égalité souveraine» (Charte, article 2,
paragraphe 1). À l’évidence, le «monde moderne » n’est pas un concept
statique et les auteurs du Pacte de la Société des Nations ne peuvent
pas l’avoir envisagé ainsi. Même si leur vision d’un monde d’où la
guerre serait exclue ne s’est pas réalisée, ce n’est pas une raison pour
méconnaître les buts sur lesquels ils s’étaient mis d'accord et que l’on
peut encore atteindre. Comme le tribunal de Nuremberg la déclaré
dans son jugement du 127 octobre 1946, à propos d’une autre partie du
droit international, en interprétant une grande convention multilaté-
rale: «Ce droit n’est pas immuable, il s’adapte sans cesse aux besoins
d’un monde changeant.» (Le texte se trouve dans l’American Journal
of International Law, vol. 41, 1947, p. 172.) Depuis 1945 au moins, les
Mandataires ont eu l’obligation de préparer les peuples sous Mandat
à se diriger eux-mêmes dans le monde qui est celui de la réalité contem-
poraine. À mesure que la diversité des Etats s’est accrue, l’obligation
de former les peuples pour qu’ils puissent se diriger eux-mêmes au sein
d’une telle diversité s’est élargie aussi. L'objectif à atteindre n’est pas
imaginaire ou illusoire; des Etats qui étaient antérieurement sous Man-
dat sont maintenant Membres des Nations Unies et sont désormais
les égaux, en tant qu’Etats souverains, des anciennes Puissances man-
dataires.

La Charte des Nations Unies contient une description, presque
universellement acceptée, des autres caractéristiques juridiques du monde
moderne qui est le nôtre. C’est un monde où les «relations amicales »
entre les nations doivent être « fondées sur le respect de l'égalité de droits

438
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 441

des peuples et de leur droit à disposer d’eux-mémes » et où il doit exister
une coopération internationale à la fois pour résoudre les « problèmes
internationaux d’ordre économique, social, intellectuel et humanitaire »
et pour développer et encourager le «respect des droits de l’homme et
des libertés fondamentales pour tous, sans distinction de race, de sexe,
de langue ou de religion » (voir les articles 1, 55, 56, 73 et 76).

Puisque, comme je l’ai exposé, la Cour doit, pour s’acquitter de sa
tâche judiciaire d'interprétation de l’article 2 du Mandat, appliquer
des «standards» objectifs appropriés — comme des tribunaux, tant
internationaux que nationaux, l’ont fait dans d’autres circonstances —,
il n’est pas nécessaire que je m’étende ici sur ce qu’est une «norme»
juridique, soit dans le sens où ce terme semble avoir été utilisé dans la
procédure en l’espèce, soit dans le ou les sens où l’on se réfère à ce
terme en doctrine !, Dans la présente section de mon opinion, j'ai
montré que le «standard» à appliquer par la Cour doit tenir compte
des vues et des attitudes de la communauté internationale contemporaine.
Ce n’est pas le même problème que de prouver l’existence d’une règle
de droit international coutumier; j’ai déjà expliqué que je n’accepte
pas la thèse subsidiaire des demandeurs tendant à ériger en critère de
la politique d’apartheid une règle supposée de droit international, une
«norme». Je n’ai donc pas à examiner si l’unanimité est une condition
essentielle de la communis opinio juris. Pai aussi nettement indiqué dans
la présente opinion que ma conclusion n’est pas fondée sur la thèse
selon laquelle les résolutions de l’Assemblée générale auraient un
caractère législatif général et créeraient par elles-mêmes de nouvelles
règles de droit. Mais les condamnations accumulées dont l’apartheid a
fait l’objet, condamnations reproduites en l’espèce dans la procédure
des demandeurs et consignées notamment dans les résolutions de l’As-
semblée générale des Nations Unies, prouvent l'existence en la matière
d’un «standard» de la communauté internationale contemporaine. Le
conseil du défendeur a reconnu, à un autre propos, que «en obtenant
le consentement d’une organisation comme les Nations Unies, on
obtiendrait pratiquement le même résultat que si l’on obtenait le con-
sentement de tous les Membres séparément, et cela aurait probablement
une importance pratique décisive», car aux Nations Unies «sont re-
présentés la plupart des Etats civilisés du monde» (C.R. 65/15, p. 28).
Il est également vrai que la désapprobation ou la condamnation des
Nations Unies revêt une importance pratique — et juridique — décisive
s'agissant de définir le «standard » applicable. La Cour doit tenir compte
d’un accord général de ce genre, car il fournit le «standard» à utiliser
pour l'interprétation de l’article 2 du Mandat. L’arrét d’aujourd’hui ne
fait fi ni des considérations humanitaires ni de l’«idéal moral» de la
mission sacrée de civilisation, mais il s’efforce de déterminer où et
comment on leur a conféré «une expression et une forme juridiques ».
J'ai étudié aussi ces questions mais je me permets de dire que ma recher-

1 Voir d’une manière générale Dillard, «Some Aspects of Law and Diplomacy »,
Recueil des cours de l’ Académie de droit international de La Haye, 1957, vol. 91, p. 449.

439
SUD-OUEST AFRICAIN (OP. DISS. JESSUP) 442

che de l’«expression et [de la] forme juridiques » m’a amené à des con-
clusions juridiques différentes de celles auxquelles la Cour est parvenue.

Dans ces conditions, il faut conclure que la tâche consistant à statuer
sur la conclusion n° 3 des demandeurs d’après laquelle la pratique de
l'apartheid constitue une violation des obligations du Mandataire, telles
qu’elles figurent à l’article 2 du Mandat et à l’article 22 du Pacte de la
Société des Nations, relève du domaine de la justice et non pas simple-
ment du domaine de la politique. Les demandeurs ont donc eu raison
d’invoquer, dans leurs requêtes du 4 novembre 1960, l’intérêt juridique
qu'ils avaient à la bonne administration du Mandat que j’ai exposé dans
d’autres passages de la présente opinion; à mon sens, la Cour aurait dû
se prononcer sur ce qui constitue véritablement le fond de l'affaire.

(Signé) Philip C. Jessup.

440
